Exhibit 10.2

 

CERTAIN CONFIDENTIAL PORTIONS OF THIS EXHIBIT WERE OMITTED AND REPLACED WITH
“[***]”. A COMPLETE VERSION OF THIS EXHIBIT HAS BEEN FILED SEPARATELY WITH THE
SECRETARY OF THE SECURITIES AND EXCHANGE COMMISSION PURSUANT TO AN APPLICATION
REQUESTING CONFIDENTIAL TREATMENT UNDER RULE 24b-2 OF THE SECURITIES EXCHANGE
ACT OF 1934.

COLLABORATION AND OPTION AGREEMENT

BY AND BETWEEN

FATE THERAPEUTICS, INC.

AND

ONO PHARMACEUTICAL CO., LTD.

DATED

SEPTEMBER 14, 2018

 

 

--------------------------------------------------------------------------------

 

TABLE OF CONTENTS

 

 

 

Page

ARTICLE 1

DEFINITIONS

2

ARTICLE 2

COLLABORATION

18

2.1

 

General Collaboration Overview

18

 

 

2.1.1

ONO Obligations

18

 

 

 

(a)

During the Research Term

18

 

 

 

(b)

After the Research Term

18

 

 

2.1.2

FATE Obligations

19

 

 

 

(a)

During the Research Term

19

 

 

 

(b)

After the Research Term

19

2.2

 

Standards of Conduct; Records and Reports

19

 

 

2.2.1

Standard of Conduct

19

 

 

2.2.2

Collaboration Reports

19

 

 

2.2.3

Subcontracting

20

 

 

2.2.4

Records

20

 

 

2.2.5

Cooperation

20

2.3

 

Research and Development During the Research Term

20

 

 

2.3.1

General

20

 

 

2.3.2

Approval of Joint Development Plan

20

 

 

2.3.3

[***]

21

 

 

2.3.4

[***]

21

 

 

2.3.5

Alternative Antigen Binding Domain

21

 

 

2.3.6

[***]

21

 

 

2.3.7

Additional Development

21

2.4

 

ONO Option; CDCC Option.

22

 

 

2.4.1

Exclusive Option Right

22

 

 

2.4.2

Option Exercise Criteria

22

 

 

2.4.3

Option Exercise.

23

 

 

2.4.4

CDCC Option.

23

 

 

 

(a)

Grant

23

 

* Confidential Information, indicated by [***], has been omitted from this
filing and filed separately with the Securities and Exchange Commission.



 

--------------------------------------------------------------------------------

 

 

 

 

(b)

Exercise; Allocation of Responsibilities

23

 

 

 

(c)

Cost and Profit Sharing

24

 

 

 

(d)

Sublicensees

24

 

 

 

(e)

Opt-Out

24

2.5

 

Development and Commercialization of Collaboration Products

25

 

 

2.5.1

General

25

 

 

2.5.2

Development Plan.

25

 

 

2.5.3

Global Brand Strategy for Collaboration Products

26

 

 

 

(a)

General

26

 

 

 

(b)

Procedures

26

 

 

 

(c)

Intellectual Property

27

 

 

2.5.4

Regulatory Filings

27

 

 

2.5.5

Commercialization Plan

27

 

 

2.5.6

Development and Commercialization Information

27

 

 

2.5.7

Responsibilities for the Conduct of Development, and General Costs, of
Collaboration Products

28

 

 

2.5.8

Pharmacovigilance

28

 

 

2.5.9

Investigator Sponsored Clinical Study

29

ARTICLE 3

MANUFACTURE AND SUPPLY

29

3.1

 

Antigen Binding Domain

29

3.2

 

Manufacture and Supply of Collaboration Products

29

 

 

3.2.1

Supply Agreement

29

 

 

 

(a)

Clinical Supply

29

 

 

 

(b)

Commercial Supply

30

 

 

 

(c)

Basic Terms of the Supply Agreements

30

 

 

3.2.2

Transfer Pricing

30

3.3

 

Third Party Information

30

ARTICLE 4

GOVERNANCE

31

4.1

 

Joint Steering Committee

31

 

 

4.1.1

Purpose

31

 

 

4.1.2

Responsibilities

31

 

 

4.1.3

Information Access

31

 

 

4.1.4

Specific Responsibilities Prior to the Exercise of the ONO Option

32

 

 

4.1.5

Role Following the Exercise of the ONO Option

32

 

--------------------------------------------------------------------------------

 

 

 

4.1.6

Membership; Meetings

32

 

 

4.1.7

Project Management Team

33

 

 

 

(a)

Composition

33

 

 

 

(b)

Meetings and Reports

33

 

 

4.1.8

Decision-Making; Limitations on JSC

33

 

 

4.1.9

Secretary; Minutes

34

 

 

4.1.10

Discontinuation of Committees

34

4.2

 

Alliance Liaisons

34

ARTICLE 5

LICENSES

35

5.1

 

Licenses to ONO

35

 

 

5.1.1

Enabling License to ONO During the ONO Option Period

35

 

 

5.1.2

License upon Exercise of ONO Option [***]

35

 

 

5.1.3

License upon Exercise of ONO Option [***]

35

5.2

 

Sublicensing by ONO

36

5.3

 

Licenses to FATE

36

 

 

5.3.1

Enabling License to FATE

36

 

 

5.3.2

License for Collaboration Candidates and Products

37

 

 

5.3.3

License upon Exercise of CDCC Option [***]

37

5.4

 

[***]

38

5.5

 

[***]

38

5.6

 

Use of Names; Logo; Patent Marking

38

5.7

 

Third Party In-Licenses

39

5.8

 

No Implied Licenses; Retained Rights; Government Rights

39

 

 

5.8.1

No Implied Licenses, Retained Rights

39

 

 

5.8.2

Government Rights

39

5.9

 

[***].

39

 

 

5.9.1

[***]

39

 

 

 

 

[***]

39

 

 

 

 

[***]

39

 

 

5.9.2

[***]

40

 

 

 

 

[***]

40

 

* Confidential Information, indicated by [***], has been omitted from this
filing and filed separately with the Securities and Exchange Commission.



 

 

--------------------------------------------------------------------------------

 

 

 

 

 

[***]

40

5.10

 

[***]

40

ARTICLE 6

 

FINANCIAL TERMS

40

6.1

 

Upfront Option Fee

40

6.2

 

Research and Development Costs

40

 

 

6.2.1

ONO Research and Development

40

 

 

6.2.2

FATE Research and Development

40

6.3

 

Milestone Payments

40

 

 

6.3.1

[***]

41

 

 

6.3.2

AABD Research Milestone Fee

41

 

 

6.3.3

Option Exercise Payments

41

 

 

 

(a)

[***]

41

 

 

 

(b)

[***]

41

 

 

6.3.4

Development Milestones

41

 

 

 

(a)

[***] in ONO Territory

42

 

 

 

(b)

[***] in the United States

42

 

 

 

(c)

[***] in Europe

43

 

 

 

(d)

[***] in Asia

43

 

 

6.3.5

Sales Milestones

44

 

 

 

(a)

[***] in the ONO Territory

44

 

 

 

(b)

[***] in the United States

44

 

 

 

(c)

[***] in Europe

45

 

 

 

(d)

[***] in Asia

45

6.4

 

Royalty Payments

45

 

 

6.4.1

[***] in the ONO Territory

46

 

 

6.4.2

[***] in Asia

46

 

 

6.4.3

[***] Outside Asia

47

 

 

6.4.4

Necessary License

48

 

 

6.4.5

Royalty Deduction

48

 

 

6.4.6

[***]

48

 

 

6.4.7

Royalty Payment Reports

48

 

* Confidential Information, indicated by [***], has been omitted from this
filing and filed separately with the Securities and Exchange Commission.



 

--------------------------------------------------------------------------------

 

6.5

 

Payments if CDCC Option is Exercised

49

6.6

 

Manner of Payment

49

6.7

 

Records Retention

49

6.8

 

Audits

49

6.9

 

Currency Exchange

50

6.10

 

Taxes

50

6.11

 

Interest Due

51

ARTICLE 7

 

INTELLECTUAL PROPERTY

51

7.1

 

Ownership of Inventions

51

 

 

7.1.1

Inventorship

51

 

 

7.1.2

Ownership of Inventions

51

 

 

 

(a)

General Rules of Ownership

51

 

 

 

(b)

Ownership by Subject Matter

52

 

 

7.1.3

Disclosure

52

7.2

 

Prosecution of FATE Patents

53

 

 

7.2.1

Filing, Prosecution, and Maintenance of FATE Patents

53

 

 

7.2.2

Opt Out by FATE

53

7.3

 

Prosecution of ONO Patents

54

 

 

7.3.1

Filing, Prosecution, and Maintenance of ONO Patents

54

 

 

7.3.2

Opt Out by ONO

54

7.4

 

Filing, Prosecution, and Maintenance of Joint Patent

55

7.5

 

Enforcement of FATE Patents, ONO Patents or Joint Patent Against Infringers

55

 

 

7.5.1

Notice

55

 

 

7.5.2

Enforcement of FATE Patents

55

 

 

7.5.3

Enforcement of ONO Patents

56

 

 

7.5.4

Joint Enforcement in FATE CDCC Territory During CDCC Term

57

 

 

7.5.5

Damages

57

 

 

7.5.6

Upstream Limitations

57

7.6

 

Patent Term Extension

58

7.7

 

Notification of Patent Certification

58

7.8

 

Regulatory Data Protection

58

7.9

 

Defense Against Claims of Infringement of Third Party Patents

59

 

--------------------------------------------------------------------------------

 

7.10

 

Third Party Licenses

59

 

 

7.10.1

Existing Agreements

59

 

 

7.10.2

FATE Platform Improvement

59

 

 

7.10.3

Necessary License.

59

 

 

 

(a)

Notice

59

 

 

 

(b)

Negotiations

59

 

 

 

(c)

Allocation of Costs

59

 

 

7.10.4

[***]

60

7.11

 

Common Interest Disclosures

60

ARTICLE 8

 

CONFIDENTIALITY

60

8.1

 

Nondisclosure

60

8.2

 

Exceptions

61

8.3

 

Authorized Disclosure

61

8.4

 

Terms of this Agreement

62

8.5

 

Securities Filings

62

8.6

 

Relationship to Confidentiality Agreement

62

8.7

 

Collaboration Information

63

8.8

 

Publications

63

 

 

8.8.1

Publication by a Party

63

 

 

8.8.2

Publication of Clinical Trial Results

63

8.9

 

Publicity

64

ARTICLE 9

 

REPRESENTATIONS, WARRANTIES, AND COVENANTS; DISCLAIMERS; LIMITATION OF LIABILITY

65

9.1

 

Mutual Representations and Warranties

65

9.2

 

Additional Representations and Warranties of FATE

66

9.3

 

Additional Representations and Warranties of ONO

67

9.4

 

Mutual Covenants

69

9.5

 

DISCLAIMERS.

70

9.6

 

LIMITATION OF LIABILITY

71

ARTICLE 10

 

INDEMNITY AND INSURANCE

71

10.1

 

ONO Indemnity

71

10.2

 

FATE Indemnity

71

 

* Confidential Information, indicated by [***], has been omitted from this
filing and filed separately with the Securities and Exchange Commission.



 

--------------------------------------------------------------------------------

 

10.3

 

Indemnification Procedure

72

10.4

 

Mitigation of Losses

72

10.5

 

FATE CDCC Territory

72

10.6

 

Insurance.

73

 

 

10.6.1

By ONO

73

 

 

10.6.2

By FATE

73

ARTICLE 11

 

TERM AND TERMINATION

73

11.1

 

Term; Expiration

73

11.2

 

Termination for Cause

74

 

 

11.2.1

Material Breach

74

 

 

11.2.2

Cure Period

74

 

 

11.2.3

Disagreement as to Material Breach

74

11.3

 

[***]

75

11.4

 

Termination for Insolvency

75

11.5

 

Termination for Patent Challenge

75

11.6

 

Consequences of Termination

76

 

 

11.6.1

[***]

76

 

 

11.6.2

[***]

78

11.7

 

Public Disclosure of Termination

80

11.8

 

Survival

80

ARTICLE 12

 

DISPUTE RESOLUTION

81

12.1

 

Exclusive Dispute Resolution Mechanism

81

12.2

 

Resolution by Executive Officers

81

12.3

 

Arbitration

81

12.4

 

Preliminary Injunctions

82

12.5

 

Patent Disputes

82

12.6

 

Confidentiality

82

12.7

 

No Trial by Jury

82

ARTICLE 13

 

MISCELLANEOUS

83

13.1

 

Severability

83

13.2

 

Notices

83

 

* Confidential Information, indicated by [***], has been omitted from this
filing and filed separately with the Securities and Exchange Commission.



 

--------------------------------------------------------------------------------

 

13.3

 

Force Majeure

84

13.4

 

Assignment.

84

13.5

 

Further Assurances

85

13.6

 

Waivers

85

13.7

 

Governing Law

85

13.8

 

Relationship of the Parties

85

13.9

 

Third Party Beneficiary

85

13.10

 

Entire Agreement; Amendment; Exhibit

85

13.11

 

Exports

86

13.12

 

Interpretation; Headings

86

13.13

 

Competition Law Filings

86

13.14

 

Performance by Affiliates

87

13.15

 

Anti-Corruption

87

13.16

 

Counterparts; Electronic Delivery

87

 

 

 

 

 

 

 

 

 

 

--------------------------------------------------------------------------------

 

COLLABORATION AND OPTION AGREEMENT

This Collaboration and Option Agreement (the "Agreement") is made and entered
into as of September 14, 2018 (the "Effective Date"), by and between FATE
Therapeutics, Inc., a Delaware corporation located at 3535 General Atomics
Court, Suite 200, San Diego, California 92121, United States of America
("FATE"), and Ono Pharmaceutical Co., Ltd., 8-2, Kyutaromachi 1-chome, Chuo-ku,
Osaka, Osaka 541-8564, Japan ("ONO"). FATE and ONO are sometimes referred to
herein individually as a "Party" and collectively as the "Parties".

RECITALS

Whereas, FATE has research, development and manufacturing expertise regarding
hematopoietic cell therapeutics, including T-cell therapeutics derived from
engineered master induced pluripotent stem cell (iPSC) lines;

Whereas, ONO possesses research, development, and commercialization expertise
for research, development and commercialization of pharmaceutical products in
the field of oncology, including monoclonal antibody therapy;

Whereas, ONO and FATE desire to conduct research, development and manufacturing
activities to discover and develop chimeric antigen receptor (CAR)-targeted
T-cell therapeutics, where such CAR-targeted T-cell therapeutics are derived
from engineered master iPSC lines;

Whereas, ONO desires to have an option to obtain an exclusive license to develop
and commercialize certain CAR-targeted T-cell therapeutics in the Field (as
defined below) in specific territories and, upon exercise of such option by ONO,
FATE is willing to grant to ONO such rights on the terms and conditions set
forth herein; and

Whereas, FATE desires to retain the right to manufacture the CAR-targeted T-cell
therapeutics for which ONO may obtain the rights as described above, and to have
an option to obtain the right to (co-)develop and (co-)commercialize with ONO
certain CAR-targeted T-cell therapeutics for which ONO may obtain the rights as
described above in specific territories.

AGREEMENT

Now, Therefore, in consideration of the foregoing and the mutual agreements set
forth below, the Parties agree as follows:

Article 1
Definitions

The terms in this Agreement with initial letters capitalized, whether used in
the singular or the plural, shall have the meaning set forth below or, if not
listed below, the meaning designated in places throughout this Agreement.

1.1"Affiliate" of a Party means any Person that directly or indirectly is
controlled by, controls or is under common control with a Party. For the
purposes of this definition, the term "control" (including, with correlative
meanings, the terms "controlled by" and "under common

2

--------------------------------------------------------------------------------

 

control with") as used with respect to a Person means (a) in the case of a
corporate entity, (i) direct or indirect ownership of more than fifty percent
(50%) of the voting securities or capital stock of such entity or (ii)
possession, directly or indirectly, of the power to direct the management and
policies of such entity, as applicable, whether through the ownership or control
of voting securities, by contract or otherwise or (b) in the case of a
non-corporate entity, (i) direct or indirect ownership of more than fifty
percent (50%) of the equity interests of such entity or (ii) possession,
directly or indirectly, of the power to direct the management and policies of
such entity, whether through the ownership or control of voting securities, by
contract or otherwise; provided that, if local Laws restrict foreign ownership,
control shall be established by direct or indirect ownership of the maximum
ownership percentage that may, under such local Laws, be owned by foreign
interests.

1.2"Agreement" has the meaning set forth in the Preamble.

1.3"Allocable Overhead" means reasonable costs related to the Common Development
Activity under the Joint Development Plan including all personnel, equipment,
utilities, consumables, materials, reagents and all other expenses for support
staff relating to performance of Common Development Activities by each Party
pursuant to the Joint Development Plan to the extent reasonably attributable to
supervision, occupancy costs and supporting services and that are allocated
among company departments and projects based on an appropriate factor, such as
space occupied, headcount or an activity-based method; provided, that "Allocable
Overhead" shall not include Out-of-Pocket Expenses and any costs attributable to
general corporate activities, such as executive management, investor relations,
business development, legal affairs or finance.

1.4"Antigen Binding Domain" means an extracellular target binding domain derived
from a single-chain variable fragment (scFv) of a monoclonal antibody (or from
other sources, such as Fab libraries or invariant human ligands).

1.5"Annual Net Sales" means the Net Sales generated over any given Calendar
Year.

1.6"Asia" means Japan, Korea, Taiwan, People's Republic of China, Hong Kong,
Singapore, Macao, Malaysia, Myanmar, Indonesia, Philippines, East Timor,
Thailand, Vietnam, Laos, and Cambodia.

1.7"Biosimilar Product" means, with respect to a Collaboration Product and on a
country- by-country basis, a product that (a) is marketed for sale in such
country by a Third Party (not licensed, supplied or otherwise authorized by a
Party or its Affiliates or Sublicensees); (b) [***].

1.8"BLA" means a Biologics License Application, or similar application that is
submitted to the FDA, or a foreign equivalent of the FDA, for marketing approval
of a Collaboration Product in a given jurisdiction.

 

* Confidential Information, indicated by [***], has been omitted from this
filing and filed separately with the Securities and Exchange Commission.



3

--------------------------------------------------------------------------------

 

1.9"BLA Approval" means the Marketing Approval of a BLA by the FDA for a
Collaboration Product in the United States, or a foreign equivalent of the FDA
for a Collaboration Product in the applicable jurisdiction.

1.10"Business Day" means a day other than (a) Saturday, Sunday or any day on
which commercial banks located in New York, New York are authorized or obligated
by Laws to close in case of any obligations of FATE hereunder, and (b) Saturday,
Sunday, other national holidays in Japan or ONO's corporate holidays in case of
any obligations of ONO hereunder; provided, that ONO shall have appropriately
provided FATE with any such relevant corporate holidays at least one (1) month
in advance.

1.11"Calendar Quarter" means the respective periods of three (3) consecutive
calendar months ending on March 31, June 30, September 30 and December 31;
provided, however, that (a) the first Calendar Quarter of any particular period
shall extend from the commencement of such period to the end of the first
complete Calendar Quarter thereafter; and (b) the last Calendar Quarter shall
end upon the effective date of the expiration or termination of this Agreement.

1.12"Calendar Year" means (a) for the first Calendar Year of the Term, the
period beginning on the Effective Date and ending on December 31, 2018, (b) for
each Calendar Year of the Term thereafter, each successive period beginning on
January 1 and ending twelve (12) consecutive calendar months later on December
31, and (c) for the last Calendar Year of the Term, the period beginning on
January 1 of the Calendar Year in which this Agreement expires or terminates and
ending on the effective date of expiration or termination of this Agreement.

1.13"CDCC Term" means, with respect to each of the U.S. or Europe and with
respect to [***], the period of time commencing on FATE's exercise of the CDCC
Option and ending on the earlier of [***].

1.14[***] means [***]

(a)[***] or

(b)[***]

1.15"Chimeric Antigen Receptor" or "CAR" means a recombinant synthetic modular
fusion protein receptor that comprises an Antigen Binding Domain, a spacer
domain, a transmembrane domain, and an intracellular signaling domain (such as a
domain containing immunoreceptor tyrosine-based activation motifs (ITAMs)).

1.16"Clearance Date" means the date on which the following conditions are met
with respect to a Competition Law Filing under Section 13.13 (Competition Law
Filings): (a) the waiting period under the HSR Act or other applicable
Competition Law shall have expired or earlier been terminated; (b) no injunction
(whether temporary, preliminary or permanent) prohibiting effectiveness of
exercise of the ONO Option or the Opt-Out, as applicable, shall be in effect;
(c) no judicial or administrative proceeding opposing such effectiveness shall
be pending; and (d) no requirements or conditions shall have been imposed by the
DOJ, FTC or other applicable governmental authority in connection with such
Competition Law Filing, other than requirements or conditions that are
satisfactory to the Party on whom such requirements or conditions are imposed.

 

* Confidential Information, indicated by [***], has been omitted from this
filing and filed separately with the Securities and Exchange Commission.



4

--------------------------------------------------------------------------------

 

1.17"Clinical Trials" means Phase I Trials, Phase II Trials, Phase III Trials,
Phase IV Trials, and/or variations of such trials (for example, phase II/III
studies).

1.18"Co-Development and Co-Commercialization Option Period" or "CDCC Option
Period" means, with respect to [***], the period beginning on [***] with respect
to [***] and ending [***].

1.19"Collaboration" means the Research, Development and Commercialization
activities conducted by the Parties pursuant to this Agreement.

1.20"Collaboration Candidate" means, as applicable, either Collaboration
Candidate 1, Collaboration Candidate 2, or where referred to collectively, both
Collaboration Candidate 1 and Collaboration Candidate 2.

1.21"Collaboration Candidate 1" means a CAR-targeted T-lymphocyte therapeutic
derived from a master iPSC line and generated under the Joint Development Plan,
where such master iPSC line is engineered to [***], for which FATE is conducting
Research and Development under the Joint Development Plan and for which: (a) ONO
has not exercised the ONO Option pursuant to Section 2.4.3 (Option Exercise);
and (b) the applicable ONO Option Period has not expired.

1.22"Collaboration Candidate 2" means a CAR-targeted T-lymphocyte therapeutic
derived from a master iPSC line and generated under the Joint Development Plan,
where such master iPSC line is engineered to [***], for which FATE is conducting
Research and Development under the Joint Development Plan and for which: (a) ONO
has not exercised the ONO Option pursuant to Section 2.4.3 (Option Exercise);
and (b) the applicable ONO Option Period has not expired.

1.23"Collaboration Candidate Selection Criteria" means the criteria necessary to
support ONO's decision as to whether to exercise the ONO Option for each
Collaboration Candidate, as set forth in Exhibit 1.23 (Collaboration Candidate
Selection Criteria) and as may be updated from time to time pursuant to Section
2.4.2(a) (Option Exercise Criteria). For the avoidance of doubt, Exhibit 1.23
(Collaboration Candidate Selection Criteria) provides the specific Collaboration
Candidate Selection Criteria for Collaboration Candidate 1 and for Collaboration
Candidate 2.

1.24"Collaboration Product" means, as applicable, either Collaboration Product
1, Collaboration Product 2, or where referred to collectively, both
Collaboration Product 1 and Collaboration Product 2.

1.25"Collaboration Product 1" means a product, pharmaceutical preparation, or
formulation containing, as its active ingredient, Collaboration Candidate 1
(including any Combination Product containing Collaboration Candidate 1),
provided that ONO has exercised the ONO Option pursuant to Section 2.4.3 (Option
Exercise) prior to the expiration of the ONO Option Period for Collaboration
Candidate 1.

 

* Confidential Information, indicated by [***], has been omitted from this
filing and filed separately with the Securities and Exchange Commission.



5

--------------------------------------------------------------------------------

 

1.26"Collaboration Product 2" means a product, pharmaceutical preparation, or
formulation containing, as its active ingredient, Collaboration Candidate 2
(including any Combination Product containing Collaboration Candidate 2),
provided that ONO has exercised the ONO Option pursuant to Section 2.4.3 (Option
Exercise) prior to the expiration of the ONO Option Period for Collaboration
Candidate 2.

1.27"Combination Product" means a Collaboration Product that includes (a) a
Collaboration Candidate and (b) at least one (1) additional therapeutically
active pharmaceutical ingredient other than a Collaboration Candidate
incorporated in any Collaboration Product. To be a Combination Product, all
ingredients (including without limitation the drug substance) shall be presented
together in the same therapeutic formulation or as part of a co-packaged and/or
label- directed combination therapy as a single product and invoiced as one (1)
product. Except for those drug delivery vehicles, adjuvants or excipients that
are recognized by the FDA or any foreign equivalent as active ingredients, drug
delivery vehicles, adjuvants and excipients are hereby deemed not to be
"therapeutically active pharmaceutical ingredients," and their presence shall
not be deemed to create a Combination Product for purposes of this Section 1.27
(Combination Product).

1.28"Commencement" or "Commence" means, when used with respect to Clinical
Trials, the dosing of the first human patient with the first dose in such
Clinical Trials and, with respect to IND Enabling Studies, the start of the
first of such studies.

1.29"Commercialization" or "Commercialize" or "Commercial" means activities
conducted by, or on behalf of, a Party (including by its Affiliates or its
Sublicensees) that are directed to commercial manufacturing and supply,
obtaining pricing and reimbursement approvals, marketing, promoting,
distributing, importing, exporting, offering for sale or selling a Collaboration
Product, and carrying out Phase IV Trials or other Clinical Trials conducted for
the purpose of market expansion, each commenced after First Commercial Sale of a
Collaboration Product anywhere in the world.

1.30"Commercialization Plan" means, with respect to a Collaboration Product, a
plan that details the Commercialization activities to be conducted (a) by ONO in
the applicable ONO Territory for both Collaboration Product 1 and Collaboration
Product 2, (b) by FATE in the FATE Territory for Collaboration Product 1 and (c)
by both Parties in the [***] Territory with respect to [***] during the CDCC
Term, in each case including a budget with respect to any activities for which
the Parties will share costs and expenses incurred in connection therewith.

1.31"Commercially Reasonable Efforts" means, as to (a) [***], or (b) [***],
efforts consistent with the efforts and resources normally used by ONO or FATE,
as applicable, in the exercise of its reasonable business discretion relating to
the research, development or commercialization of a product that is [***].

1.32"Committee" means each of the JSC and/or any subcommittees created by the
JSC pursuant to Section 4.1.5(d) (Role Following the Exercise of the ONO
Option).

 

* Confidential Information, indicated by [***], has been omitted from this
filing and filed separately with the Securities and Exchange Commission.



6

--------------------------------------------------------------------------------

 

1.33"Competitive Product" means as applicable, either Competitive Product 1,
Competitive Product 2, or where referred to collectively, both Competitive
Product 1 and Competitive Product 2.

1.34"Complete" means, when used with respect to a Clinical Trial, the date on
which the Party conducting such Clinical Trial completes the statistical
analysis and delivers a report to the JSC of such statistical analysis for such
Clinical Trial.

1.35"Confidential Information" means all trade secrets, processes, formulae,
data, Know- How, improvements, inventions, chemical structures, CAR constructs,
techniques, marketing plans, strategies, customer lists, or other information
that has been created, discovered, or developed by a Party or its Affiliates, or
has otherwise become known to a Party or its Affiliates, or to which rights have
been assigned to a Party or its Affiliates, as well as any other information and
Materials that are deemed confidential to or by a Party or its Affiliates
(including without limitation all information and Materials embodying such
information of a Party's or its Affiliates' customers and any other Third Party
and their consultants), in each case that are disclosed or communicated by such
Party or its Affiliates to the other Party or its Affiliates, and marked
"confidential" or "proprietary", whether such disclosure or communication is in
oral, written, graphic, or electronic form. If the Confidential Information is
disclosed orally, visually or in other intangible form, it shall be identified
as confidential at the time of disclosure and reduced to a written summary
marked "confidential" or "proprietary" to be prepared by the Disclosing Party
and delivered to the Receiving Party within thirty (30) days after such
disclosure. Notwithstanding the foregoing, the following shall be deemed
Confidential Information of the Disclosing Party regardless of whether such
information is marked "confidential" or "proprietary" or reduced to writing if
disclosed orally, visually or in other intangible form: information exchanged
between the Parties, either from Committee discussions or through the Alliance
Liaison, or [***].

1.36"Controlled" or "Control" means, when used in reference to Know-How,
Patents, Confidential Information, or intellectual property rights, the legal
authority or right (either by ownership or license) of a Party (or any of its
Affiliates) to grant a license or sublicense of such Know-How, Patents, or
intellectual property rights to the other Party, or to otherwise disclose such
Know-How, Patents or Confidential Information to such other Party, without
breaching the terms of any agreement with a Third Party, or misappropriating
such Know-How, Patents or Confidential Information of a Third Party.

1.37"Development" means all non-clinical, pre-clinical and clinical drug
development activities conducted under the Joint Development Plan reasonably
relating to advancing (a) Collaboration Candidate(s) during the Research Term,
and (b) subject to the exercise by ONO of the ONO Option in accordance with
Section 2.4.3 (Option Exercise), Collaboration Product(s) during the Term.
Development shall include, without limitation, [***]. Development excludes all
Commercialization activities. When used as a verb, "Develop" means to engage in
Development.

1.38"Dollar" or "$" means the lawful currency of the United States.

 

* Confidential Information, indicated by [***], has been omitted from this
filing and filed separately with the Securities and Exchange Commission.



7

--------------------------------------------------------------------------------

 

1.39"Effective Date" has the meaning set forth in the Preamble.

1.40"EMA" means the European Medicines Agency, or any successor agency thereto.

1.41"Europe" or "EU" means (a) the countries that are members of the European
Union as of the Effective Date of this Agreement or that become members of the
European Union thereafter, (b) the United Kingdom, including England, Northern
Ireland, Scotland, and Wales and (c) Switzerland.

1.42"Executive Officers" means the Chief Executive Officer of FATE and the
Executive Director of Discovery and Research of ONO.

1.43"FATE" has the meaning set forth in the Preamble.

1.44"FATE CDCC Territory" means the United States and Europe, but excluding any
Opt- Out Territory.

1.45"FATE Cell Therapy" means (a) any Collaboration Candidate and Collaboration
Product for which this Agreement is terminated [***] and (b) all Collaboration
Candidates and Collaboration Products if this Agreement is terminated in its
entirety (i) [***].

1.46"FATE Intellectual Property" means the FATE Patents, the FATE Know-How and
FATE's interest in Joint Inventions and Joint Patents, subject to Section 7.10.2
(FATE Platform Improvement).

1.47"FATE Know-How" means (a) all Know-How Controlled by FATE or its Affiliates
as of the Effective Date; (b) all Know-How Controlled by FATE or its Affiliates
at any time during the Term [***] and (c) [***], that is primarily and directly
related to and/or reasonably necessary or useful for the identification,
research, manufacture, formulation, delivery, packaging, use, Development and/or
Commercialization of any of the Collaboration Candidates and/or Collaboration
Products by ONO, or its Affiliates or Sublicensees, or a Third Party doing any
of the foregoing on ONO's behalf.

1.48"FATE Patents" means any and all (a) Patents Controlled by FATE or its
Affiliates as of the Effective Date which are set forth on Exhibit 1.48 (FATE
Patents); (b) Patents Controlled by FATE or its Affiliates at any time during
the Term [***] and (c) [***] and/or (ii) would be infringed, without a license
granted hereunder, by the identification, research, manufacture, formulation,
delivery, packaging, use, Development and/or Commercialization of any of the
Collaboration Candidates or Collaboration Products by ONO, or its Affiliates or
Sublicensees, or a Third Party doing any of the foregoing on ONO's behalf.

1.49"FATE Platform Technology" means FATE's proprietary technology related to:
[***].

 

* Confidential Information, indicated by [***], has been omitted from this
filing and filed separately with the Securities and Exchange Commission.



8

--------------------------------------------------------------------------------

 

1.50"FATE Territory" means (a) [***], all Territories other than Asia; and (b)
[***], the FATE CDCC Territory during the CDCC Term or, subject to ONO's
election in Section 2.3.5 (Alternative Antigen Binding Domain) of Asia, all
Territories other than Asia.

1.51"FDA" means the U.S. Food and Drug Administration, or any successor agency
thereto.

1.52"Field" means all applications for diagnostic, therapeutic, prognostic and
prophylactic uses in humans, including the Oncology Field.

1.53"First Commercial Sale" means, with respect to any Collaboration Product,
the first sale to a Third Party of such Collaboration Product in any country in
the ONO Territory for ONO or in the FATE Territory for FATE, as the case may be,
after Regulatory Approval of such Collaboration Product has been granted, or
such marketing and sale is otherwise permitted, by the Regulatory Authority of
such country, excluding registration samples, compassionate use, and use in
Phase IV Trials or Investigator Sponsored Clinical Study for which no payment
has been received.

1.54[***].

1.55"Full Time Equivalent" or "FTE" means the equivalent of the work of one
employee full time during one (1) full year of work for the Common Development
Activities in accordance with the Joint Development Plan.

1.56"FTE Costs" means the amount calculated by multiplying the FTE Rate by the
number of FTEs to be put on the conduct of any study or Clinical Trial of Common
Development Activities.

1.57"FTE Rate" means the price of the work per FTE per year, and shall cover all
Allocable Overhead relating to performance of Common Development Activities by
each Party pursuant to the Joint Development Plan.

1.58"GAAP" means generally accepted accounting principles in the United States,
consistently applied.

1.59"Good Clinical Practices" or "GCP" means the standards, practices and
procedures set forth in the guidelines entitled in "Good Clinical Practice:
Consolidated Guideline," including without limitation related regulatory
requirements imposed by the FDA or (as applicable) any equivalent or similar
standards in jurisdictions outside the United States, to the extent that such
standards are applicable in the jurisdiction in which the relevant Clinical
Trial is conducted or required to be followed in the jurisdiction in which
Regulatory Approval of a Collaboration Product will be sought and "ICH
HARMONISED TRIPARTITE GUIDELINE".

1.60"Good Laboratory Practices" or "GLP" means the regulations set forth in 21
C.F.R. Part 58 and the requirements expressed or implied thereunder imposed by
the FDA or (as applicable) any equivalent or similar standards in jurisdictions
outside the United States.

1.61"Good Manufacturing Practices" or "GMP" means (a) the regulations set forth
in 21 C.F.R. Parts 210–211, 820 and 21 C.F.R. Subchapter C (Drugs), Quality
System Regulations and

 

* Confidential Information, indicated by [***], has been omitted from this
filing and filed separately with the Securities and Exchange Commission.



9

--------------------------------------------------------------------------------

 

the requirements thereunder imposed by the FDA, (b) EC Directive 2003/94/EC and
applicable EMA guidance documents, (c) any similar or equivalent regulations and
requirements in Japan and (d) any similar or equivalent regulations or
requirements in other jurisdictions that the Parties agree in writing to
include.

1.62"IFRS" means the International Financial Reporting Standards.

1.63"IND" means any Investigational New Drug application, as defined in the
United States Federal Food, Drug and Cosmetics Act, as amended from time to
time, and the regulations promulgated thereunder, filed with the FDA pursuant to
Part 312 of Title 21 of the U.S. Code of Federal Regulations, including any
amendments thereto. References herein to IND shall include, to the extent
applicable, any comparable filing(s) outside the United States (such as a CTA in
the European Union) necessary to Commence Clinical Trials.

1.64"IND Enabling Studies" means studies comprising pre-clinical studies on
Collaboration Candidates and Collaboration Products, conducted under GLP, the
protocol and results of which are intended to be used to support an IND,
including, but not limited to PK/ADME studies, potency studies,
pharmacodynamics, safety, toxicology, pharmacology, pre-formulation, and
formulation development.

1.65"Indication" means any disease or condition classified as a three-character
category in International Statistical Classification of Diseases and Related
Health Problems (or "ICD") 10- CM published by the World Health Organization,
that a Collaboration Product is intended to be used to diagnose, treat or
prevent, which use is the subject of a separate Regulatory Filing to support a
Regulatory Approval for such use. [***].

1.66"Issuance of BLA Filing Letter" means acceptance of the complete BLA filing
by FDA or a foreign equivalent of the FDA for review of a Regulatory Filing for
Regulatory Approval or Marketing Approval, or any action or inaction having the
equivalent effect in the future as a result of any changes in the regulations
governing the process of such filing and acceptance.

1.67"Investigator Sponsored Clinical Study" means a clinical study or research
of a Collaboration Product that is sponsored and conducted by a physician,
physician group or other Third Party not acting on behalf of a Party, its
Affiliates or Sublicensee and who does not have a license from a Party or its
Affiliates or Sublicensee to Commercialize such Collaboration Product, pursuant
to an IND owned by such Third Party in the case of a Clinical Trial, and with
respect to which a Party or its Affiliates or Sublicensee provides clinical
supplies of the Collaboration Product, funding or other support for such
clinical study or research.

1.68"Joint Development Plan" means a plan that details all Research and
Development activities to be conducted pursuant to this Agreement with respect
to (a) Collaboration Candidate(s) during the respective Research Term, and (b)
subject to the exercise by ONO of the ONO Option in accordance with Section
2.4.3 (Option Exercise), Collaboration Product(s) in the ONO Territory and the
FATE Territory during the Term. The Joint Development Plan shall include any
Common Development Activities in and outside the ONO Territory, in each case
including a budget with respect to any activities for which the Parties will
share costs and expenses incurred in connection therewith. The Joint Development
Plan for the activities to be conducted during the first twelve (12) months of
the Research Term is set forth on Exhibit 1.68 (Joint Development Plan) and will
be amended to include the activities of subsequent periods

 

* Confidential Information, indicated by [***], has been omitted from this
filing and filed separately with the Securities and Exchange Commission.



10

--------------------------------------------------------------------------------

 

from time to time, such amendment of which will be approved pursuant to Section
2.3.2 (Approval of Joint Development Plan). The Joint Development Plan does not
include activities to be conducted by ONO in connection with its research and
development of the [***] prior to ONO's delivery of such [***].

1.69"Know-How" means technical information and know-how, including without
limitation biological, chemical, pharmacological, toxicological, clinical,
assay, trade secrets, and manufacturing data, nonclinical, preclinical and
clinical data, the specifications of ingredients, manufacturing processes,
formulation, specifications, sourcing information, quality control and testing
procedures, and related know-how and trade secrets.

1.70"Knowledge" means [***].

1.71"Laws" means all laws, statutes, rules, regulations, ordinances and other
pronouncements having the effect of law of any federal, national, multinational,
state, provincial, county, city or other political subdivision, domestic or
foreign, in each case that are applicable to the activity in question and the
jurisdiction in which it is conducted.

1.72"Major Patent Territory" means [***].

1.73"Materials" means any tangible biological, chemical or physical materials,
including, for example, compounds, tissues, fluids, cells, cell lines, plasmids,
gene constructs, and laboratory animals, and parts or components thereof.

1.74"Multi-national Clinical Trial" means any Clinical Trial that is conducted
in at least one country in the ONO Territory and at least one country in the
FATE Territory, in accordance with one common protocol and conducted by both
Parties.

1.75"Net Sales" means, with respect to a particular time period, the total
amounts invoiced to Third Parties by ONO, its Affiliates or Sublicensees for
sale or other distribution of Collaboration Products during such time period to
Third Parties, less the following deductions to the extent actually allowed or
incurred with respect to such sales:

(a)[***]

(b)[***]

(c)[***]

(d)[***]

(e)[***]

(f)[***]

(g)[***]

 

* Confidential Information, indicated by [***], has been omitted from this
filing and filed separately with the Securities and Exchange Commission.



11

--------------------------------------------------------------------------------

 

Notwithstanding the foregoing, amounts billed by ONO, or its Affiliates or
Sublicensees, for the sale of Collaboration Products among ONO, its Affiliates
and its Sublicensees for resale to Third Parties shall not be included in the
computation of Net Sales hereunder. Net Sales shall be accounted for in
accordance with GAAP or IFRS, as applicable. Net Sales shall exclude any samples
of Collaboration Product transferred or disposed of at no cost for Clinical
Trials including compassionate use, Investigator Sponsored Clinical Study,
promotional or educational purposes.

Notwithstanding the foregoing, in the event a Collaboration Product is sold in a
country in the Territory as a Combination Product, Net Sales of the Combination
Product will be calculated as follows:

(i)[***]

(ii)[***]

(iii)[***]

(iv)[***]

[***]

1.76"Oncology Field" means: (a) with respect to Collaboration Product 1, [***];
and (b) with respect to Collaboration Product 2, [***].

1.77"ONO" has the meaning set forth in the Preamble.

1.78"ONO Antigen Binding Domain" means the Antigen Binding Domain provided by
ONO to FATE for Research and Development [***] under this Agreement, where such
Antigen Binding Domain (a) is proprietary to or, subject to Section 7.10.3
(Necessary License) is Controlled by, ONO and (b) binds one of the target
antigens listed on Exhibit 1.78 (Target Antigens for [***]) when such target
antigen [***] and such binding is the intended primary mechanism of action
[***].

1.79"ONO Intellectual Property" means the ONO Know-How, the ONO Patents and the
ONO's interest in Joint Invention and Joint Patent.

1.80"ONO Know-How" means (a) all Know-How Controlled by ONO or its Affiliates as
of the Effective Date; (b) all Know-How Controlled by ONO or its Affiliates at
any time during the Term [***] and (c) [***] that is primarily and directly
related to and/or reasonably necessary or useful for the identification,
research, manufacture, formulation, delivery, packaging, use, Development and/or
Commercialization of any of the Collaboration Candidates, Collaboration Products
or FATE Cell Therapy, including the ONO Antigen Binding Domain, by FATE, or its
Affiliates or Sublicensees, or a Third Party doing any of the foregoing on
FATE's behalf.

 

* Confidential Information, indicated by [***], has been omitted from this
filing and filed separately with the Securities and Exchange Commission.



12

--------------------------------------------------------------------------------

 

1.81"ONO Option Period" means, for each Collaboration Candidate, the time period
beginning on the Effective Date and expiring upon the date that is [***],
subject to Section 2.4.3 (Option Exercise).

1.82"ONO Patents" means any and all (a) Patents Controlled by ONO or its
Affiliates as of the Effective Date; (b) all Patents Controlled by ONO or its
Affiliates at any time during the Term [***] and (c) [***] and/or (ii) would be
infringed, without a license granted hereunder, by the identification, research,
manufacture, formulation, delivery, packaging, use, Development and/or
Commercialization of any of the Collaboration Candidates, Collaboration Products
or FATE Cell Therapy, including the ONO Antigen Binding Domain, by FATE, or its
Affiliates or Sublicensees, or a Third Party doing any of the foregoing on
FATE's behalf.

1.83"ONO Territory" means (a) for [***], the territory of Asia, and (b) for
[***], worldwide or, subject to [***], the territory of Asia.

1.84"Out-of-Pocket Expenses" means payments invoiced by a Third Party in
relation to the Research and Development activities that a Party is required to
pay and that pertain to work performed by such Third Party after the Effective
Date that is directly and solely attributable to the Research and Development
activities under the Joint Development Plan, where such payments shall be
evidenced by invoices or receipts issued by such Third Party.

1.85"Patents" means patents and patent applications and (a) any foreign
counterparts thereof, (b) all divisionals, continuations, continuations in-part
thereof or any other patent application claiming priority directly or indirectly
to (i) any such specified patents or patent applications or (ii) any patent or
patent application from which such specified patents or patent applications
claim direct or indirect priority, and (c) all patents issuing on any of the
foregoing, and any foreign counterparts thereof, together with all
registrations, reissues, re-examinations, renewals, supplemental protection
certificates, or extensions of any of the foregoing, and any foreign
counterparts thereof.

1.86"Payment Quarter" means the respective periods of three (3) consecutive
months ending on a day before the same date of the Effective Date forthcoming
every three consecutive (3) months following the Effective Date during the
Research Term; provided, however, that the last Payment Quarter shall end upon
the last date of the Research Term.

1.87"Person" means any individual, firm, corporation, partnership, limited
liability company, trust, business trust, joint venture, governmental authority,
association or other entity.

1.88"Phase I Trial" means the first human clinical trial of a Collaboration
Product in any country, the principal purpose of which is a preliminary
determination of safety in healthy individuals or patients, as more fully
defined in 21 C.F.R. § 312.21(a), or its successor regulation, or the equivalent
in any foreign country.

1.89"Phase II Trial" means a human clinical trial of a Collaboration Product in
any country that is intended to explore a variety of doses, dose response, and
duration of effect, and to generate initial evidence of clinical safety and
activity in one or more target patient populations,

 

* Confidential Information, indicated by [***], has been omitted from this
filing and filed separately with the Securities and Exchange Commission.



 

13

--------------------------------------------------------------------------------

 

as more fully described in 21 C.F.R. § 312.21(b), or its successor regulation,
or the equivalent in any foreign country.

1.90"Phase III Trial" means a human clinical trial of a Collaboration Product in
any country that is (a) conducted after evidence suggesting effectiveness of the
Collaboration Product has been obtained pursuant to one or more previous human
clinical trials, and (b) conducted to gather additional information about
effectiveness and safety as needed to evaluate the benefit-risk relationship of
the drug and to provide an adequate basis for submission of a BLA to (i) the
FDA, as more fully defined in 21 C.F.R. § 312.21(c), or its successor regulation
or (ii) equivalent Regulatory Filings with similar requirements in a country
other than the United States.

1.91"Phase IV Trial" means a human clinical trial for a Collaboration Product
Commenced after receipt of Regulatory Approval in the country for which such
trial is being conducted and that is conducted within the parameters of the
Regulatory Approval for the Collaboration Product. Phase IV Trials may include,
without limitation, epidemiological studies, modeling and pharmacoeconomic
studies of Collaboration Product and post-marketing surveillance studies.

1.92"Prior CDAs" means the Mutual Nondisclosure Agreements between FATE and ONO
having [***].

1.93"Regulatory Approvals" or "Marketing Approval" means, with respect to any
Collaboration Product in any jurisdiction, all approvals from any Regulatory
Authority necessary, legally or practically, for the Commencement of Clinical
Trials or the sale of the Collaboration Product in such jurisdiction in
accordance with Laws, including without limitation any approvals for
importation, manufacture, pricing, and/or reimbursement.

1.94"Regulatory Authority" means any national or supranational governmental
authority, including without limitation the FDA, EMA or Kourousho (i.e., the
Japanese Ministry of Health, Labour and Welfare ("JMHW")), or any successor
agency thereto, that has responsibility in countries in the Territory over the
Development and/or Commercialization of a Collaboration Candidate and/or a
Collaboration Product.

1.95"Regulatory Filings" means any and all regulatory applications, filings,
approvals and associated correspondence required to commence Development,
manufacture, marketing, sale and importation of Collaboration Products in, or
into, each country or jurisdiction in the Territory.

1.96"Research" means all scientific investigation activities conducted under the
Joint Development Plan reasonably relating to advancing (a) Collaboration
Candidate(s) during the Research Term, and (b) subject to the exercise by ONO of
the ONO Option in accordance with Section 2.4.3 (Option Exercise), Collaboration
Product(s) during the Term. When used as a verb, "Research" means to engage in
Research.

1.97"Research Term" means, with respect to each Collaboration Candidate, the
period commencing on the Effective Date and ending on the earliest of (a) the
date the JSC determines that such Collaboration Candidate has met the
Collaboration Candidate Selection Criteria, (b) termination by ONO of the
Research of such Collaboration Candidate and (c) the date that is the later of
(i) [***] after the Effective Date, which may be extended by mutual agreement of
the

 

* Confidential Information, indicated by [***], has been omitted from this
filing and filed separately with the Securities and Exchange Commission.



14

--------------------------------------------------------------------------------

 

Parties and (ii) completion of all activities set forth in the Joint Development
Plan for such Collaboration Candidate that are to be completed in order to
evaluate whether such Collaboration Candidate has met the Collaboration
Candidate Selection Criteria.

1.98"Royalty Term" means, on a country-by-country and Collaboration Product-by-
Collaboration Product basis, the period commencing on the First Commercial Sale
of a Collaboration Product in a country and ending on the date that is the later
to occur of (a) expiration of the last Valid Claim covering [***].

1.99"Sublicense" means a license or sublicense granted by written agreement
pursuant to which a Third Party became a Sublicensee.

1.100"Sublicensee" means (a) any Third Party granted a license or sublicense by
a Party of any of the rights Controlled by such Party under FATE Intellectual
Property or ONO Intellectual Property, as the case may be, to use, sell, offer
to sell, promote, distribute, import, export, label, package and otherwise
Develop and/or Commercialize a Collaboration Product within a particular country
of its respective Territory, and/or (b) a Third Party granted a further
Sublicense, in each case of subsection (a) and (b) in this Section 1.100 as set
forth in Section 5.2 (Sublicensing by ONO) or Section 5.4 (License or Sublicense
[***] in the FATE Territory).

1.101"Target 1" means [***].

1.102"Target 2" means [***].

1.103"T Cell Biology" means [***].

1.104"T Cell Biology Activities" means those Research and Development activities
that are specifically related to T-Cell Biology and which are set forth under
the Joint Development Plan and identified as T Cell Biology Activities in the
Joint Development Plan.

1.105"Territory" means the world, including both of the ONO Territory and the
FATE Territory, or either of the ONO Territory or the FATE Territory, as the
case may be.

1.106"Third Party" means any Person other than ONO, FATE, and their respective
Affiliates.

1.107"United States" or "U.S." means the United States of America and all its
territories and possessions.

1.108"Valid Claim" means a claim within the FATE Patents or Joint Patents filed
or issued in the ONO Territory, [***] that has not been abandoned or allowed to
lapse or a claim within an issued United States or international patent that has
not expired, lapsed, or been cancelled or abandoned, and that has not been
dedicated to the public, disclaimed, or held unenforceable, invalid, or been
cancelled by a court or administrative agency of competent jurisdiction in an
order or decision from which no appeal has been or can be taken, including
without limitation through opposition, re-examination, reissue or disclaimer.
For any Royalty Term of FATE Cell Therapy, "Valid Claim" means a claim within
the ONO Patents or Joint Patents filed and/or issued in the Territory, [***]
that has not been abandoned or allowed to lapse or a claim within an issued
United States or international patent that has not expired, lapsed, or been

 

* Confidential Information, indicated by [***], has been omitted from this
filing and filed separately with the Securities and Exchange Commission.



15

--------------------------------------------------------------------------------

 

cancelled or abandoned, and that has not been dedicated to the public,
disclaimed, or held unenforceable, invalid, or been cancelled by a court or
administrative agency of competent jurisdiction in an order or decision from
which no appeal has been or can be taken, including without limitation through
opposition, re-examination, reissue or disclaimer.

1.109Additional Definitions. Each of the following definitions is set forth in
the Section of this Agreement indicated below:

Definition

Section

[***]

[***]

Additional Development

2.3.7

Alliance Liaison

4.2

[***]

[***]

Annual R&D Fees

6.2.2

Bankruptcy Code

11.4

Breaching Party

11.2.1

CAR Sequence

1.48

CDCC Option

2.4.4(a)

Clinical Supply Agreement

3.2.1(a)

Collaboration Report

2.2.2

Commercial Supply Agreement

3.2.1(b)

Common Brand Name

2.5.3(a)

Common Development Activities

2.5.2(b)

Competition Law Filing

2.4.3(b)

Competition Laws

2.4.3(b)

[***]

[***]

[***]

[***]

Competitive Product Infringement

7.5.1

[***]

[***]

Cure Period

11.2.1

Development Milestone Payment

6.3.4

Disclosing Party

8.1

Disputes

12.1

Exercise Date

2.4.3(a)

Existing Agreements

7.10.1

FATE Indemnitees

10.1

FATE In-Licensed Platform Improvement

7.10.2

FATE Logo

5.6

[***]

[***]

Force Majeure

13.3

HSR Act

2.4.3(b)

ICC Rules

12.3.1

ICD

1.65

 

* Confidential Information, indicated by [***], has been omitted from this
filing and filed separately with the Securities and Exchange Commission.



16

--------------------------------------------------------------------------------

 

Indemnification Claim

10.3

Indemnitee

10.3

Indemnitor

10.3

Indirect Taxes

6.10.4

Inventions

7.1.1

JMHW

1.94

Joint Inventions

7.1.2(c)

Joint IP Prosecuting Party

7.4

Joint Patents

7.4

Joint Patent Costs

7.4

Joint Steering Committee or JSC

4.1.1

JSC Chairperson

4.1.6

Licensed Party

11.5

Losses and Claims

10.1

Necessary License

7.10.3(a)

Non-breaching Party

11.2.1

Non-redomiciling Party

6.10.2

[***]

6.3.1

[***]

2.3.3

ONO Indemnitees

10.2

ONO Option

2.4.1

Option Exercise Payments

6.3.3

Opt-Out

2.4.4(e)

Opt-Out Effective Date

2.4.4(e)

Opt-Out Territory

2.4.4(e)

Owning Party

11.5

Party or Parties

Preamble

Pharmacovigilance Agreement

2.5.8

Potential Necessary License

7.10.3(a)

Project Management Team or PMT

4.1.7(a)

Project Manager

4.1.7(a)

Receiving Party

8.1

Redomiciling Party

6.10.2

[***]

6.4.6

Sales Milestone Payments

6.3.5

Supply Agreements

3.2.1(b)

Successor

1.14(a)

Term

11.1

[***]

[***]

[***]

7.10.4

Unexpected Cost Increase

2.3.7

Withholding Amount

6.10.1

 

 

* Confidential Information, indicated by [***], has been omitted from this
filing and filed separately with the Securities and Exchange Commission.



17

--------------------------------------------------------------------------------

 

Article 2
Collaboration

2.1General Collaboration Overview.

2.1.1ONO Obligations.

(a)During the Research Term.

(i)Under the Joint Development Plan. During the Research Term, ONO shall
undertake Research and Development activities assigned to it in accordance with
the Joint Development Plan, with the objective of advancing each Collaboration
Candidate to meet the Collaboration Candidate Selection Criteria, including
[***] so that FATE may undertake further Research and Development activities in
accordance with the Joint Development Plan with the objective of advancing
Collaboration Candidate 2 to meet the Collaboration Candidate Selection
Criteria, [***].

(ii)Independent of the Joint Development Plan. During  the Research Term and
pursuant to terms and conditions of this Agreement and [***] in particular, ONO
shall use Commercially Reasonable Efforts to research and develop, at its sole
discretion and expense and independent of the Joint Development Plan, [***] with
the objective of delivering to FATE such [***].

(b)After the Research Term. After the Research Term, ONO shall use Commercially
Reasonable Efforts to Develop and Commercialize all Collaboration Products for
which it has exercised the ONO Option in accordance with Section 2.4.3 (Option
Exercise) in the applicable Oncology Field in the applicable ONO Territory at
its sole expense, subject to Section  2.5.7  (Responsibilities for the Conduct
of Development, and General Costs of, Collaboration Products) with respect to
the cost sharing of the Common Development Activities, and in accordance with
the terms and conditions of this Agreement and the Joint Development Plan and
Commercialization Plan, provided, that (i) with respect to [***], ONO shall use
Commercially Reasonable Efforts to Develop and Commercialize it in the Oncology
Field applicable to [***], in the ONO Territory, including to conduct any Common
Development Activities assigned to it in accordance with Section 2.5.2
(Development Plan), and the allocation of costs between FATE and ONO, and
subsequently specified in the Joint Development Plan; and (ii) in the event FATE
exercises the CDCC Option with respect to [***], then with respect to the FATE
CDCC Territory during the CDCC Term, ONO shall use Commercially Reasonable
Efforts to Develop and Commercialize it in the Oncology Field applicable to
[***] in the ONO Territory, including to undertake the Common Development
Activities and other activities allocated to ONO in the FATE CDCC Territory in
accordance with Sections 2.4.4 (CDCC Option) and 2.5.2 (Development Plan) and
subsequently specified in the Joint Development Plan and cost sharing pursuant
to Section 2.4.4 (CDCC Option) during the CDCC Term, and co-Commercialization
activities in accordance with Section 2.4.4 (CDCC Option) and subsequently
specified in the Commercialization Plan.

 

* Confidential Information, indicated by [***], has been omitted from this
filing and filed separately with the Securities and Exchange Commission.



18

--------------------------------------------------------------------------------

 

2.1.2FATE Obligations.

(a)During the Research Term. During the Research Term, FATE shall undertake
Research and Development activities assigned to it in accordance with the Joint
Development Plan, with the objective of advancing each Collaboration Candidate
to meet the Collaboration Candidate Selection Criteria for the relevant
Collaboration Product so that ONO may determine whether to exercise the ONO
Option with respect thereto. As part of its activities under the Joint
Development Plan, pursuant to terms and conditions of this Agreement, FATE shall
use Commercially Reasonable Efforts to: (i) [***] (ii) [***] and (iii) [***].

(b)After the Research Term.

(i)[***] After the Research Term, FATE shall use Commercially Reasonable Efforts
to Develop and Commercialize [***], in the Oncology Field applicable to [***],
in the FATE Territory at its sole expense, subject to Section 2.5.7
(Responsibilities for the Conduct of Development, and General Costs of,
Collaboration Products) with respect to the cost sharing of the Common
Development Activities, and in accordance with the terms and conditions of this
Agreement and the Joint Development Plan, including to conduct any Common
Development Activities assigned to it in accordance with Section 2.5.2
(Development Plan) and the allocation of costs between FATE and ONO, and
subsequently specified in the Joint Development Plan.

(ii)[***] After the Research Term, with respect to [***], subject to the
exercise of the CDCC Option by FATE, FATE shall use Commercially Reasonable
Efforts to Develop and Commercialize [***] in the Oncology Field applicable to
[***] in the [***] Territory during the CDCC Term, including to undertake during
the CDCC Term the Common Development Activities and other activities allocated
to FATE in the [***] Territory in accordance with Sections 2.4.4 (CDCC Option)
and 2.5.2 (Development Plan) subsequently specified in the Joint Development
Plan and cost sharing pursuant to Section 2.4.4 (CDCC Option) during the CDCC
Term, and co-Commercialization activities in accordance with Section 2.4.4 (CDCC
Option) and subsequently specified in the Commercialization Plan.

2.2Standards of Conduct; Records and Reports.

2.2.1Standard of Conduct. Each Party shall conduct all such Research,
Development and Commercialization activities in compliance with Laws, including
without limitation all legal and regulatory requirements pertaining to the
design and conduct of Clinical Trials.

2.2.2Collaboration Reports. As agreed in each JSC meeting or as otherwise agreed
between the Parties, each Party will provide the JSC with written development
reports or presentations ("Collaboration Reports"). Collaboration Reports shall
include [***]. Collaboration Reports will also include [***].

 

* Confidential Information, indicated by [***], has been omitted from this
filing and filed separately with the Securities and Exchange Commission.



19

--------------------------------------------------------------------------------

 

2.2.3Subcontracting. Subject to and without limiting Section 5.2 (Sublicensing
by ONO) and Section 5.4 (License or Sublicense [***] in the FATE Territory),
each Party may fulfill its Research, Development and Commercialization
obligations under this Agreement through subcontracting to a Third Party
contractor or contract service organization; provided that: (a) such
subcontracting by a Party shall not adversely affect its ability to fulfill its
obligations under this Agreement or the rights of the other Party under this
Agreement; (b) any such Third Party contractor to whom such Party discloses
Confidential Information shall enter into an appropriate written agreement
obligating such Third Party contractor to be bound by obligations of
confidentiality and restrictions on use of such Confidential Information that
are no less restrictive than the obligations in Article 8 (Confidentiality); (c)
such Party will obligate such Third Party contractor to agree in writing to
assign or license (with the right to grant sublicenses) to such Party any
inventions (and Patents covering such inventions) made by such Third Party
contractor in performing such services for such Party that are necessary for the
Research, Development and Commercialization of Collaboration Candidates or
Collaboration Products, as applicable, and (d) such Party shall at all times be
responsible for the performance of such Third Party contractor and shall remain
primarily responsible to the other Party for the fulfillment of its obligations
under this Agreement even after such obligations are subcontracted to such Third
Party contractor.

2.2.4Records. Each Party shall, and shall require its Affiliates, Sublicensees
and Third Party contractors to, maintain complete and accurate hard and/or
electronic copies of records of all work conducted in furtherance of the
Research, Development and Commercialization of Collaboration Candidates and
Collaboration Products, as the case may be, and all results, data, and
developments made in conducting such activities. Such records shall be complete
and accurate and shall fully and properly reflect all such work done and results
achieved in sufficient detail and in good scientific manner appropriate for
patent and regulatory purposes. Each Party shall provide to the other Party
copies of such records promptly upon any reasonable request.

2.2.5Cooperation. Each Party will provide reasonable consultation to the other
Party, as reasonably requested by the other Party, in connection with such other
Party's Research, Development and Commercialization activities under this
Agreement.

2.3Research and Development During the Research Term.

2.3.1General. During the Research Term, FATE shall have primary responsibility
for conducting all Research and Development activities in accordance with the
Joint Development Plan. Except as otherwise expressly provided in this Agreement
or in the Joint Development Plan, the Parties shall [***].

2.3.2Approval of Joint Development Plan. Within ten (10) Business Days after the
Effective Date, the JSC shall formally approve the Joint Development Plan set
forth on Exhibit 1.68 (Joint Development Plan) submitted by FATE which covers
Research and Development activities for the first year of the Research Term. For
each subsequent year of the Research Term, FATE shall, [***], submit the draft
Joint Development Plan for the subsequent year (covering the Research and
Development activities [***] of the year thereafter) of the Research Term to the

 

* Confidential Information, indicated by [***], has been omitted from this
filing and filed separately with the Securities and Exchange Commission.



20

--------------------------------------------------------------------------------

 

JSC for review. The Parties shall mutually discuss and the JSC shall approve
such updated Joint Development Plan [***]. Any addition, revision or amendment
to the Joint Development Plan during the Research Term shall be subject to the
unanimous decision by the JSC, with neither Party having final decision-making
authority with respect thereto.

2.3.3[***]

2.3.4[***]. During the Research Term, ONO shall establish the criteria for
incorporating the [***]. ONO shall provide updates to the JSC with respect to
its research and development of the ONO Antigen Binding Domain. ONO shall
consider, in good faith, any comments from the JSC with respect to the identity
and the research and development of the ONO Antigen Binding Domain. Upon
determination by ONO that an ONO Antigen Binding Domain has met the criteria for
[***]. As soon as reasonably practical, ONO shall deliver to FATE [***] and all
ONO Know-How directly relevant to such ONO Antigen Binding Domain then
Controlled by ONO, and FATE (and ONO, to the extent any such activities are
assigned to ONO under the Joint Development Plan) shall undertake further
Research and Development to incorporate such ONO Antigen Binding Domain [***] in
accordance with the Joint Development Plan. FATE (and ONO, to the extent any
activities are assigned to ONO under the Joint Development Plan) shall use
Commercially Reasonable Efforts to complete all activities as set forth in the
Joint Development Plan to enable ONO to exercise ONO Option during the Research
Term, provided, however, in the case FATE finds it is difficult to complete all
activities as set forth in the Joint Development Plan during the Research Term,
FATE shall promptly notify ONO of such fact and Parties shall discuss in good
faith to extend the Research Term to complete such activities.

2.3.5Alternative Antigen Binding Domain. [***]

2.3.6[***]

[***]

[***]

2.3.7Additional Development. If, due to unexpected technical, scientific,
medical, and/or market condition factors, either Party determines that it is
advisable to perform Research and Development not anticipated in the
then-current Joint Development Plan ("Additional Development"), the costs of
which, together with the costs of previous Research and Development activities
performed by FATE under the then-current Joint Development Plan, exceed the
amounts set forth in the annual budget included in such Joint Development Plan
prior to such date (the foregoing, an "Unexpected Cost Increase"), the Party
shall promptly notify such determination to the JSC. Then, the Parties shall
meet to discuss the circumstances giving rise to the Unexpected Cost Increase
and to evaluate possible ways of avoiding such Unexpected Cost Increase, or of
updating the Joint Development Plan and allocating the cost of conducting any
such Additional Development between the Parties. In this instance, the JSC shall
be responsible for approving such updated Joint Development Plan including cost
and deciding whether [***].

 

* Confidential Information, indicated by [***], has been omitted from this
filing and filed separately with the Securities and Exchange Commission.



21

--------------------------------------------------------------------------------

 

2.4ONO Option; CDCC Option.

2.4.1Exclusive Option Right. Subject to the terms and conditions of this
Agreement, FATE hereby grants to ONO the exclusive right to elect, at its sole
discretion, to obtain a license for Collaboration Candidate 1 and Collaboration
Candidate 2 under Section 5.1 (Licenses to ONO) to Develop and Commercialize
such Collaboration Candidate as a Collaboration Product under the terms and
conditions set forth in this Agreement (the "ONO Option"), which license shall
be (a) [***] (b) [***] if FATE does not exercise the CDCC Option in accordance
with Section 2.4.4 (CDCC Option), and (c) semi-exclusive for [***] as set forth
in Section 5.3.3 (License upon Exercise of CDCC Option [***]) if FATE exercises
the CDCC Option in accordance with Section 2.4.4 (CDCC Option), as the case may
be. The ONO Option for each Collaboration Candidate shall expire at the end of
the ONO Option Period corresponding to a given Collaboration Candidate.

2.4.2Option Exercise Criteria.

(a)The Parties have agreed upon the initial Collaboration Candidate Selection
Criteria as of the Effective Date for each of Collaboration Candidate 1 and
Collaboration Candidate 2, attached as Exhibit 1.23 (Collaboration Candidate
Selection Criteria), to enable ONO to determine whether it wishes to exercise
the ONO Option. The JSC shall review the Collaboration Candidate Selection
Criteria at every JSC meeting and add additional Collaboration Candidate
Selection Criteria for a Collaboration Candidate or modify the Collaboration
Candidate Selection Criteria for a Collaboration Candidate as necessary from
time to time during the Research Term pursuant to Section 4.1.4 (Specific
Responsibilities Prior to the Exercise of the ONO Option), and shall update the
Collaboration Candidate Selection Criteria [***].

(b)During the Research Term, each Party, or the Parties, as appropriate, will
notify the JSC upon the potential achievement of the Collaboration Candidate
Selection Criteria and will provide the JSC with data and information supporting
such Party's or the Parties' determination that the Collaboration Candidate
Selection Criteria are met with respect to such Collaboration Candidate. The JSC
shall discuss in good faith whether the data resulting from the Research and
Development of each Collaboration Candidate establishes that the Collaboration
Candidate Selection Criteria for such Collaboration Candidate are met, or is
otherwise reasonably sufficient for ONO to determine whether to exercise the ONO
Option for such Collaboration Candidate. The JSC shall have a period of [***]
days following the receipt of such notice and data and information from the
notifying Party to determine whether the Collaboration Candidate Selection
Criteria have been met. If the JSC determines that the Collaboration Candidate
Selection Criteria have been met, the JSC shall notify each of ONO and FATE of
such determination in writing. If the JSC determines that the Collaboration
Candidate Selection Criteria has not been met, or that further data should be
obtained or additional studies should be performed before ONO will have obtained
data reasonably sufficient to determine whether to exercise the ONO Option, for
a Collaboration Candidate, the JSC shall (i) [***].

(c)Notwithstanding the foregoing, ONO shall have the discretion to exercise the
ONO Option with respect to a particular Collaboration Candidate, if the
Collaboration Candidate Selection Criteria have not been met for such
Collaboration Candidate during the ONO Option Period.

 

* Confidential Information, indicated by [***], has been omitted from this
filing and filed separately with the Securities and Exchange Commission.



22

--------------------------------------------------------------------------------

 

2.4.3Option Exercise.

(a)For each Collaboration Candidate, during the ONO Option Period applicable to
such Collaboration Candidate, ONO may exercise the ONO Option for the
Collaboration Candidate by written notice to FATE within the applicable ONO
Option Period (the "Exercise Date"); provided, however, that if a Competition
Law Filing (as defined below) is required in compliance with applicable Law, the
effectiveness of such exercise will automatically be extended until the
Clearance Date, and instead of being the date on which the ONO Option is
exercised, the Exercise Date will be deemed to be the date that is the Clearance
Date. Upon the Exercise Date for the Collaboration Candidate, the Collaboration
Candidate for which the ONO Option has been exercised shall be designated a
Collaboration Product for further Research, Development and Commercialization,
unless and until this Agreement is terminated with respect to such Collaboration
Product. For the avoidance of doubt, if FATE undergoes a Change of Control, ONO
shall nonetheless be entitled to exercise the ONO Option as provided in this
Section 2.4.3 (Option Exercise). If ONO does not exercise the ONO Option for a
particular Collaboration Candidate during the applicable ONO Option Period, this
Agreement will terminate with respect to such Collaboration Candidate pursuant
to [***].

(b)If a filing or submission with respect to the exercise of such ONO Option
under the Hart-Scott-Rodino Antitrust Improvements Act of 1976 (the "HSR Act")
or any antitrust, competition or merger control Law applicable to such exercise
(collectively, "Competition Laws" and such filing or submission "Competition Law
Filings") are required, ONO shall provide, prior to its exercise of the ONO
Option, a written notice to FATE that ONO has determined in good faith based on
consultations with its counsel that the exercise of the ONO Option will be
subject to any Competition Laws Filings, and then the provisions of Section
13.13 (Competition Law Filings) shall apply. FATE shall provide to ONO any
information reasonably requested by ONO in its assessment of potential
notifications under applicable Competition Laws pursuant to this Section
2.4.3(b) (Option Exercise).

2.4.4CDCC Option.

(a)Grant. [***] FATE has the right to elect, at its sole discretion, to
co-Develop and co-Commercialize [***] with ONO or its Affiliates or
Sublicensee(s) [***] (the "CDCC Option"), pursuant to the license from ONO to
FATE in Section 5.3.3 (License upon Exercise of CDCC Option [***]), under the
terms and conditions set forth in this Agreement. The CDCC Option for [***]
shall expire at the end of the CDCC Option Period.

(b)Exercise; Allocation of Responsibilities. FATE may exercise the CDCC Option
for [***] by written notice to ONO within the CDCC Option Period. Upon FATE's
exercise of such option, FATE shall have the right to co-Develop and co-
Commercialize [***] with ONO [***] Territory. If FATE exercises its CDCC Option
under this Section 2.4.4 (CDCC Option), the JSC will update the Joint
Development Plan to include and allocate between the Parties all activities for
the Research and Development of [***], as well as a budget and timeline for such
activities, within [***] days after FATE exercises the CDCC Option. In addition,
prior to the Commencement of the first [***] the JSC will prepare a
Commercialization Plan for [***] Territory, which plan will allocate commercial
activities between the Parties and will include a budget and timeline for such
activities. The JSC will

 

* Confidential Information, indicated by [***], has been omitted from this
filing and filed separately with the Securities and Exchange Commission.



23

--------------------------------------------------------------------------------

 

allocate such Research, Development and Commercialization activities taking into
account the Parties' respective experience with the research and development of
cell therapy products and the Parties' then-existing commercial infrastructure,
or desire and intent to develop a commercial infrastructure, in [***] Territory.
Furthermore, the Parties will negotiate in good faith and enter into, in
accordance with the provisions of this Section 2.4.4(b) (CDCC Option), a sales
and co-promotion agreement governing the terms and conditions regarding the
decision-making mechanism of the JSC with respect to co-Commercialization of
[***] in [***] Territory, [***], and detailed procedures of the matters set
forth in Section 2.4.4(c) (CDCC Option) below if necessary.

(c)Cost and Profit Sharing. Subject to the exercise by FATE of the CDCC Option
for [***] and each Party [***].  In connection with the preparation of the Joint
Development Plan, the Parties shall establish a mechanism for reconciliation and
reimbursement of development and manufacturing costs, and related definitions.
In connection with the preparation of the Commercialization Plan, the Parties
shall establish detailed procedures for sharing such costs and profits,
including procedures for cost and revenue reporting, reconciliation and
payments, efforts in sales promotion to be used by each Party, and definitions
of the costs to be shared and included in the profit calculation. Each Party
shall comply with all procedures and payment obligations established by the
Parties. [***]. For the purpose of this Section 2.4.4(c), subject to Section
7.10.1 (Existing Agreements), profits and losses means [***].  Notwithstanding
anything to the contrary in this Section 2.4.4(c), the Parties shall discuss in
good faith and reach an agreement on the further details of the method of profit
and loss sharing between FATE and ONO as set forth in Section 2.4.4(b) (CDCC
Option) above.

(d)Sublicensees. If, subject to the exercise by FATE of the CDCC Option, the
Parties agree to seek a Third Party licensee to exclusively Develop and/or
Commercialize [***] in [***] Territory under a Sublicense, the Parties shall
[***], in accordance with the procedures and definitions established by the
Parties pursuant to sub-section (c) above. [***]

(e)Opt-Out. After FATE exercises the CDCC Option, FATE shall have the right to
terminate its rights and obligations to co-Develop and co-Commercialize [***] in
its entirety (each, an "Opt-Out" and the applicable country (in the case of the
U.S.) or region (in the case of Europe) in (A), (B) or (C), the "Opt-Out
Territory") on at least [***] days written notice to ONO; provided that such
Opt-Out will be effective upon [***] (the "Opt-Out Effective Date"). Upon the
Opt-Out Effective Date, the Parties will conduct all activities necessary to
transition all responsibilities of FATE with respect to the Development and
Commercialization (but not manufacture) of [***] in the Opt-Out Territory to
ONO, which may include [***]. Following the Opt-Out Effective Date, (i) the
license granted by FATE to ONO shall become exclusive in the Opt-Out Territory
pursuant to Section 5.1.3 (License upon Exercise of ONO Option [***]), and (ii)
all the obligations of FATE, and all the rights and obligations of ONO, in the
Opt-Out Territory shall be exercised or performed by FATE or ONO, as applicable,
as if they are in the ONO Territory where an exclusive license is granted
pursuant to Section 5.1.3 (License upon Exercise of ONO Option [***]) hereof.
Without limiting the foregoing, following the Opt-Out Effective Date, (1) the
Parties will no longer share applicable costs and profits and losses for the
Opt-Out Territory, and ONO shall be solely responsible, at

 

* Confidential Information, indicated by [***], has been omitted from this
filing and filed separately with the Securities and Exchange Commission.



24

--------------------------------------------------------------------------------

 

ONO's sole cost and expense, for conducting all Development and [***] in the
Opt-Out Territory, (2) FATE shall continue to manufacture [***] as set forth
herein, and (3) the royalty rates under Section 6.4.3 ([***] Outside Asia) will
apply as if FATE had not exercised its CDCC Option. In the event that FATE
elects, pursuant to this Section 2.4.4(e) (CDCC Option), to Opt-Out, and that
Competition Law Filings are required, ONO shall provide, on or before the later
of clauses (x) and (y) in the definition of Opt-Out Effective Date, a written
notice to FATE that ONO has determined in good faith based on consultations with
its counsel that the Opt-Out will be subject to Competition Law Filings and that
the provisions of Section 13.13 (Competition Law Filings) shall apply. FATE
shall provide to ONO any information reasonably requested by ONO in its
assessment of potential notifications under applicable Competition Laws pursuant
to this Section 2.4.4(e) (CDCC Option).

2.5Development and Commercialization of Collaboration Products.

2.5.1General. Following the exercise by ONO of the ONO Option with respect to a
given Collaboration Candidate, such Collaboration Candidate will be designated
as a Collaboration Product (subject to Section 2.4.1 (Exclusive Option Right))
and ONO and FATE shall use Commercially Reasonable Efforts to Research, Develop
and Commercialize such Collaboration Product in its applicable Territory in the
applicable Oncology Field.

2.5.2Development Plan.

(a)Within [***] days following the Exercise Date with respect to a given
Collaboration Candidate, ONO will prepare and provide to the JSC an update to
its proposed activities under the Joint Development Plan pursuant to which ONO
will conduct Research and Development in the ONO Territory, and FATE will
prepare and provide to the JSC (i) an update to its proposed activities under
the Joint Development Plan pursuant to which FATE will conduct Research and
Development in the FATE Territory, for such Collaboration Product on an
Indication-by-Indication basis, as applicable and (ii) a process development and
manufacturing plan for all non-clinical and clinical Materials of Collaboration
Products for use both by ONO in the ONO Territory and by FATE in the FATE
Territory. Each Party will prepare and provide a budget and estimated timeline
with respect to its proposed activities under the Joint Development Plan.

(b)ONO and FATE will discuss in good faith through the JSC, and use Commercially
Reasonable Efforts to reach an agreement on, the Joint Development Plan,
including but not limited to: (i) [***], (ii) and (iii) [***].

(c)During each Calendar Year, each Party shall provide its updates on the Joint
Development Plan for the upcoming year covering activities [***] so that the
Parties may agree on such update by [***] that year, and each Party shall
continue to provide to the other Party, through the JSC, regular updates from
time to time to its proposed activities under the Joint Development Plan, as
applicable. Each Party will consider in good faith the other Party's comments on
such proposed activities and any updates thereto.

 

* Confidential Information, indicated by [***], has been omitted from this
filing and filed separately with the Securities and Exchange Commission.



25

--------------------------------------------------------------------------------

 

(d)If the JSC fails to agree, after the use of Commercially Reasonable Efforts
in an attempt to reach an agreement between the Parties regarding the Joint
Development Plan, notwithstanding the provisions of Article 12 (Dispute
Resolution), the decision shall be made in accordance with Section 4.1.8
(Decision-Making; Limitations on JSC), provided however, [***].

2.5.3Global Brand Strategy for Collaboration Products.

(a)General. Both Parties generally acknowledge that Commercialization of each
Collaboration Product under a common brand name in the world would be beneficial
for both Parties to maximize the value of such Collaboration Product. Subject to
the exercise by ONO of the ONO Option for a Collaboration Candidate, and in the
case of [***] subject to FATE's exercise of the [***] Option during the CDCC
Option Period, both Parties shall discuss in good faith with the other and use
Commercially Reasonable Efforts to reach an agreement on one of the proposed
candidates for brand names, or similar variations or derivatives thereof
including translations or transliterations, as the common brand name, as well as
packaging and logos, for use in the Commercialization of the applicable
Collaboration Product by ONO in the ONO Territory, by FATE in the FATE Territory
and by both Parties in the [***] Territory ("Common Brand Name") Notwithstanding
anything in this Section 2.5.3, in the event a Party has reasonable ground, such
Party shall not be required to agree or remain in agreement with the common
branding strategy for [***] after good faith discussion with other Party. For
clarity, in the case where the CDCC Option is not exercised by FATE during the
CDCC Option Period or FATE Opts-Out in the [***] Territory in its entirety, this
Section 2.5.3 shall not be applicable to [***].

(b)Procedures. Either Party may make a proposal, at the appropriate time before
the first BLA filing in the world, of one or more candidates for Common Brand
Name.  Both Parties shall discuss in good faith to reach agreement on the Common
Brand Name from such candidates within [***] days following its receipt of the
latter Party's proposal. For [***] for each Major Patent Territory and any other
countries outside of Major Patent Territory reasonably requested by ONO, FATE
shall conduct a trademark search of the Common Brand Name [***] FATE shall file
the application for registration of the trademark rights for the Common Brand
Name [***] for each Major Patent Territory, ONO shall conduct a trademark search
of the Common Brand Name [***] ONO shall file the application for registration
of the trademark rights for the Common Brand Name [***]. If the Parties are
unable to agree on a Common Brand Name for which to seek trademark registration
and any applicable Regulatory Approvals, then FATE shall select the brand
name(s) for the Collaboration Product in the FATE Territory and ONO shall select
the brand name(s) for the Collaboration Product in the ONO Territory, provided
that the Parties shall jointly determine the brand name(s) for [***] in [***]
Territory during the CDCC Term.

 

* Confidential Information, indicated by [***], has been omitted from this
filing and filed separately with the Securities and Exchange Commission.



26

--------------------------------------------------------------------------------

 

(c)Intellectual Property. After registration of Common Brand Name for [***],
FATE will grant ONO licenses to such Common Brand Name for [***] for use in the
ONO Territory [***]. FATE shall be responsible for the prosecution, registration
and maintenance of such trademark rights [***]. After registration of Common
Brand Name for [***], ONO shall be responsible for the prosecution, registration
and maintenance of such trademark rights in the ONO Territory [***] and ONO
shall be responsible for the prosecution, registration and maintenance of such
trademark rights in the [***] Territory [***]. ONO will grant FATE licenses to
the Common Brand Names for [***] for use in the [***] Territory [***].

2.5.4Regulatory Filings.

(a)In its applicable Territory where a Party has exclusive rights of Development
and Commercialization of a Collaboration Product, [***]

(b)Each Party shall cooperate in good faith with the other Party in regulatory
affairs with respect to Collaboration Products in the other Party's Territory
[***]. Each Party shall provide the other Party with reasonable advance notice
of all substantive meetings with the Regulatory Authorities in its Territory
pertaining to each Collaboration Product, or with as much advance notice as
practicable under the circumstances. The other Party may, at its own cost,
attend such meetings with Regulatory Authorities as an observer upon reasonable
advance notice to a Party having such meeting, subject to such Party's prior
written consent which shall not be unreasonably withheld, conditioned or delayed
and receipt of any required permissions of such Regulatory Authorities.

(c)Each Party shall have the right to [***].

2.5.5Commercialization Plan. As soon as practicable, but not later than [***]
each Party will prepare and provide to the JSC a Commercialization Plan for
which such Party will conduct Commercialization in the respective Territory for
such Collaboration Product. If FATE has exercised the FATE CDCC Option, a
Commercialization Plan for which the Parties will conduct Commercialization in
the FATE CDCC Territory will be prepared pursuant to Section 2.4.4(b) (CDCC
Option). The applicable Party(ies) will prepare and provide a budget with
respect to the activities covered by such Commercialization Plan. The applicable
Party(ies) shall continue to provide to the other Party, through the JSC,
regular updates from time to time to its Commercialization Plan, as applicable.
The applicable Party(ies) will consider in good faith the other Party's comments
on such Commercialization Plan and any updates thereto.

2.5.6Development and Commercialization Information. At each JSC meeting, or as
otherwise agreed to between the Parties during the Term, each Party will provide
the JSC with information regarding the Development and Commercialization
activities performed by such Party, including without limitation [***] in each
case relating to each Collaboration Product for which such Party is conducting
Development and Commercialization activities in such Party's applicable
Territory, as well as [***] Collaboration Product in its Territory. Each Party
shall consider in good faith any comments of the other Party with respect to
Development and

 

* Confidential Information, indicated by [***], has been omitted from this
filing and filed separately with the Securities and Exchange Commission.



27

--------------------------------------------------------------------------------

 

Commercialization activities. Such data and information received by the other
Party may be used to exercise the licenses and rights granted to such other
Party in this Agreement.

2.5.7Responsibilities for the Conduct of Development, and General Costs, of
Collaboration Products. Except as otherwise expressly provided in this
Agreement, (a) ONO (with the assistance of FATE as set forth in the Joint
Development Plan or Commercialization Plan) shall be primarily responsible for,
and shall bear the costs and expenses incurred in connection with the conduct of
[***] all Research, Development and Commercialization activities with respect to
each Collaboration Product in the applicable ONO Territory during the Term; and
(b) FATE (with the assistance of ONO as set forth in the Joint Development Plan
or Commercialization Plan) shall be primarily responsible for, and shall bear
the costs and expenses incurred in connection with the conduct of [***] all
Research, Development and Commercialization activities with respect to each
Collaboration Product in the applicable FATE Territory during the Term.
Notwithstanding the foregoing, with respect to Collaboration Product 1 and with
respect to Collaboration Product 2 during the CDCC Term, ONO and FATE shall
discuss in good faith through the JSC, and use Commercially Reasonable Efforts
to reach an agreement with respect to, the allocation of responsibilities
between the Parties to conduct any studies of Common Development Activities, in
a time efficient manner. ONO and FATE shall share the costs and expenses
incurred in connection with the conduct of such Common Development Activities,
regardless of the Party which conducts such activities, with [***].  For
clarity, the costs and expenses shall include [***]. Any costs and expenses
incurred by each Party in each calendar quarter that are to be shared between
the Parties pursuant to this Section 2.5.7 shall be settled on a quarterly
basis. A Party shall provide the other Party with the invoice specifying such
itemized costs and expenses, and their allocations between the Parties pursuant
to this Section 2.5.7, promptly following the last day of each Calendar Quarter,
which shall be paid by the other Party pursuant to Section 6.6 (Manner of
Payment).

2.5.8Pharmacovigilance. Prior to the first IND in the world by either Party with
respect to Collaboration Product 1 and with respect to Collaboration Product 2
during the CDCC Term, the Parties shall negotiate in good faith and enter into a
safety data exchange agreement (the "Pharmacovigilance Agreement"), which shall
be applicable to such pre-marketing safety information that will be available
from Clinical Trials with a Collaboration Product, and shall set forth standard
operating procedures governing the collection, investigation, reporting, and
exchange of information concerning adverse drug reactions/adverse events
sufficient to permit each Party to comply with its Laws. In the event the first
BLA for a Collaboration Product is filed by either Party in any country of the
world, the Parties shall initiate negotiation with an aim to amend the
Pharmacovigilance Agreement as soon as practicable to include post-marketing
safety information that will be available from post-marketing experiences with a
Collaboration Product to permit each Party to comply with all Laws regarding the
management of safety data by providing for the exchange of relevant information
in appropriate format. Subject to the foregoing, each Party shall be responsible
for monitoring all clinical experiences with respect to a Collaboration Product
in the course of its own Research, Development and Commercialization and
promotional activities, and filing all required reports with respect thereto, in
its respective Territory.

 

* Confidential Information, indicated by [***], has been omitted from this
filing and filed separately with the Securities and Exchange Commission.



28

--------------------------------------------------------------------------------

 

2.5.9Investigator Sponsored Clinical Study. Each Party shall have the right to
authorize the conduct of Investigator Sponsored Clinical Study(ies) in its
Territory and support such Investigator Sponsored Clinical Study(ies) at its own
discretion; provided, however, that (a) each Investigator Sponsored Clinical
Study in the FATE CDCC Territory during the CDCC Term shall be authorized only
with both Parties' written approval of the protocol therefor, and (b) each Party
agrees to inform the other Party of each Investigator Sponsored Clinical
Study(ies) in a timely manner and to provide the other Party an opportunity to
review and comment on the protocol of each Investigator Sponsored Clinical
Study(ies) prior to the commencement of such Investigator Sponsored Clinical
Study(ies).

Article 3
Manufacture and Supply

3.1Antigen Binding Domain. In the event an ONO Antigen Binding Domain has met
the criteria for incorporating the ONO Antigen Binding Domain into Collaboration
Candidate 2 pursuant to [***] ONO shall be solely responsible at its expense for
making or having made all requirements of any ONO Antigen Binding Domain during
the Research Term. ONO shall manufacture, handle, store and ship all such ONO
Antigen Binding Domain in compliance with all Laws, with all Regulatory Filings,
and with its applicable internal specifications and quality control procedures
during the Research Term.

3.2Manufacture and Supply of Collaboration Products. As between FATE and ONO,
FATE will be exclusively responsible for the conduct of, and shall use
Commercially Reasonable Efforts to conduct process development, manufacturing,
fill and finish, testing and supply of all pre-clinical, clinical and commercial
Materials of Collaboration Products in quantities required for Research,
Development and Commercialization by ONO in the ONO Territory and in the final
dosage form of unlabeled (other than tracking labelled required for
manufacturing and shipping) and unpackaged pharmaceutical preparation, by itself
or through Third Party contract manufacturers during the Term. For clarity, FATE
shall fulfill the responsibilities mentioned above with respect to [***] in the
pre-clinical, clinical and commercial Materials of [***] after the Exercise Date
for [***].

3.2.1Supply Agreement.

(a)Clinical Supply. Within [***] days after the Exercise Date with respect to a
Collaboration Candidate, the Parties will negotiate in good faith and enter
into, in accordance with the provisions of this Section 3.2, a (i) master
process development, manufacturing and supply agreement governing the terms and
conditions under which FATE will manufacture and supply to ONO the Collaboration
Products for preclinical and clinical use ("Clinical Supply Agreement"), and
(ii) quality agreement for quality control and quality assurance in connection
with manufacturing of a Collaboration Product conducted by FATE or its Third
Party contract manufacturers, including the cGMP responsibilities of the
Parties. During such [***] day period, ONO shall transfer to FATE, in
consultation with FATE's process development personnel (or equivalent), all ONO
Know-How necessary for FATE to

 

* Confidential Information, indicated by [***], has been omitted from this
filing and filed separately with the Securities and Exchange Commission.



 

29

--------------------------------------------------------------------------------

 

manufacture Collaboration Products, including ONO Know-How for the manufacture,
handling, storing and shipping of the ONO Antigen Binding Domain.

(b)Commercial Supply. Within [***] days after the commencement of the first
Phase III Trial in any country of the world, the Parties will negotiate in good
faith and enter into, in accordance with the provisions of this Section 3.2, a
manufacturing and supply agreement governing the terms and conditions under
which FATE will manufacture and supply to ONO the Collaboration Products for
commercial use ("Commercial Supply Agreement" during the Term, and the Clinical
Supply Agreement and Commercial Supply Agreement are collectively referred to as
"Supply Agreements").

(c)Basic Terms of the Supply Agreements. The Supply Agreements shall provide:
(i) that FATE shall manufacture, during the Term, handle, store, and ship all
Collaboration Products in compliance with all Laws including all current
governmental regulatory requirements concerning cGMP and cGMP requirements
concerning documentation, reports and record keeping, with all Regulatory
Filings, and with its applicable internal specifications and quality control
procedures; (ii) customary definitions and terms and conditions for such
agreements, including, without limitation, delivery, technology transfer,
quality controls, quality assurance, termination, procedures for non-conformance
with specifications and non- compliance with Laws, audit and inspection
(including of books of accounts and records by ONO for the determination [***]
Collaboration Product or otherwise) and indemnification related to supply of
Collaboration Products; (iii) addendums for each Collaboration Product that
contain provisions specific to such Collaboration Product, including, without
limitation, manufacturing plans, supply chain logistics, and transfer pricing;
(iv) that FATE shall allocate quantities of Collaboration Product between FATE
and ONO in an equitable manner and not treat itself in favor in the Supply
Agreement, including delivery of amounts of any Collaboration Product between
FATE and ONO taking into account the market demand and forecast in the Territory
of each Party; (v) in the case of the Commercial Supply Agreement, [***].

3.2.2Transfer Pricing. ONO shall pay to FATE (a) in connection with non-
Commercial supply of Collaboration Products, fees equal to [***] and (b) in
connection with the Commercial supply of Collaboration Products, fees equal to
[***]. For clarity, such manufacturing cost shall include [***]. For further
clarity, [***]

3.3Third Party Information. Notwithstanding anything to the contrary in this
Agreement, ONO acknowledges that it may be required to enter into appropriate
confidentiality agreements with or with respect to specific Third Party contract
manufacturers or other independent contractors engaged by FATE before FATE can
share with ONO information relating to its agreement with such Third Party(ies)
or such Third Party(ies)' confidential information as required under this
Agreement. In such case, FATE shall notify ONO promptly of such requirement, and
the Parties shall cooperate to take such actions as are necessary to enable FATE
to comply with such confidentiality requirements of FATE's agreements with any
such Third Party(ies).

 

* Confidential Information, indicated by [***], has been omitted from this
filing and filed separately with the Securities and Exchange Commission.



30

--------------------------------------------------------------------------------

 

Article 4
Governance

4.1Joint Steering Committee.

4.1.1Purpose. As soon as practicable after the Effective Date, the Parties shall
establish a joint steering committee (the "Joint Steering Committee" or "JSC")
to oversee the Collaboration and to make certain decisions regarding the
Research, manufacturing, Development, and Commercialization activities of
Collaboration Candidates and Collaboration Products during the Term as set forth
in this Section 4.1 (Joint Steering Committee).

4.1.2Responsibilities. Subject to the provisions of Article 4 (Governance), the
JSC shall have review and oversight responsibilities (a) prior to the Exercise
Date for a Collaboration Candidate, for all Research and Development activities
performed by FATE and ONO with respect to such Collaboration Candidate; and (b)
following the Exercise Date for a Collaboration Candidate, all Research,
Development and Commercialization activities performed by FATE and ONO with
respect to such Collaboration Product. The JSC shall provide a forum for sharing
advice, progress and results relating to, and for coordinating the conduct of,
such activities and shall attempt to facilitate the resolution of any disputes
between the Parties, as described in Section 4.1.8 (Decision-Making; Limitations
on JSC). The JSC shall also serve as a forum for information exchange with
respect to (i) ONO's research and development activities with respect to the ONO
Antigen Binding Domain and/or (ii) ONO's and FATE's research and development
activities with respect to the Alternative Antigen Binding Domain, provided that
subject to [***], such activities regarding above (i) shall not be subject to
the oversight or decision making of the JSC.

4.1.3Information Access. The JSC shall have access to each Party's plans for
Development and Commercialization of Collaboration Candidates and Collaboration
Products during the Term, including budgets and timelines related thereto, and
shall be briefed by the Parties regarding the content, execution, progress and
results achieved by the respective Parties thereunder, as well as regarding the
ONO Antigen Binding Domain pursuant to [***] by ONO and regarding potential
Alternative Antigen Binding Domains pursuant to Section 2.3.5 (Alternative
Antigen Binding Domain) by FATE and ONO. Each Party, through its representatives
on the JSC, shall be permitted to provide advice and commentary with respect to
the other Party's plans for Development and Commercialization and related
budgets and timelines. As provided in Section 2.5.2 (Development Plan) and
Section 2.5.5 (Commercialization Plan), as applicable, each Party shall take
such advice and commentary into good faith consideration.

 

* Confidential Information, indicated by [***], has been omitted from this
filing and filed separately with the Securities and Exchange Commission.



31

--------------------------------------------------------------------------------

 

4.1.4Specific Responsibilities Prior to the Exercise of the ONO Option. More
specifically, the JSC shall, during the ONO Option Period for a Collaboration
Candidate:

(a)[***]

(b)[***]

(c)[***]

(d)[***]

(e)[***]

(f)[***]; and

(g)[***]

4.1.5Role Following the Exercise of the ONO Option. If ONO exercises the ONO
Option with respect to a Collaboration Candidate, the JSC shall continue as a
forum for discussion and decision making between the Parties regarding the
Research, Development and Commercialization of such Collaboration Product. In
such case, the Parties may appoint additional members to the JSC that have
specialized knowledge regarding the research, development and commercialization
of human therapeutic products, and the JSC shall continue to conduct meetings as
provided in Section 4.1.6 (Membership; Meetings). The JSC will thereafter
discuss key activities and matters related to the Research, Development and
Commercialization of such Collaboration Product including those set forth in
Section 2.5.2 (Development Plan), and each Party, through the JSC, will consider
any suggestions the other Party may have regarding the Research, Development and
Commercialization of such Collaboration Product by such Party in the applicable
Territory where such Party has exclusive rights of Research, Development and
Commercialization of such Collaboration Product. More specifically, and without
limiting the foregoing, the JSC shall, following the Exercise Date for the
Collaboration Candidate:

(a)[***]

(b)[***]

(c)[***]

(d)[***]; and

(e)[***]

4.1.6Membership; Meetings. The JSC shall be composed of three (3) employees each
from ONO and FATE (or such other number as the Parties may agree in writing),
and shall meet [***], or more often if the JSC so agrees or on ad hoc basis, in
person, by teleconference or

 

* Confidential Information, indicated by [***], has been omitted from this
filing and filed separately with the Securities and Exchange Commission.



32

--------------------------------------------------------------------------------

 

video-teleconference. In-person meetings shall alternate between FATE and ONO
locations whenever possible unless otherwise agreed by the Parties. The first
such meeting shall be within [***] after the Effective Date. Any member of the
JSC may designate a substitute to attend with prior written notice to the other
Party. There will be an annually rotating chairperson (the "JSC Chairperson")
with the first JSC Chairperson to be designated by FATE. Ad hoc guests,
including without limitation FATE's Chief Executive Officer and ONO's Executive
Director of Oncology R&D Center, who are bound by obligations of confidentiality
and restrictions on use of such Confidential Information that are no less
restrictive than the obligations in Article 8 (Confidentiality) may be invited
to the JSC meetings. Each Party may replace its JSC members with other of its
employees, at any time, upon written notice to the other Party.

4.1.7Project Management Team.

(a)Composition. Promptly after the establishment of the JSC, the Parties shall
establish a project management team (the "Project Management Team" or the "PMT")
consisting of key employees of both Parties performing or involved in the
Research and Development activities during the Research Term. PMT shall be
responsible for the daily Research and Development activities during the
Research Term and be expected to make recommendations on issues therein. One of
the Project Team members of each Party shall be appointed as a project manager
(a "Project Manager") to coordinate its part of the Research and Development
activities under Joint Development Plan during the Research Term. Either Party
may change its Program Manager upon written notice to the other Party. A Program
Manager may be a member of the JSC.

(b)Meetings and Reports. The PMT shall have a meeting [***] via telephone or
video conference to discuss the ongoing Research and Development activities
during the Research Term. Each Party may invite its other employees having the
relevant expertise, knowledge or capability to participate in such conference.
Following each meeting, the Project Manager of FATE shall prepare and provide
the Project Manager of ONO with a summary report of the meeting. In the event
Project Managers of the Parties have discussed any material matter, a Project
Manager of each Party shall report the outcome of such discussions to the JSC
members of the Party that such Project Manager belongs to.

4.1.8Decision-Making; Limitations on JSC. Except as otherwise expressly provided
herein, any decision of the JSC shall be made by consensus, [***]. The JSC shall
have only such powers as are specifically delegated to it in this Agreement, and
such powers shall be subject to the terms and conditions set forth herein.
Without limiting the generality of the foregoing, the JSC shall have no power to
amend, modify or waive any provision of this Agreement. In the event that the
JSC is unable to reach a consensus decision on a matter that is within its
decision-making authority within [***] after such matter is submitted to it or
identified for resolution, then either Party may, by written notice to the
other, submit the matter for dispute resolution pursuant to Article 12 (Dispute
Resolution). Notwithstanding the foregoing, if the JSC is unable to reach a
consensus decision on the following matters, then the matter shall first be
submitted to dispute resolution by the Executive Officers under Section 12.2
(Resolution by Executive Officers), and any dispute that is not resolved by such
Executive Officers during

 

* Confidential Information, indicated by [***], has been omitted from this
filing and filed separately with the Securities and Exchange Commission.



33

--------------------------------------------------------------------------------

 

[***] shall not be resolved as set forth in Section 12.3 (Arbitration) or
litigation, but shall instead be resolved as follows: [***].  Each Party hereby
expressly waives its right to seek resolution of such dispute to be resolved in
accordance with this Section 4.1.8 in a court of competent jurisdiction.

4.1.9Secretary; Minutes. The JSC Chairperson shall designate a secretary of the
JSC who will be responsible for calling meetings, preparing and circulating an
agenda and presentation materials in advance of each meeting, and preparing and
circulating minutes within [***] after each meeting of the JSC setting forth,
among other things, a description, in reasonable detail, of the discussions at
the meeting and a list of any actions, decisions or determinations approved by
the JSC. Such minutes shall be effective only after being approved by both
Parties. Definitive minutes of all JSC meetings shall be finalized [***] after
the meeting to which the minutes pertain.

4.1.10Discontinuation of Committees. The activities to be performed by each
Committee shall solely relate to governance and information sharing under this
Agreement, and are not intended to be, or involve the delivery of, services.
Each Committee shall continue to exist until the first to occur of: (a) the
Parties mutually agreeing to disband the Committee; or (b) neither Party being
required to provide information or other materials to such Committee. Once a
Committee is disbanded, any matters previously delegated to the Committee shall
be resolved in accordance with Article 12 (Dispute Resolution) but skipping the
initial attempt of resolution through the JSC. In the case the Committee is
disbanded in accordance with Section 4.1.10(a), thereafter all information or
other materials shall be shared between the Parties through Alliance Liaisons.

4.2Alliance Liaisons. Promptly after the Effective Date, each Party shall
appoint an individual (other than an existing member of the JSC) to act as the
alliance liaison for such Party (each, an "Alliance Liaison"). Each Alliance
Liaison shall thereafter be permitted to attend meetings of the JSC as a
nonvoting observer, subject to obligations of confidentiality and restrictions
on use of such Confidential Information that are no less restrictive than the
obligations in Article 8 (Confidentiality). The Alliance Liaisons shall be the
primary point of contact for the Parties regarding the Collaboration activities
contemplated by this Agreement and shall facilitate communication regarding all
activities hereunder. The Alliance Liaisons shall lead the communications
between the Parties and shall be responsible for following-up on decisions made
by the JSC. The name and contact information for such Alliance Liaison, as well
as any replacement(s) chosen by FATE or ONO, in their sole discretion, from time
to time, shall be promptly provided to the other Party in accordance with
Section 13.2 (Notices).

 

* Confidential Information, indicated by [***], has been omitted from this
filing and filed separately with the Securities and Exchange Commission.



34

--------------------------------------------------------------------------------

 

Article 5
Licenses

5.1Licenses to ONO.

5.1.1Enabling License to ONO During the ONO Option Period. Subject to the terms
and conditions of this Agreement, FATE hereby grants to ONO a non-exclusive,
royalty- free, non-transferable (except as provided in Section 13.4
(Assignment)) license in the Territory, without the right to grant sublicenses,
under FATE Intellectual Property solely as and to the extent necessary to enable
ONO to perform ONO's obligation with respect to the Collaboration Candidates in
accordance with the Joint Development Plan during the ONO Option Period,
including through the use of Third Party contractors in accordance with Section
2.2.3 (Subcontracting), which enabling license for a Collaboration Candidate
shall expire at the end of the ONO Option Period with respect to such
Collaboration Candidate.

5.1.2License upon Exercise of ONO Option [***]. Subject to the terms and
conditions of this Agreement, upon and as of the Exercise Date for [***]
(subject to Section 2.4.3 (Option Exercise)), FATE hereby grants to ONO an
exclusive (even as to FATE and its Affiliates, except to the extent necessary
for FATE or its Affiliates to perform its obligations under the Collaboration),
non-transferable (except as provided in Section 13.4 (Assignment)), royalty
bearing license (or sublicense, as applicable), with the right to grant
sublicenses solely in accordance with Section 5.2 (Sublicensing by ONO), under
the FATE Intellectual Property, to use, sell, offer to sell, promote,
distribute, import, export, label, package and otherwise Develop and/or
Commercialize, but not the right to make or have made, [***] in the [***]
Territory, during the Term, in the Field, including through the use of Third
Party contractors in accordance with Section 2.2.3 (Subcontracting).

5.1.3License upon Exercise of ONO Option [***]. Subject to the terms and
conditions of this Agreement, upon and as of the Exercise Date for [***]
(subject to Section 2.4.3 (Option Exercise)), FATE hereby grants to ONO a
non-transferable (except as provided in Section 13.4 (Assignment)) license (or
sublicense, as applicable) under the FATE Intellectual Property, to use, sell,
offer to sell, promote, distribute, import, export, label, package and otherwise
Develop and/or Commercialize, but not the right to make or have made, [***] in
the [***] Territory, during the Term, in the Field, including through the use of
Third Party contractors in accordance with Section 2.2.3 (Subcontracting). Such
license shall be: (i) during the CDCC Term and in the [***] Territory,
semi-exclusive [***] and royalty-free (subject to the sharing of profits and
losses by the Parties), with the right to grant sublicenses solely in accordance
with Section 2.4.4(d) (Sublicensees), or (ii) exclusive (even as to [***] except
to the extent necessary for [***] to perform its obligations under the
Collaboration) and royalty-bearing, with the right to grant sublicenses solely
in accordance with Section 5.2 (Sublicensing by ONO), (A) during the Term and
outside the [***] Territory, if [***] exercises the CDCC Option pursuant to
Section 2.4.4 (CDCC Option) hereof, (B) during the Term and worldwide, if [***]
does not exercise the CDCC Option pursuant to Section 2.4.4 (CDCC Option)
hereof, or (C) during any remaining period of the Term and in the Opt-Out
Territory, if [***] Opts-Out pursuant to Section 2.4.4(e) (Opt-Out) hereof.

 

* Confidential Information, indicated by [***], has been omitted from this
filing and filed separately with the Securities and Exchange Commission.



35

--------------------------------------------------------------------------------

 

5.2Sublicensing by ONO. ONO shall have the right to grant sublicenses to Third
Parties at ONO's sole discretion through multiple tiers with respect to the
rights licensed to ONO under Sections 5.1.2 (License upon Exercise of ONO Option
for [***]) and 5.1.3 (License upon Exercise of ONO Option for [***]) solely in
accordance with this Section 5.2 (Sublicensing by ONO); provided that:

5.2.1such Sublicense shall refer to this Agreement and shall be subordinate to
and consistent with the terms and conditions of this Agreement, and shall not
limit the ability of ONO (individually or through the activities of its
Sublicensee) to fully perform all of its obligations under this Agreement or
FATE's rights under this Agreement;

5.2.2in such Sublicense agreement, the Sublicensee shall agree in writing to be
bound to ONO by terms and conditions substantially similar to the corresponding
terms and conditions of this Agreement and specifically with respect to [***]

5.2.3promptly after execution of the Sublicense agreement, ONO shall provide a
summary of such Sublicense agreement to FATE, provided, that in no event shall
ONO have any obligation to disclose to FATE the financial terms and conditions
of the Sublicense;

5.2.4ONO shall remain responsible for the performance of this Agreement and the
performance of its Sublicensees hereunder, and shall cause such Sublicensee to
enable ONO to comply with all applicable terms and conditions of this Agreement;

5.2.5each Sublicense shall terminate immediately upon the termination of this
Agreement (in whole or only with respect to the rights that are subject to such
Sublicense) [***] or by FATE pursuant to Section 11.2 (Termination for Cause),
11.4 (Termination for Insolvency) or 11.5 (Termination for Patent Challenge), or
by ONO pursuant to Section 11.2 (Termination for Cause), 11.4 (Termination for
Insolvency) or 11.5 (Termination for Patent Challenge) if ONO makes the election
under [***] on a Collaboration Product-by- Collaboration Product basis; and

 

5.2.6If a Sublicensee of ONO does not agree to any or all of Section 5.2.2, then
ONO shall not grant to such Sublicensee the applicable reciprocal rights [***]

5.2.7Notwithstanding anything herein to the contrary, to the extent that (a)
[***] or (b) [***].

5.3Licenses to FATE.

5.3.1Enabling License to FATE. Subject to the terms and conditions of this
Agreement, (i) ONO hereby grants to FATE a non-exclusive, royalty-free,
non-transferable (except as provided in Section 13.4 (Assignment)) license in
the Territory, without the right to grant sublicenses, under ONO Intellectual
Property solely as and to the extent necessary to enable FATE to perform FATE's
obligations with respect to the Collaboration Candidates in

 

* Confidential Information, indicated by [***], has been omitted from this
filing and filed separately with the Securities and Exchange Commission.



36

--------------------------------------------------------------------------------

 

accordance with the Joint Development Plan during the Research Term, including
through the use of Third Party contractors in accordance with Section 2.2.3
(Subcontracting), (including, for the avoidance of doubt, to manufacture
Collaboration Candidates pursuant to Article 3 (Manufacture and Supply)), which
enabling license for a Collaboration Candidate shall expire at the end of the
Research Term with respect to such Collaboration Candidate; and (ii) upon and as
of the Exercise Date for a Collaboration Candidate (subject to Section 2.4.3
(Option Exercise)), ONO hereby grants to FATE a non-exclusive, royalty-free,
non-transferable (except as provided in Section 13.4 (Assignment)) license in
the Territory, without the right to grant sublicenses, under ONO Intellectual
Property solely as and to the extent necessary to enable FATE to perform FATE's
obligations with respect to the Collaboration Products in accordance with the
Agreement, including through the use of Third Party contractors in accordance
with Section 2.2.3 (Subcontracting), (including, for the avoidance of doubt, to
manufacture the Collaboration Product pursuant to Article 3 (Manufacture and
Supply)).

5.3.2License for Collaboration Candidates and Products.

(a)Subject to the terms and conditions of this Agreement, ONO hereby grants to
FATE (i) an exclusive (even as to ONO and its Affiliates, except to the extent
necessary for ONO or its Affiliates to perform its obligations under the
Collaboration), non-transferable (except as provided in Section 13.4
(Assignment)), fully-paid and royalty-free license (or sublicense, as
applicable), with the right to grant sublicenses solely in accordance with
Section 5.4 (License or Sublicense [***] in the FATE Territory), under the ONO
Intellectual Property, to make, have made, use, sell, offer to sell, promote,
distribute, import, export, label, package and otherwise Develop and/or
Commercialize [***] (which is not the FATE Cell Therapy) in the FATE Territory,
including through the use of Third Party contractors in accordance with Section
2.2.3, during the Term, in the Field, and (ii) a non-exclusive, non-transferable
(except as provided in Section 13.4 (Assignment)), royalty-bearing license (or
sublicense, as applicable), with the right to grant sublicenses under the ONO
Intellectual Property, to make, have made, use, sell, offer to sell, promote,
distribute, import, export, label, package and otherwise Develop and/or
Commercialize the applicable FATE Cell Therapy in any country of the world on
country-by-country basis where this Agreement is terminated (x) [***] or (y) by
FATE pursuant to either Section 11.2 (Termination for Cause), Section 11.4
(Termination for Insolvency), or Section 11.5 (Termination for Patent
Challenge), including through the use of Third Party contractors in accordance
with Section 2.2.3 (Subcontracting), in the Field pursuant to [***] in the event
that this Agreement is terminated [***] or by FATE pursuant to either Section
11.2 (Termination for Cause), Section 11.4 (Termination for Insolvency), or
Section 11.5 (Termination for Patent Challenge).

(b)[***]

5.3.3License upon Exercise of CDCC Option [***]. Subject to the terms and
conditions of this Agreement, upon and as of FATE's exercise of the CDCC Option
pursuant to Section 2.4.4 (CDCC Option) for [***] and during the CDCC Term, ONO
hereby grants to FATE a semi-exclusive [***], non-transferable (except as
provided in Section 13.4 (Assignment)), royalty-free license (or sublicense, as
applicable) with the right to grant

 

* Confidential Information, indicated by [***], has been omitted from this
filing and filed separately with the Securities and Exchange Commission.



37

--------------------------------------------------------------------------------

 

sublicenses solely in accordance with Section 2.4.4(d) (Sublicenses), under ONO
Intellectual Property, to make, have made, use, sell, offer to sell, promote,
distribute, import, export, label, package and otherwise Develop and
Commercialize [***] CDCC Territory, in the Field, including through the use of
Third Party contractors in accordance with Section 2.2.3 (Subcontracting).

5.4License or Sublicense [***] in the FATE Territory. FATE shall have the right
to grant one or more Sublicense through multiple tiers for the Development,
manufacturing and Commercialization of [***] in the [***] Territory, at FATE's
sole discretion, with respect to the FATE Intellectual Property and rights
licensed to FATE by ONO under Section 5.3 (Licenses to FATE), subject to the
following:

5.4.1If FATE enters into a Sublicense agreement to develop or commercialize
[***] in the [***] Territory, then the JSC's involvement in the Research,
Development, and Commercialization of [***] in the territory of such Sublicense
agreement will be subject to and subordinate to such Sublicense agreement,
provided that (a) both FATE and ONO shall remain obligated to provide safety
information pursuant to any safety or Pharmacovigilance Agreement entered into
by the Parties with respect to [***] in each Party's respective Territory,
regardless of any Sublicense agreement; and (b) upon ONO's request, FATE shall
use Commercially Reasonable Efforts to arrange and establish a committee
constituted by representatives of FATE, such Sublicensee and ONO to oversee and
monitor Development and/or Commercialization of [***] on global basis.

5.4.2With respect to the [***] shall obligate any of its Sublicensees to [***].

5.4.3FATE shall not grant any Sublicense under FATE Intellectual Property that
would materially conflict with this Agreement. FATE shall notify ONO in writing
whether a Sublicensee has agreed to the terms of this Section 5.4 promptly after
execution of the applicable Sublicense agreement.

5.4.4If a Sublicensee of FATE does not agree to any or all of this Section 5.4,
then FATE shall not grant to such Sublicensee the applicable reciprocal rights
[***].

5.4.5Notwithstanding anything herein to the contrary, to the extent that (a)
[***] or (b) [***].

5.5[***]

5.5.1 [***]

5.5.2  [***]

5.5.3  [***]

5.6Use of Names; Logo; Patent Marking. The packaging for each Collaboration
Product Commercialized by ONO under this Agreement shall be marked (to the
extent required by

 

* Confidential Information, indicated by [***], has been omitted from this
filing and filed separately with the Securities and Exchange Commission.



38

--------------------------------------------------------------------------------

 

Laws): (a) with a notice that such Collaboration Product is sold under a license
from FATE and (b) with applicable patent notices relating to the FATE Patents in
such a manner as may be permitted or required by Laws. To the extent permitted
under Laws, the packaging and labeling for such Collaboration Product will bear
both the ONO name and logo and the FATE name and FATE logo as set forth on
Exhibit 5.6 ("Fate Logo"), and such names and logos will be presented with
substantially equivalent prominence in any product presentations, exhibit
booths, conferences, or promotion materials or activities. FATE will be
responsible for registering and policing the FATE Logo in order to enable ONO to
appropriately mark any packaging with the FATE Logo, to the extent permitted or
required by Laws. Except as set forth in this Section 5.6 (Use of Names; Logo;
Patent Marking) and Section 2.5.3 (Global Brand Strategy for Collaboration
Products), no right or license, express or implied, is granted to ONO to use any
trademark, trade name, trade dress, or service mark Controlled by FATE or any of
its Affiliates. Likewise, no right or license, express or implied, is granted to
FATE to use any trademark, trade name, trade dress or service mark Controlled by
ONO or any of its Affiliates except as provided in Section 2.5.3 (Global Brand
Strategy for Collaboration Products).

5.7Third Party In-Licenses. All licenses granted under this Article 5
(Licenses), to the extent they constitute sublicenses under this Article 5
(Licenses), are subject to the relevant terms and conditions of the granting
Party's agreement with the Third Party that owns or otherwise Controls such
intellectual property rights, subject further to Sections 7.5.6 (Upstream
Limitations), 7.10.1 (Existing  Agreements) and 9.2 (Additional Representations
and Warranties of FATE). Any exclusive licenses that are granted under this
Article 5 (Licenses) that constitute sublicenses are exclusive only to the
extent of the exclusive nature of the license granted to the granting Party.

5.8No Implied Licenses; Retained Rights; Government Rights.

5.8.1No Implied Licenses, Retained Rights. No license or other right is or shall
be created or granted hereunder by implication, estoppel, or otherwise. All
licenses and rights are or shall be granted only as expressly provided in this
Agreement. All rights not expressly granted by either Party under this Agreement
are reserved by such Party and may not be used by the other Party for any
purpose.

5.8.2Government Rights. This Agreement is expressly subject to the reservation
on behalf of the U.S. government under 35 U.S.C. § 200–212 and regulations
promulgated thereunder. ONO shall take all action necessary on its part to
enable FATE to satisfy its obligation to substantially manufacture in the United
States to the extent required under 35 U.S.C. § 200–212 and regulations
promulgated thereunder.

5.9[***]

5.9.1[***]

[***]

[***]

 

* Confidential Information, indicated by [***], has been omitted from this
filing and filed separately with the Securities and Exchange Commission.



39

--------------------------------------------------------------------------------

 

5.9.2[***]

[***]

[***]

5.10[***]

Article 6
Financial Terms

6.1Upfront Option Fee. In consideration for the rights granted to ONO under this
Agreement, ONO shall pay to FATE a one-time-only, non-refundable, non-creditable
payment of Ten Million Dollars ($10,000,000) within [***] Business Days after
the Effective Date in accordance with Section 6.6 (Manner of Payment).

6.2Research and Development Costs.

6.2.1ONO Research and Development. ONO shall bear, and shall be fully and
individually responsible for, all costs related to research and development of
the [***]. No such costs will be included in any budgets under this Agreement or
Annual R&D Fees below.

6.2.2FATE Research and Development. As consideration for FATE's conduct of the
Joint Development Plan, ONO shall pay to FATE, in accordance with Section 6.6
(Manner of Payment), annual research and development fees ("Annual R&D Fees")
[***]. As of the Effective Date, the Parties agree that such annual budget for
the Joint Development Plan shall be equal to the amounts as set forth below,
subject to any increase for an Unexpected Cost Increase as set forth in Section
2.3.7 (Additional Development). [***], ONO will pay a prorated amount for such
Payment Quarter, calculated by multiplying the quarterly amount based on the
Annual R&D Fees by a fraction equal to the total number of days in such Payment
Quarter divided by ninety (90) days. [***]

Research Term Year

Estimated Annual Collaboration Budget

Annual R&D Fees

1

[***]

$5,000,000

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

 

6.3Milestone Payments. In consideration for the rights and licenses granted to
ONO under this Agreement, ONO shall make milestone payments, in accordance with
Section 6.6 (Manner of Payment), to FATE described in Sections 6.3.1 [***]
through 6.3.5 (Sales Milestones). The milestone payments, including [***] AABD
Research Milestone Fee and Option Exercise

 

* Confidential Information, indicated by [***], has been omitted from this
filing and filed separately with the Securities and Exchange Commission.



40

--------------------------------------------------------------------------------

 

Payments set forth in this Section 6.3 shall all be non-refundable and
non-creditable and, except as expressly set forth in Sections 6.3.4 (Development
Milestones) and 6.3.5 (Sales Milestones) for the milestone payments applying to
each Collaboration Product [***].

6.3.1[***]. ONO shall pay to FATE [***] Dollars ($[***]) upon delivery by ONO to
FATE of the ONO Antigen Binding Domain ("[***]").

6.3.2AABD Research Milestone Fee. In the case ONO has not delivered to FATE the
ONO Antigen Binding Domain [***] (or the end of any extended period that is
mutually agreed by the Parties) and thereafter [***] ONO shall pay to FATE [***]
Dollars ($[***])[***], in which ONO will be granted the license for [***] or (b)
[***] Dollars ([***]) [***] in which ONO will be granted the license for
[***].  For clarity, in such case ONO shall not be required to pay the [***]
pursuant to Section 6.3.1 [***] above.

6.3.3Option Exercise Payments. Upon exercise of an ONO Option, ONO shall pay
FATE the option exercise payments described below (the "Option Exercise
Payments").

(a)[***]. ONO shall pay to FATE [***] Dollars ([***]) upon the Exercise Date for
[***] for further Research, Development and Commercialization of [***].

(b)[***]. If ONO exercises the ONO Option for [***] and (i) FATE does not
exercise the [***] with respect to [***] then ONO shall pay to FATE [***]
Dollars ([***]) upon the earlier of (A) expiration of the CDCC Option Period and
(B) the receipt by ONO of the notice from FATE with respect to such non-exercise
of the CDCC Option, but in no case earlier than the Exercise Date; or (ii) FATE
exercises the CDCC Option with respect to [***] then ONO shall pay to FATE [***]
Dollars ($[***]) upon the receipt by ONO of the notice from FATE with respect to
exercising such CDCC Option for [***] but in no case earlier than the Exercise
Date; provided, however, that in the case [***], ONO shall pay to FATE [***]
Dollars ([***]) upon the Exercise Date of the ONO Option, instead of paying
[***] Dollars ($[***]) or [***] ($[***]), as applicable, pursuant to this
Section 6.3.3(b).

6.3.4Development Milestones. ONO shall make the milestone payments set forth
below to FATE in accordance with Section 6.6 (Manner of Payment) upon the
achievement of each of the corresponding milestone events for each Indication
set forth in the relevant table (the "Development Milestone Payments"). ONO
shall notify FATE within [***] Business Days after the achievement of each
milestone event in this Section 6.3.4 by or on behalf of ONO or its Affiliates
or Sublicensees. Such payments shall be due to FATE for each Collaboration
Product and Indication within the description in the table. If a subsequent
milestone event is achieved with respect to a particular Collaboration Product
before a prior milestone event for such Collaboration Product, then all such
prior milestone events for the applicable Collaboration Product shall be deemed
achieved upon achievement of the subsequent milestone event and shall become
payable (if not previously paid). As an example, a milestone event related to
[***] shall be considered achieved upon [***]. For further clarity, the
development milestone events for [***] as applicable, will be deemed achieved by
the [***] as applicable.

 

* Confidential Information, indicated by [***], has been omitted from this
filing and filed separately with the Securities and Exchange Commission.



41

--------------------------------------------------------------------------------

 

(a)[***] in ONO Territory.

Development Milestone Event

Milestone Payment

 

[***]

[***]

[***]

[***]

[***]

 

 

[***]

[***]

 

 

[***]

[***]

 

 

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

 

 

[***]

 

(b)[***] in the United States.

Development Milestone Event *

Milestone Payment

 

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

 

 

[***]

 

* [***]

 

* Confidential Information, indicated by [***], has been omitted from this
filing and filed separately with the Securities and Exchange Commission.



42

--------------------------------------------------------------------------------

 

(c)[***] in Europe.

Development Milestone Event *

Milestone Payment

 

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

 

 

[***]

 

* [***]

(d)[***] in Asia.

Development Milestone Event

Milestone Payment

 

[***]

[***]

[***]

[***]

[***]

 

 

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

 

 

[***]

 

 

* Confidential Information, indicated by [***], has been omitted from this
filing and filed separately with the Securities and Exchange Commission.



43

--------------------------------------------------------------------------------

 

6.3.5Sales Milestones. ONO shall pay to FATE the applicable Annual Net Sales
threshold milestone payments set forth below in accordance with Section 6.6
(Manner of Payment) the first time that the Annual Net Sales by ONO, and its
Affiliates and its Sublicensees, of the described Collaboration Products in the
ONO Territory, or specified portion of the FATE CDCC Territory, reach or exceed
the relevant amounts set forth in the table below (the "Sales Milestone
Payments"). ONO shall notify FATE within [***] days after the end of the
Calendar Year in which the applicable milestone event(s) is(are) achieved. For
the avoidance of doubt, if more than one Annual Net Sales threshold is first
achieved by a Collaboration Product in a particular Calendar Year, then all
applicable milestone payments will be payable.

(a)[***] in the ONO Territory.

Sales Milestone Event

Milestone Payment

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

 

(b)[***] in the United States.

Sales Milestone Event *

Milestone Payment

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

 

* [***]

 

* Confidential Information, indicated by [***], has been omitted from this
filing and filed separately with the Securities and Exchange Commission.



44

--------------------------------------------------------------------------------

 

(c)[***] in Europe.

Sales Milestone Event *

Milestone Payment

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

 

* [***]

(d)[***] in Asia.

Sales Milestone Event

Milestone Payment

[***] *

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

 

6.4Royalty Payments. As further consideration for the rights and licenses
granted to ONO under this Agreement, subject to Sections 6.4.4 (Necessary
License), 6.4.5 (Royalty Deduction), [***] and 6.5 (Payments if CDCC Option is
Exercised), ONO will pay FATE tiered royalties on the Annual Net Sales by ONO,
its Affiliates and its Sublicensees of all Collaboration Products in the ONO
Territory (other than the FATE CDCC Territory during the CDCC Term) as described
in the tables below, on a country-by-country basis and on a Collaboration
Product–by–Collaboration Product basis, for the applicable country in the
specified ONO Territory, at the applicable royalty rates set forth in the tables
below. Only one royalty payment shall be due with respect to the same sales unit
of the Collaboration Product.

 

* Confidential Information, indicated by [***], has been omitted from this
filing and filed separately with the Securities and Exchange Commission.



45

--------------------------------------------------------------------------------

 

6.4.1[***] in the ONO Territory.

Aggregate Annual Net Sales in the ONO Territory*

Royalty

 

On the portion of Annual Net Sales up to (and including)

[***]

 

[***]

On the portion of Annual Net Sales exceeding

[***] and up to (and including) [***]

[***]

On the portion of Annual Net Sales exceeding

[***] and up to (and including) [***]

[***]

On the portion of Annual Net Sales exceeding

[***]

[***]

 

* [***]

6.4.2[***] in Asia.

Aggregate Annual Net Sales in Asia*

Royalty

On the portion of Annual Net Sales up to (and including)

[***]

[***]

On the portion of Annual Net Sales exceeding

[***] and up to (and including) [***]

[***]

On the portion of Annual Net Sales exceeding

[***] and up to (and including) [***]

[***]

On the portion of Annual Net Sales exceeding

[***]

[***]

 

* [***]

 

* Confidential Information, indicated by [***], has been omitted from this
filing and filed separately with the Securities and Exchange Commission.



46

--------------------------------------------------------------------------------

 

6.4.3[***] Outside Asia. If FATE does not exercise the CDCC Option under Section
2.4.4 (CDCC Option), or if there is an Opt-Out for the U.S. and/or Europe
following FATE's exercise of the CDCC Option, then the royalty rates below shall
apply. During the CDCC Term for the U.S., there will be no royalties due on
Annual Net Sales of [***] in the United States, and during the CDCC Term for
Europe, there will be no royalties due on Annual Net Sales of [***] in Europe,
and instead, in each case, the Parties will share profits and losses in the
applicable FATE CDCC Territory pursuant to Section 6.5 (Payments if CDCC Option
is Exercised) hereof.

Aggregate Annual Net Sales in the U.S.*

Royalty

On the portion of Annual Net Sales up to (and including)

[***]

[***]

On the portion of Annual Net Sales exceeding

[***] and up to (and including) [***]

[***]

On the portion of Annual Net Sales exceeding

[***] and up to (and including) [***]

[***]

On the portion of Annual Net Sales exceeding

[***]

[***]

 

* [***]

Aggregate Annual Net Sales in Europe*

Royalty

On the portion of Annual Net Sales up to (and including)

[***]

[***]

On the portion of Annual Net Sales exceeding

[***] and up to (and including) [***]

[***]

On the portion of Annual Net Sales exceeding

[***] and up to (and including) [***]

[***]

On the portion of Annual Net Sales exceeding

[***]

[***]

 

* [***]



 

* Confidential Information, indicated by [***], has been omitted from this
filing and filed separately with the Securities and Exchange Commission.



47

--------------------------------------------------------------------------------

 

Aggregate Annual Net Sales in the Rest of the ONO Territory outside of U.S.,
Europe and Asia *

Royalty

On the portion of Annual Net Sales up to (and including)

[***]

[***]

On the portion of Annual Net Sales exceeding

[***] and up to (and including) [***]

[***]

On the portion of Annual Net Sales exceeding

[***] and up to (and including) [***]

[***]

On the portion of Annual Net Sales exceeding

[***]

[***]

 

* [***]

6.4.4Necessary License. ONO shall have the right to deduct, on a
country-by-country basis and on a Collaboration Product–by–Collaboration Product
basis, from the royalty payment due to FATE pursuant to Sections 6.4.1 ([***] in
the ONO Territory), 6.4.2 ([***] in Asia) and 6.4.3 ([***] Outside Asia) with
respect to Net Sales of a Collaboration Product in the ONO Territory (other than
the FATE CDCC Territory during the CDCC Term) during any Calendar Quarter, [***]
percent ([***]) of the royalties paid by ONO pursuant to a Necessary License
agreement on account of the sale of such Collaboration Product in such country
during such Calendar Quarter, [***].

6.4.5Royalty Deduction. All royalties payable under this Section 6.4 (Royalty
Payments) shall be payable on a Calendar Quarterly basis during the Royalty Term
for such Collaboration Product in each country in the relevant Territory (or
portion thereof). [***]

6.4.6[***]

6.4.7Royalty Payment Reports. After the First Commercial Sale of a Collaboration
Product and for the Royalty Term for such Collaboration Product, ONO shall
furnish to FATE a written report, within [***] days after the end of each
Calendar Quarter (or portion thereof if this Agreement terminates during a
Calendar Quarter), showing the amount of royalty due for such Collaboration
Product for such Calendar Quarter (or portion thereof). Royalty payments for
each Calendar Quarter shall be due at the same time as such written report for
the Calendar Quarter. With each quarterly payment, ONO shall deliver to FATE a
full and accurate accounting to include at least the following information: (a)
[***] (b) [***] (c) [***] (d) [***] and (e) [***]. ONO shall calculate Net Sales
by assigning each individual deduction permitted under Section 1.74 (Net Sales)
to one of the categories of permitted deductions set forth in Section 1.74(a)
through (g).

 

* Confidential Information, indicated by [***], has been omitted from this
filing and filed separately with the Securities and Exchange Commission.



48

--------------------------------------------------------------------------------

 

6.5Payments if CDCC Option is Exercised. If FATE exercises the CDCC Option, then
during the CDCC Term the Parties shall share profits and losses [***] in the
[***] Territory according to the terms agreed to by the Parties pursuant to
Section 2.4.4 (CDCC Option).

6.6Manner of Payment. All payments to be made by a Party hereunder shall be made
in Dollars by wire transfer of immediately available funds to the bank account
as shall be designated by the other Party [***] and shall be made within the
specified days (or Business Days as the case maybe) set forth in the applicable
Section hereof, or if such timing is not specified, within [***] days, subject
to the provision set forth in Section 6.10 (Taxes), in each case following the
receipt by a Party of the relevant taxation documents, if applicable, and an
invoice referring to this Agreement and the Section number relating to such
payment and specifying the invoice date, the amount payable by such Party, the
triggering event (in case of milestone payments) and such designated bank
account. Late payments shall bear interest at the rate provided for in Section
6.11 (Interest Due).

6.7Records Retention. Commencing with the First Commercial Sale of a
Collaboration Product by ONO, ONO shall keep, and shall cause each of its
respective Affiliates, and Sublicensees, if any, to keep, full and accurate
books of accounting in accordance with IFRS or GAAP, as applicable, containing
all particulars that may be necessary for the purpose of calculating all
royalties and sales milestones payable to FATE under this Article 6 (Financial
Terms), for a period of [***]after the Calendar Year in which such sales
occurred, in sufficient detail to permit FATE to confirm the accuracy of
royalties paid hereunder.

6.8Audits. Commencing with the First Commercial Sale of a Collaboration Product,
during the Term and for a period of [***] thereafter, [***] ONO shall permit an
independent, certified public accountant of nationally recognized standing
appointed by FATE, and reasonably acceptable to ONO, during the business hours
of ONO upon [***] to examine such records which ONO is obligated to retain
pursuant to Section 6.7 (Records Retention) as may be necessary for the sole
purpose of verifying the calculation and reporting of Annual Net Sales and the
correctness of any royalty payment and sales milestone payment made under this
Agreement. FATE shall cause such an independent, certified public accountant to
enter into an appropriate confidentiality and non-use agreement with ONO setting
forth the customary terms and conditions of such agreement and provisions
relating to subsections (a) and (b) as well as the following sentences below.
Results of any such examination shall be made available to both ONO and FATE.
The independent, certified public accountant shall disclose to (a) FATE only the
royalty amounts which the independent auditor believes to be due and payable
hereunder to FATE, and shall disclose no other information revealed in such
audit, and (b) ONO such amount and grounds for the discrepancy from the amount
paid and the amount due specifying the records that such discrepancy occurs as
an evidence. Any and all records examined by such independent accountant shall
be deemed ONO's Confidential Information and trade secret which may not be
disclosed by said independent, certified public accountant to FATE or any Third
Party except the information permitted to be disclosed to FATE pursuant to
subsection (a) above. If, as a result of any inspection of the books and records
of ONO, it is shown that ONO's payments under this Agreement were less than the
amount which should have been paid, then ONO shall make all payments required to
be made to eliminate any

 

* Confidential Information, indicated by [***], has been omitted from this
filing and filed separately with the Securities and Exchange Commission.



49

--------------------------------------------------------------------------------

 

discrepancy revealed by said inspection [***]. If the audit reveals any
overpayment, the amount overpaid by ONO [***]. For clarity, FATE shall have no
rights to audit the records to which ONO's obligation to retain pursuant to
Section 6.7 (Records Retention) has expired, or that have once been audited
pursuant to this Section 6.8. The royalty payment of ONO on the Annual Net Sales
based on such records for which FATE's audit rights have expired under this
Agreement shall be fixed, and in no event shall a claim by FATE relating to such
royalty payment be disputable and deemed a Dispute or any other dispute under
this Agreement.

6.9Currency Exchange. All payments under this Agreement shall be payable, in
full, in Dollars, regardless of the country(ies) in which sales are made. For
the purposes of computing Net Sales of Collaboration Products Commercialized by
a Party that are sold in a currency other than Dollars, such currency shall be
converted into Dollars [***].

6.10Taxes

6.10.1Where any sum due to be paid to any Party hereunder is subject to any
withholding or similar tax, the Parties will use their Commercially Reasonable
Efforts to do all such acts and things and to sign all such documents as will
enable them to take advantage of any applicable double taxation agreement or
treaty or other exemption from such tax. In the event there is no applicable
double taxation agreement or treaty or other exemption, or if an applicable
double taxation agreement or treaty reduces but does not eliminate such
withholding or similar tax or is not available, the payor will remit such
withholding or similar tax to the appropriate government authority, deduct the
amount paid from the amount due to the payee and secure and send to the payee
the best available evidence of the payment of such withholding or similar tax.
In the event that a government authority retroactively determines that a payment
made by a Party pursuant to this Agreement should have been subject to
withholding or similar (or to additional withholding or similar) taxes, and such
Party remits such withholding or similar taxes to the government authority,
including any interest and penalties that may be imposed thereon (together with
the tax paid, the "Withholding Amount"), such Party will have the right: (a) to
offset the Withholding Amount against future payment obligations of such Party
under this Agreement; or (b) to invoice the other Party for the Withholding
Amount (which will be payable by the other Party within sixty (60) days of its
receipt of such invoice). The Parties shall cooperate in accordance with
applicable Laws to minimize taxes in connection with this Agreement.

6.10.2Notwithstanding the foregoing in Section 6.10.1, [***].

6.10.3Each Party agrees to cooperate with the other Party in claiming exemptions
or reductions from such deductions or withholdings to the fullest extent
permitted by any Law, agreement or treaty from time to time in effect, including
the submission of Form 3 and Form 17 (application form for the relief from
Japanese Income Tax on Royalties) duly signed by FATE and Certificate of
Residence of FATE issued and signed by the tax authority in the United States,
and a properly completed and duly executed IRS Form W-8 from ONO, and any other
document that may be required for the similar purpose from time to time during
the Term, for such claim prior to the wire transfer of such payments by a Party.
The Parties acknowledge that such exemptions or reductions may be applicable
only prior to the actual transfer of the payment.

 

* Confidential Information, indicated by [***], has been omitted from this
filing and filed separately with the Securities and Exchange Commission.



50

--------------------------------------------------------------------------------

 

6.10.4All payments are exclusive of value added taxes, sales taxes, consumption
taxes and other similar taxes (the "Indirect Taxes"). If any Indirect Taxes are
chargeable in respect of any payments, the payor Party will pay such Indirect
Taxes at the applicable rate in respect of such payments following receipt,
where applicable, of an Indirect Taxes invoice in the appropriate form issued by
the payee Party in respect of those payments, and the amount due to the payee
Party shall be paid without offset. The payee Party will issue invoices for all
amounts payable under this Agreement consistent with Indirect Tax requirements
and irrespective of whether the sums may be netted for settlement purposes. If
either Party, or a governmental authority, determines that a payment made by a
Party pursuant to this Agreement should have been subject to Indirect Taxes, and
the payee Party remits such Indirect Taxes, the payor Party shall indemnify the
payee Party with respect to, and shall promptly reimburse the payee Party for,
such Indirect Taxes (including any interest and penalties that may be imposed
thereon). If the Indirect Taxes originally paid or otherwise borne by the payor
Party are in whole or in part subsequently determined not to have been
chargeable, then at the request of the payor Party, all commercially reasonable
steps will be taken by the payee Party to receive a refund of these undue
Indirect Taxes from the applicable governmental authority or other fiscal
authority and any amount of undue Indirect Taxes repaid by such authority to the
payee Party (net of the payee Party's reasonable out-of-pocket costs and
expenses associated with such refund) will be transferred to the payor Party
within [***].

6.11Interest Due. Without limiting any other rights or remedies available to the
other Party, a paying Party shall pay the other Party interest on any payments
that are not paid on or before the date such payments are due under this
Agreement at a rate of [***]per month or the maximum applicable legal rate, if
less, calculated on the total number of days payment is delinquent.

Article 7
Intellectual Property

7.1Ownership of Inventions.

7.1.1Inventorship. Inventorship of inventions conceived, developed or reduced to
practice in the course of activities performed under or contemplated by this
Agreement ("Inventions") shall be determined by application of U.S. patent Laws
pertaining to inventorship. In no event shall either Party be liable for
compensation to any inventors for Inventions conceived, developed or reduced to
practice by director(s), officer(s) or employee(s) of the other Party regardless
of which Party has ownership rights to such Inventions pursuant to this Section
7.1; provided, however, [***] regardless of which Party has ownership rights to
such Inventions pursuant to this Section 7.1.

7.1.2Ownership of Inventions.

(a)General Rules of Ownership. Subject to Section 7.1.2(b) (Ownership by Subject
Matter), all Inventions conceived, developed or reduced to practice solely by or
on behalf of ONO shall be solely owned by ONO, all Inventions conceived,
developed or reduced to practice solely by or on behalf of FATE shall be solely
owned by FATE, and all Inventions

 

* Confidential Information, indicated by [***], has been omitted from this
filing and filed separately with the Securities and Exchange Commission.



51

--------------------------------------------------------------------------------

 

conceived, developed or reduced to practice jointly by or on behalf of ONO and
FATE shall be jointly owned by ONO and FATE. In this case, each Party owns an
equal and undivided interest in such jointly-owned Inventions, with the right to
practice, license and exploit such Inventions without the duty or accounting or
seeking consent from the other Party, subject to any exclusive licenses granted
herein and in a way not inconsistent with this Agreement.

(b)Ownership by Subject Matter. Notwithstanding Section 7.1.2(a) (General Rules
of Ownership), the ownership of the following Inventions shall be as follows,
regardless of the inventorship of such Inventions between the Parties:

(i)FATE shall solely own all Inventions directed to: (A) [***] (B) [***] and (C)
[***].

(ii)ONO shall solely own all Inventions directed to [***].

(iii)ONO and FATE shall jointly own all Inventions directed to: [***]. Each
Party shall own an equal and undivided interest in such jointly-owned
Inventions, with the right to practice, license and exploit such Inventions
without the duty of accounting or seeking consent from the other Party, subject
to any exclusive licenses granted herein and in a way not inconsistent with this
Agreement.

(c)All Inventions jointly owned by ONO and FATE in accordance with Sections
7.1.2(a) or (b) above shall be deemed "Joint Inventions". All Inventions solely
owned by FATE, as well as FATE's interest in all of the Joint Inventions, shall
be included in the FATE Know-How, and all Patents claiming such Inventions shall
be included in FATE Patents. All Inventions solely owned by ONO, as well as
ONO's interest in all of the Joint Inventions, shall be included in the ONO
Know-How, and all Patents claiming such Inventions shall be included in ONO
Patents.

(d)Notwithstanding the second sentence of each of Sections 7.1.2(a) and
7.1.2(b)(iii), in the case that, due to the patent strategy agreed to between
the Parties, [***] provided, however, that each Party shall have the right to
practice and exploit such Joint Invention and Joint Patent solely in accordance
with this Agreement. Notwithstanding anything in this Agreement to the contrary,
each Party's rights with respect to prosecution, enforcement, and defense for
infringement of such Joint Patent shall be discussed in good faith by the patent
subcommittee and determined by the Parties and, as applicable, [***].

7.1.3Disclosure. Each Party shall promptly disclose to the other Party in
writing, and shall cause its Affiliates, to so disclose, the conception,
development or reduction to practice of any Invention during the Term of this
Agreement. Each Party shall cause its Affiliates, employees, directors, and
officers to so assign to such Party, such person's or entity's right, title and
interest in and to any such Inventions, and intellectual property rights
therein, as is necessary to enable such Party to fully effect the ownership of
such Inventions, and intellectual property rights therein, as provided for in
Section 7.1.2 (Ownership of Inventions). Each Party shall include provisions in
its relevant agreements with Third Party contractors performing obligations

 

* Confidential Information, indicated by [***], has been omitted from this
filing and filed separately with the Securities and Exchange Commission.



52

--------------------------------------------------------------------------------

 

on its behalf pursuant to this Agreement, that effect the intent of this Article
7 (Intellectual Property). Furthermore, each Party shall use Commercially
Reasonable Efforts to include provisions in its relevant agreements with Third
Party independent researchers or Sublicensees performing obligations on its
behalf pursuant to this Agreement, that effect the intent of this Article 7
(Intellectual Property); provided, however, that [***]. Each Party shall, and
shall cause its Affiliates, employees, directors, and officers, and to the
extent applicable its Sublicensees, Third Party independent researchers and
Third Party contractors, in each case to cooperate with such other Party and
take all reasonable additional actions and execute such agreements, instruments
and documents as may be reasonably required to perfect such other Party's right,
title and interest in and to Inventions, and intellectual property rights
therein, as set forth in this Section 7.1 (Ownership of Inventions).

7.2Prosecution of FATE Patents.

7.2.1Filing, Prosecution, and Maintenance of FATE Patents. FATE shall, at its
sole costs and expense, be responsible, using patent counsel selected by FATE
(for clarity, all references in this Article 7 (Intellectual Property) to
"patent counsel" shall include inside patent counsel as well as outside patent
counsel), for the preparation, filing, prosecution (including without limitation
any interferences, reissue proceedings and reexaminations) and maintenance of
FATE Patents solely owned by FATE, including, without limitation, those claiming
Inventions to be owned by FATE under this Agreement. For any FATE Patent for
which ONO has been granted a license under Section 5.1.2 (License upon Exercise
of ONO Option [***]) or Section 5.1.3 (License upon Exercise of ONO Option
[***]. FATE shall provide to ONO copies of any filings and correspondence of
such FATE Patents solely owned by FATE promptly upon their being filed or
received in the ONO Territory and shall promptly notify ONO in writing of any
developments in filing, prosecution and maintenance in the Territory with
respect to any FATE Patents in-licensed by FATE. The Parties acknowledge and
agree that FATE has the final decision making authority with respect to any
dispute on such preparation, filing, prosecution and maintenance of such FATE
Patents and any inadvertent failure of FATE to comply with this Section 7.2.1
with respect to thereto, [***].

7.2.2Opt Out by FATE. For any FATE Patent for which ONO has been granted a
license under Section 5.1.2 (License upon Exercise of ONO Option for [***]) or
Section 5.1.3 (License upon Exercise of ONO Option for [***] FATE shall notify
ONO of such decisions at least [***] days prior to any pending lapse or
abandonment of the applicable FATE Patent. ONO shall notify FATE promptly
whether or not ONO wishes FATE to file, prosecute or maintain such FATE Patent
or such new patent application. [***]. In these events, FATE shall notify ONO if
it elects to continue to prosecute or maintain or to file the applicable FATE
Patent within [***] days from its receipt of ONO' notice. If FATE does not so
elect, then (a) ONO may (but is not obliged to) prepare, file, prosecute, and
maintain, as applicable, such FATE Patent or such new patent application, [***]
(b) FATE shall fully cooperate with ONO in providing ONO with information in its
possession necessary for such preparation, filing, prosecution and maintenance,
and (c) FATE shall sign, or use Commercially Reasonable Efforts to have signed,
all legal documents necessary for ONO to file and prosecute such patent

 

* Confidential Information, indicated by [***], has been omitted from this
filing and filed separately with the Securities and Exchange Commission.



53

--------------------------------------------------------------------------------

 

applications or to obtain or maintain such Patents. [***]. In the case of each
FATE Patent filed, prosecuted and maintained by ONO, such FATE Patent shall
cease being a FATE Patent for the purpose of determining the royalty rate and
Royalty Term with respect to the relevant Collaboration Product pursuant to
Section 6.4 (Royalty Payment) hereof in such country of filing, prosecution and
maintenance. With respect to any FATE Patent in-licensed by FATE and for which
ONO has been granted a sublicense under Section 5.1.2 (License upon Exercise of
[***]) or Section 5.1.3 (License upon Exercise of [***] provided, however, that
if FATE desires to abandon such FATE Patent, FATE shall promptly notify ONO of
such desire and both Parties shall discuss the implications of such abandonment
in good faith.

7.3Prosecution of ONO Patents

7.3.1Filing, Prosecution, and Maintenance of ONO Patents. ONO shall, at its sole
costs and expenses, be responsible, using patent counsel selected by ONO, for
the preparation, filing, prosecution (including without limitation any
interferences, reissue proceedings and reexaminations) and maintenance of ONO
Patents solely owned by ONO. ONO shall reasonably consult with FATE, and shall
take any FATE comments into good faith consideration, with respect to the
preparation, filing, prosecution and maintenance of those ONO Patents in the
FATE Territory [***] that are solely owned by ONO and that [***]. ONO shall
provide to FATE copies of filings and correspondence of such ONO Patents solely
owned by ONO promptly upon their being filed or received in such ONO Territory
and in the FATE Territory and shall promptly notify FATE in writing of any
developments in filing, prosecution and maintenance in such ONO Territory and in
the FATE Territory with respect to any ONO Patents in-licensed by ONO. The
Parties acknowledge and agree that ONO has the final decision making authority
with respect to any dispute on such preparation, filing, prosecution and
maintenance of such ONO Patents and [***].

7.3.2Opt Out by ONO. For any ONO Patent for which FATE has been granted a
license under Section 5.3.2 (License for Collaboration Candidates and Products)
or Section 5.3.3 (License upon Exercise of CDCC Option for [***]. In these
events, ONO shall notify FATE if it elects to continue to prosecute or maintain
or to file the applicable ONO Patent within [***] days from its receipt of
FATE's notice. If ONO does not so elect, then (a) FATE may (but is not obliged
to) prepare, file, prosecute, and maintain, as applicable, such ONO Patent or
such new patent application, [***], (b) ONO shall fully cooperate with FATE in
providing FATE with information in its possession necessary for such
preparation, filing, prosecution and maintenance, and (c) ONO shall sign or use
Commercially Reasonable Efforts to have signed all legal documents necessary for
FATE to file and prosecute such patent applications or to obtain or maintain
such Patents. [***]. In the case of each ONO Patent filed, prosecuted and
maintained by FATE, such ONO Patent shall cease being an ONO Patent for the
purpose of determining the royalty rate and Royalty Term with respect to FATE
Cell Therapy pursuant to [***] hereof in such country of filing, prosecution and
maintenance. With respect to ONO Patent in-licensed by ONO and for which FATE
has been granted a sublicense under Section 5.3.2 (License for Collaboration
Candidates and Products) or Section 5.3.3 (License upon Exercise of CDCC Option
for [***].

 

* Confidential Information, indicated by [***], has been omitted from this
filing and filed separately with the Securities and Exchange Commission.



54

--------------------------------------------------------------------------------

 

7.4Filing, Prosecution, and Maintenance of Joint Patent. Upon receiving notice
of the creation of Joint Inventions, [***] shall have the first right, but not
the obligation, to be responsible for obtaining and maintaining any Patents that
claim or disclose such Joint Inventions ("Joint Patents"). If [***] elects to be
responsible for such activities, [***] shall file, prosecute, and maintain all
Joint Patents throughout the world, in the names of [***]. [***] shall provide
[***] an opportunity to review and comment on material documents related to such
filing, prosecution and maintenance in accordance with this Section 7.4, which
comments [***] shall consider in good faith. If [***] decides not to be
responsible for obtaining or maintaining any particular Joint Patent in a
country, [***] shall notify [***] in writing and [***] shall have the right, but
not the obligation, to be responsible for such activities in such country. In
this case, [***] may file, prosecute, and maintain such Joint Patents in such
country in the names of both [***] and [***], and [***] shall provide [***] an
opportunity to review and comment on material documents related to such filing,
prosecution and maintenance in accordance with this Section 7.4, which comments
[***] shall consider in good faith. Each Party shall at its own cost, sign, or
use Commercially Reasonable Efforts to have signed, all legal documents
necessary to file and prosecute Joint Patent applications or to obtain or
maintain Joint Patents. Each Party shall fully cooperate with the other Party in
providing the other Party with necessary information in its possession for such
filing, prosecution and maintenance. The Parties shall share [***]; provided,
however, that any of such costs for [***] (collectively, "Joint Patent Costs").
The Party who is responsible for the filing, prosecution and maintenance of the
Joint Patent ("Joint IP Prosecuting Party") shall, through its patent counsel,
if applicable, invoice the other Party for such Joint Patent Costs within [***]
days after such Joint Patent Costs were incurred and the other Party shall pay
such Joint Patent Costs to the applicable Party or its patent counsel within
[***] days after receipt of such invoice. Notwithstanding this Section 7.4, if a
Party does not wish to bear Joint Patent Costs with respect to a Joint Patent in
a country, such Party may, by providing [***] days prior written notice to the
other Party, terminate its obligation to pay such Joint Patent Costs. Such Party
shall promptly assign all of its right, title and interest in and to such Joint
Patent in such country to the other Party upon such other Party's written
request at such other Party's cost; provided, however, that such Joint Patent
shall cease being a Joint Patent and shall be deemed either a FATE Patent solely
owned by FATE if ONO is the assigning Party or an ONO Patent solely owned by ONO
if FATE is the assigning Party.

7.5Enforcement of FATE Patents, ONO Patents or Joint Patent Against Infringers.

7.5.1Notice. In the event that, following the Exercise Date with respect to the
applicable Collaboration Candidate, FATE or ONO becomes aware of [***], such
Party shall notify the other Party promptly, and following such notification,
the Parties shall confer.

7.5.2Enforcement of FATE Patents.

(a)FATE shall bring any action or proceeding to enforce or defend, as
applicable, at its own expense, including without limitation, attorney's fees
and in its own name and entirely under its own direction and control, subject to
Section 7.5.2(c), any FATE Patent [***]. ONO shall reasonably assist FATE [***]
in any such action or proceeding if so requested, execute any

 

* Confidential Information, indicated by [***], has been omitted from this
filing and filed separately with the Securities and Exchange Commission.



55

--------------------------------------------------------------------------------

 

instruments and documents as may be reasonably required for FATE to take any
such actions, and shall lend its name to such actions or proceedings if
requested by FATE or required by Laws. FATE shall keep ONO informed of the
progress of any such action or proceeding. ONO shall have the right to
participate and be represented in any such action or proceeding by its own
counsel at its own expense including without limitation such attorneys' fees. No
settlement of any such action or proceeding nor court order or decision to the
extent appealable which restricts or adversely affects the scope of the licenses
granted by FATE to ONO under the terms of this Agreement, or which may adversely
affect the Commercialization of a Collaboration Product by ONO in the ONO
Territory, will be entered into, or accepted, by FATE without the prior written
consent of ONO, which consent shall not be unreasonably withheld, delayed or
conditioned. FATE will consult with ONO and will take any ONO comments into good
faith consideration with respect to the infringement, claim construction, or
defense of the validity or enforceability of any claim in any such FATE Patent
[***] in any such action or proceeding. FATE shall provide to ONO copies of any
papers relating to the infringement and/or invalidity litigation of any such
involved FATE Patents [***] promptly upon their being filed or received. ONO
shall not have any right to independently settle any such action or proceeding
without FATE's prior written consent, [***].

(b)If FATE elects not to bring any action or proceeding with respect to a
Competitive Product Infringement in the ONO Territory (other than the FATE CDCC
Territory during the CDCC Term) in accordance with the second sentence of
Section 7.5.2(a) within [***] after first notifying ONO or being notified by ONO
with respect thereto, then the Parties will promptly confer and attempt to agree
on a course of action. [***]

(c)Notwithstanding anything to the contrary in this Section 7.5.2, FATE shall
have the sole right (but not obligation) and discretion for the enforcement of
FATE Patents [***] in the FATE Territory other than the FATE CDCC Territory
during the CDCC Term.

7.5.3Enforcement of ONO Patents.

(a)ONO shall bring any action or proceeding to enforce or defend, as applicable,
at its own expense, including without limitation, attorney's fees and in its own
name and entirely under its own direction and control, subject to Section
7.5.3(c), any ONO Patent [***]. FATE shall reasonably assist ONO [***] in any
such action or proceeding if so requested, execute any instruments and documents
as may be reasonably required for ONO to take any such actions, and shall lend
its name to such actions or proceedings if requested by ONO or required by Laws.
ONO shall keep FATE informed of the progress of any such action or proceeding.
FATE shall have the right to participate and be represented in such action or
proceeding separately by counsel of its own choice and at its own expense
including without limitation such attorneys' fees. No settlement of any such
action or proceeding nor court order or decision to the extent appealable which
restricts or adversely affects the scope of the licenses granted by ONO to FATE
under the terms of this Agreement, or which may adversely affect the
Commercialization of a Collaboration Product by ONO in the ONO Territory or by
FATE in the FATE Territory, will be entered into, or accepted, by ONO without
the prior written consent of FATE, which consent shall not be unreasonably
withheld, delayed or conditioned.

 

* Confidential Information, indicated by [***], has been omitted from this
filing and filed separately with the Securities and Exchange Commission.



56

--------------------------------------------------------------------------------

 

ONO will consult with FATE and will take any FATE comments into good faith
consideration with respect to the infringement, claim construction, or defense
of the validity or enforceability of any claim in any such ONO Patent, as
applicable, in any such action or proceeding. ONO shall provide to FATE copies
of any papers relating to the infringement and/or invalidity litigation of any
such involved ONO Patents promptly upon their being filed or received. FATE
shall not have the right to independently settle any such action or proceeding
without ONO's prior written consent, [***].

(b)If ONO elects not to bring any action or proceeding with respect to a
Competitive Product Infringement in the FATE Territory or the ONO Territory
(other than the FATE CDCC Territory during the CDCC Term) in accordance with the
second sentence of Section 7.5.3(a) within [***] after first notifying FATE or
being notified by FATE with respect thereto, then the Parties will promptly
confer and attempt to agree on a course of action. [***].

7.5.4Joint Enforcement in FATE CDCC Territory During CDCC Term. In the case of
any Competitive Product Infringement of any FATE Patent, ONO Patent or Joint
Patent in the FATE CDCC Territory during the CDCC Term, the Parties shall
promptly confer to consider such Competitive Product Infringement and the
appropriate course of action in good faith.

7.5.5Damages. In the event that either Party exercises the rights conferred in
this Section 7.5 and recovers any damages or other sums in such action, suit or
proceeding or in settlement thereof, such damages or other sums recovered shall
first be applied to all out-of- pocket costs and expenses incurred by the
Parties in connection therewith, including without limitation attorneys' fees.
If such recovery is insufficient to cover all such costs and expenses of both
Parties, it shall be shared in proportion to the total of such costs and
expenses incurred by each Party. If after such reimbursement any funds remain
from such damages or other sums recovered, it shall be shared [***].

7.5.6Upstream Limitations. Each Party's rights to enforce a FATE Patent or ONO
Patent pursuant to this Section 7.5, or to defend against a Competitive Product
Infringement in any action or proceeding described in Section 7.5.1 (Notice),
shall be subject to the applicable provisions of any agreements between the
Party Controlling such Patents and its licensor. In the case that (a) the
provisions of any agreement between a Party Controlling a Patent and its
licensor prevail over this Agreement, (b) the Party Controlling a Patent and its
licensor do not enforce or defend such Patent against a Competitive Product
Infringement and the other Party's Commercialization of such Collaboration
Product is adversely affected by such Competitive Product Infringement, and (c)
the other Party cannot be provided the rights to enforce such Patent against a
Competitive Product Infringement commensurate with its rights as provided for in
this Section 7.5, or to defend against a Competitive Product Infringement in any
action or proceeding commensurate with its rights as provided for in Section
7.5.1 (Notice), [***].

 

* Confidential Information, indicated by [***], has been omitted from this
filing and filed separately with the Securities and Exchange Commission.



57

--------------------------------------------------------------------------------

 

7.6Patent Term Extension. FATE and ONO shall each cooperate with one another and
shall use Commercially Reasonable Efforts to obtain patent term extension
(including without limitation any pediatric exclusivity extensions as may be
available) or supplemental protection certificates or their equivalents in any
country with respect to Patents claiming the Collaboration Products, as
applicable. If elections with respect to obtaining such patent term extensions
are to be made, FATE shall have the right to elect to seek patent term extension
or supplemental protection with respect to the relevant Collaboration Product at
its sole discretion [***], and ONO shall have the right to elect to seek patent
term extension or supplemental protection [***]; provided, however, that in each
case, such election will be made so as to maximize the period of marketing
exclusivity for the Collaboration Product. As to the patent term extension with
respect to Joint Patents, the expense thereof shall be [***]. As to the patent
term extension with respect to Patents claiming the Collaboration Products in
the FATE CDCC Territory during the CDCC Term, both FATE and ONO shall consult
each other and if both Parties agree on seeking patent term extension or
supplemental protection with respect to the relevant Collaboration Product, both
Parties shall do so and the expense thereof shall [***]. For such purpose, for
all Regulatory Approvals, FATE shall provide ONO with written notice of any
expected Regulatory Approval in the FATE Territory and ONO shall provide FATE
with written notice of any expected Regulatory Approval in the ONO Territory, in
each case, at least [***] days prior to the expected date of Regulatory
Approval, as well as notice within [***] Business Days of receiving each
Regulatory Approval confirming the date of such Regulatory Approval.

7.7Notification of Patent Certification. FATE and ONO shall provide each other
with copies of any notice of the filing of an application for licensure of a
Biosimilar Product that is covered by one or more FATE Patents, ONO Patents or
Joint Patents pursuant to under 35 U.S.C. §271(e)(2) or receipt of access to the
biosimilar application and manufacturing information pursuant to the Biologics
Price Competition and Innovation Act (BPICA) at 42 U.S.C. §262(I)(2) or other
similar notice by a Third Party or any other notice or document exchange
pursuant to 42 U.S.C §262(I)(3)(C), 42 U.S.C §262(I)(4), notice of suit pursuant
to 42 U.S.C §262(I)(6)(A) or 42 U.S.C §262(I)(6)(B) or notice of commercial
marketing from a Third Party pursuant to 42 U.S.C §262(I)(8)(A) and any foreign
equivalent thereof. The receiving Party shall notify and share such access with
the other Party within [***] Business Days after the receiving Party receives
such notice. FATE and ONO shall reasonably assist one another with respect to
patent lists required under 42 U.S.C §262(I)(4) or foreign equivalent, and shall
cooperate with one another in any actions reasonably undertaken by a Party in
accordance with Section 7.5 (Enforcement of FATE Patents, ONO Patents or Joint
Patents Against Infringers) to contest any suits under 42 U.S.C §262 (including
without limitation making available documents possessed that are reasonably
required and making available personnel for interviews and testimony) or foreign
equivalent.

7.8Regulatory Data Protection. To the extent required by or permitted by Law,
FATE and ONO shall each cooperate with one another and shall use Commercially
Reasonable Efforts to [***].

 

* Confidential Information, indicated by [***], has been omitted from this
filing and filed separately with the Securities and Exchange Commission.



58

--------------------------------------------------------------------------------

 

7.9Defense Against Claims of Infringement of Third Party Patents. If a Third
Party asserts that a Patent or other right owned by it is or has been infringed
by the manufacture, use, sale, offer for sale, promotion, distribution, export,
import, labeling, packaging or other Commercialization of a Collaboration
Candidate or Collaboration Product in the Territory, the Party first obtaining
knowledge of such a claim shall immediately provide the other Party with a
notice of such claim along with the related facts in reasonable detail. In such
event, subject to the exercise by ONO of the ONO Option with respect to the
Collaboration Product that is the subject of such Third Party assertion, [***].
FATE and ONO shall each cooperate with one another, and each Party shall have
the right to be represented separately by counsel of its own choice and at its
own expense, including without limitation such attorneys' fees. Notwithstanding
the foregoing, no settlement shall be entered into, or accepted, without the
prior written consent of the other Party if such settlement would adversely
affect the rights and benefits of, or impose or adversely affect any obligations
on, such other Party, which consent shall not unreasonably be withheld, delayed
or conditioned.

7.10Third Party Licenses. Subject to the exercise by ONO of the ONO Option with
respect to a Collaboration Product:

7.10.1Existing Agreements. The Parties agree and understand that FATE has
entered into certain agreements under which FATE has been granted a license,
prior to the Effective Date, with the rights to sublicense, under certain FATE
Intellectual Property to Research, Develop and Commercialize any Collaboration
Candidate and Collaboration Product in the Territory or to otherwise practice
any other rights contemplated in this Agreement that are subject to royalty
obligations (such agreements collectively, the "Existing Agreements"), [***].
The list of Existing Agreements is set forth on Exhibit 7.10.1.

7.10.2FATE Platform Improvement. The Parties acknowledge that FATE has a broad
interest in improving FATE Platform Technology and as such, FATE may from time
to time, in its discretion and at its expense, [***].

7.10.3Necessary License.

(a)Notice. [***], in the event a Party reasonably determines that (i) [***]or
(ii) such Potential Necessary License has been deemed a Necessary License by the
JSC pursuant to Section 7.10.3(b).

(b)Negotiations.  [***].

(c)Allocation of Costs.

 

* Confidential Information, indicated by [***], has been omitted from this
filing and filed separately with the Securities and Exchange Commission.



59

--------------------------------------------------------------------------------

 

(i)Royalties under Necessary License. Unless the Parties otherwise agree, the
royalty amounts owed under any Necessary License [***]:

(A)[***]

(B)[***]

(C)[***]

(ii)Other Payments under Necessary License. For all other non- royalty payments,
including milestone payments, owed by either Party to any Third Party pursuant
to any Necessary License, [***].

7.10.4[***].

7.11Common Interest Disclosures. With regard to any information, opinions or
other materials disclosed pursuant to this Agreement by one Party to the other
Party regarding intellectual property or technology owned by Third Parties, ONO
and FATE agree that they have a common legal interest in determining whether,
and to what extent, Third Party intellectual property rights may affect the
performance of the Research, Development, manufacturing or Commercialization of
Collaboration Products, and have a further common legal interest in defending
against any actual or prospective Third Party claims based on allegations of
misuse or infringement of intellectual property rights relating to the
performance of the Research, Development, manufacturing or Commercialization of
Collaboration Products. Accordingly, ONO and FATE agree that all such
information, opinions and other materials obtained by ONO and FATE from each
other will be used solely for purposes of the Parties' common legal interests
with respect to the conduct of this Agreement. All such information, opinions
and other materials shall be treated as protected by the attorney-client
privilege, the work product privilege, and any other privilege or immunity that
may otherwise be applicable. By sharing any such information, opinions and other
materials, neither Party intends to waive or limit any privilege or immunity
that may apply to the shared information, opinions and other materials. Neither
Party shall have the authority to waive any privilege or immunity on behalf of
the other Party with respect to such information, opinions and other materials
without such other Party's prior written consent, nor shall the waiver of
privilege or immunity resulting from the conduct of one Party be deemed to apply
against the other Party.

Article 8
Confidentiality

8.1Nondisclosure. Each Party agrees that, during the Term and for a period of
[***] years thereafter, a Party (the "Receiving Party") receiving (itself or
through its Affiliates) Confidential Information of the other Party (the
"Disclosing Party") or its Affiliates (or that has received any such
Confidential Information from the Disclosing Party or its Affiliates prior to
the Effective Date) shall (a) maintain in strict confidence such Confidential
Information using [***] (b) not disclose such Confidential Information to any
Third Party without the prior written consent of the Disclosing Party, except
for disclosures expressly permitted below, and (c) not use such Confidential
Information for any purpose, except that each Party shall have the right to use
the

 

* Confidential Information, indicated by [***], has been omitted from this
filing and filed separately with the Securities and Exchange Commission.



60

--------------------------------------------------------------------------------

 

other Party's Confidential Information in connection with the exercise of its
rights or fulfilling its obligations under this Agreement (it being understood
that this clause (c) shall not create or imply any rights or licenses not
expressly granted under this Agreement). Notwithstanding anything to the
contrary in the foregoing, the obligations of confidentiality and non-use with
respect to any trade secret within such Confidential Information shall survive
such [***] year period until the time and unless any of the exceptions set forth
in Section 8.2 (Exceptions) below applies to such Confidential Information.

8.2Exceptions. The obligations in Section 8.1 (Nondisclosure) shall not apply
with respect to any portion of the Confidential Information that the Receiving
Party can show by competent proof:

8.2.1is publicly disclosed by the Disclosing Party, either before or after it is
disclosed to the Receiving Party or its Affiliates hereunder;

8.2.2was duly known to or possessed by the Receiving Party or its Affiliates
prior to disclosure by the Disclosing Party;

8.2.3is subsequently disclosed to the Receiving Party or its Affiliates by a
Third Party lawfully in possession thereof and without any obligation to keep it
confidential or any restriction on its use;

8.2.4is published by a Third Party or otherwise becomes publicly available or
enters the public domain, either before or after it is disclosed to the
Receiving Party or its Affiliates through no fault of the Receiving Party or any
of its Affiliates; or

8.2.5is independently discovered or developed by employees of the Receiving
Party or its Affiliates who had no access to, and without reference to,
Confidential Information of the Disclosing Party.

Specific aspects or details of Confidential Information shall not be deemed to
be within the public domain or in the possession of the Receiving Party merely
because such Confidential Information is embraced by information in the public
domain or in the possession of the Receiving Party. Further, no combination of
Confidential Information shall be considered in the public domain or in the
possession of the Receiving Party merely because individual elements of such
Confidential Information are in the public domain or in the possession of the
Receiving Party unless the combination and its principles are in the public
domain or in the possession of the Receiving Party.

8.3Authorized Disclosure. The Receiving Party may disclose Confidential
Information belonging to the Disclosing Party to the extent (and only to the
extent) such disclosure is reasonably necessary in the following instances set
forth in Sections 8.3.1 through 8.3.5 below:

8.3.1filing or prosecuting Patents;

8.3.2Regulatory Filings and obtaining Regulatory Approvals;

8.3.3prosecuting or defending litigation or arbitration, including without
limitation responding to a subpoena in a Third Party litigation or arbitration;

 

* Confidential Information, indicated by [***], has been omitted from this
filing and filed separately with the Securities and Exchange Commission.



61

--------------------------------------------------------------------------------

 

8.3.4subject to Section 8.5 (Securities Filings), complying with Laws (including
without limitation the rules and regulations of the Securities and Exchange
Commission or any national securities exchange) and with judicial process, if in
the reasonable opinion of the Receiving Party's counsel, such disclosure is
necessary for such compliance; and

8.3.5disclosure, solely on a "need to know basis", to [***], each of whom prior
to disclosure shall be bound by obligations of confidentiality and restrictions
on use of such Confidential Information that are no less restrictive than the
obligations in this Article 8 (Confidentiality); [***].

8.3.6If and whenever any Confidential Information is disclosed in accordance
with this Section 8.3, such disclosure shall not cause any such information to
cease to be Confidential Information except to the extent that exceptions set
forth in Section 8.2 (Exceptions) apply to such Confidential Information
(otherwise than by breach of this Agreement). Where reasonably possible and
subject to Section 8.5 (Securities Filings), the Receiving Party shall notify
the Disclosing Party of the Receiving Party's intent to make such disclosure
pursuant to this Section 8.3, other than Section 8.3.5 above, sufficiently prior
to making such disclosure so as to allow the Disclosing Party adequate time to
take whatever action it may deem appropriate to protect the confidentiality of
the Confidential Information. In this case, the Receiving Party may disclose
only the Confidential Information of the Disclosing Party that is advised by its
counsel or is legally required to be disclosed and shall cooperate in the
Disclosing Party's action to protect the confidentiality of such Confidential
Information.

8.4Terms of this Agreement. The Parties acknowledge that this Agreement and all
of the respective terms of this Agreement shall be treated as Confidential
Information of both Parties.

8.5Securities Filings. In the event either Party proposes to file with the
Securities and Exchange Commission or the securities regulators of any state or
other jurisdiction a registration statement or any other disclosure document
which describes or refers to the terms and conditions of this Agreement under
the Securities Act of 1933, as amended, the Securities Exchange Act of 1934, as
amended, or any other applicable securities Law, such Party shall notify the
other Party of such intention and shall provide such other Party with a copy of
relevant portions of the proposed filing [***] Business Days (or such shorter
time as practicable) prior to such filing, including without limitation any
exhibits thereto relating to the terms and conditions of this Agreement. The
Party making such filing shall use reasonable efforts to obtain confidential
treatment of the terms and conditions of this Agreement or any portion thereof
that such other Party requests be kept confidential, and shall only disclose
Confidential Information that it is advised by its counsel is legally required
to be disclosed. No such notice shall be required under this Section 8.5 if the
description of or reference to this Agreement contained in the proposed filing
has been included in any previous filing made by either Party hereunder or
otherwise approved by the other Party.

8.6Relationship to Confidentiality Agreement. This Agreement supersedes the
Prior CDAs, provided that all "Confidential Information" disclosed or received
by the Parties thereunder shall be deemed "Confidential Information" hereunder
and shall be subject to the terms and conditions of this Agreement.

 

 

* Confidential Information, indicated by [***], has been omitted from this
filing and filed separately with the Securities and Exchange Commission.



62

--------------------------------------------------------------------------------

 

8.7Collaboration Information. The Parties acknowledge and agree that (a)
information specific to each Collaboration Candidate and Collaboration Product
(and not otherwise applicable to any other products), including the sequences of
CARs and the Antigen Binding Domains related thereto, and (b) those specific
activities conducted under the Joint Development Plan, in each case (a) and (b)
shall be deemed Confidential Information of both Parties for which each Party
will be deemed a Receiving Party. All other information and Invention shall be
deemed Confidential Information of the Party owning such information or
Invention.

8.8Publications.

8.8.1Publication by a Party. Notwithstanding Section 8.7 (Collaboration
Information), either Party may publish or present data and/or results including
those of any Clinical Trial relating to a Collaboration Candidate, Collaboration
Product or the activities conducted under this Agreement in journals and/or at
conferences, subject to the prior review and comment by the other Party as set
forth herein; provided that ONO shall not have the right to make any such
publication or presentation with respect to a Collaboration Candidate prior to
exercise of the ONO Option with respect thereto. The publishing Party shall
provide the non- publishing Party with the opportunity to review any such
proposed abstract, manuscript or presentation by delivering a copy thereof to
the non-publishing Party no less than [***] days ([***] days with respect to
abstracts) before its intended submission for publication or presentation. The
non-publishing Party shall have [***] days ([***] days for abstracts) of its
receipt of any such abstract, manuscript or presentation to comment, and the
publishing Party shall consider in good faith such non-publishing Party's
comments in such abstract, manuscript or presentation. In the event the
non-publishing Party objects to the disclosure in writing within the applicable
review period, the publishing Party agrees to delete from the proposed
disclosure any of the non-publishing Party's Confidential Information upon the
reasonable request of the non-publishing Party. If the non-publishing Party
identifies that any information in such proposed abstract, manuscript or
presentation contains a patentable Invention, the Parties shall discuss in good
faith filing a Patent application, which filing will be subject to Article 7,
and the publishing Party shall delay such submission for publication or
presentation until the applicable Party completes such filing or the publishing
Party may, subject to the non- publishing Party's prior written consent which
shall not be unreasonably withheld, delayed or conditioned, submit such proposed
abstract, manuscript or presentation for publication or presentation removing
the information relating to such patentable Invention in a manner which shall
not negatively affect the patentability of such Invention. Once any such
abstract, manuscript or presentation is accepted for publication, the publishing
Party will provide the non- publishing Party with a copy of the final version of
the manuscript, presentation or abstract. The Parties acknowledge that
publications relating to Collaboration Candidates submitted for publication by
the publishing Party prior to the Effective Date shall not be subject to the
above review procedure. Either Party may issue copies of the other Party's
publication as it is and its full translation in other languages (e.g. Japanese)
at the same time or following the initial publication.

8.8.2Publication of Clinical Trial Results. In the case of the publication of
Clinical Trial results, the Parties shall discuss and reasonably cooperate in
order to facilitate the process

 

* Confidential Information, indicated by [***], has been omitted from this
filing and filed separately with the Securities and Exchange Commission.



63

--------------------------------------------------------------------------------

 

to be employed in order to ensure the publication of any summaries of Clinical
Trials data and results as required under Laws on the Clinical Trial registry of
each respective Party.

8.9Publicity. Upon execution of this Agreement, the Parties shall issue the
press release announcing the existence of this Agreement in the form and
substance as set forth in Exhibit 8.9 (Press Release) through a mutually agreed
media and at a mutually agreed time. Each Party agrees not to issue any other
press release or other public statement disclosing the transactions contemplated
hereby that contains information not previously publicly disclosed in accordance
with this Section 8.9 (Publicity) without the prior written consent of the other
Party (not to be unreasonably withheld, delayed, or conditioned) unless
otherwise permitted under this Article 8. Notwithstanding the foregoing, any
disclosure that is required by Laws (including without limitation the Securities
Act of 1933, as amended, and the Securities Exchange Act of 1934, as amended),
or the rules of a securities exchange or the Securities and Exchange Commission
or the securities regulations of any state or other jurisdiction, as reasonably
advised by the disclosing Party's counsel, may be made; provided, however, that
any such required disclosure may not contain the other Party's confidential
business or technical information, including without limitation its Confidential
Information, unless disclosure of such information (including Confidential
Information) is required by Laws or such rules or regulations, in which event
the Parties will use reasonable efforts to minimize such disclosure and obtain
confidential treatment for any such information that is disclosed to a
governmental agency. Each Party agrees to provide to the other Party a copy of
any public announcement regarding this Agreement or the subject matter thereof
as soon as reasonably practicable under the circumstances but no later than
[***] Business Days (unless impracticable) prior to its scheduled release. Each
Party shall have the right to expeditiously review and recommend changes to any
such announcement and, except as otherwise required by Laws or such rules or
regulations, the Party whose announcement has been reviewed shall remove any
Confidential Information of the reviewing Party or disclosure of any patentable
Invention that the reviewing Party reasonably deems to be inappropriate for
disclosure and consider in good faith the reviewing Party's recommended changes
subject to Section 8.3.4 (Authorized Disclosure). Nothing in this Section 8.9
(Publicity) shall be construed to prohibit ONO, FATE or their respective
Affiliates or Sublicensees from making a public announcement or disclosure to
their respective actual or potential partners, investors, bankers, or acquirors
or a public announcement or disclosure regarding the stage of Development of
Collaboration Candidates and Collaboration Products or Clinical Trial results
with respect thereto as may be required by Laws or such rules or regulations, as
reasonably advised by ONO's (or its Affiliates' or Sublicensees') or FATE's (or
its Affiliates' or Sublicensees') counsel. Notwithstanding the foregoing, either
Party may publicly disclose information related to this Agreement or the results
of such Party's activities performed under this Agreement that was previously
disclosed in accordance with this Section 8.9 or as otherwise permitted under
this Article 8 without obtaining the other Party's consent. Either Party may
issue a full translation of a press release or public announcement to be issued
by the other Party or the press release as it is issued by the other Party at
the same time or subsequent to such initial disclosure by the other Party.

 

* Confidential Information, indicated by [***], has been omitted from this
filing and filed separately with the Securities and Exchange Commission.



64

--------------------------------------------------------------------------------

 

Article 9
Representations, Warranties, and
Covenants; Disclaimers; Limitation of Liability

9.1Mutual Representations and Warranties. Each Party represents and warrants to
the other Party as of the Effective Date that:

9.1.1such Party is duly organized, validly existing and in good standing under
the Laws of the jurisdiction of its incorporation and has full corporate power,
ability and authority to enter into this Agreement and to carry out the
provisions hereof;

9.1.2execution of this Agreement and the performance by such Party of its
obligations hereunder have been duly authorized;

9.1.3this Agreement has been duly executed and delivered on behalf of such
Party, the Person or Persons executing this Agreement on its behalf have been
duly authorized to do so by all requisite corporate action, and this Agreement
constitutes a legal, valid, binding obligation, enforceable against it in
accordance with the terms hereof;

9.1.4the execution, delivery and performance of this Agreement by such Party
does not create a breach or default under any other agreement to which it is a
party or by which it is bound, nor violate any Law or regulation of any court,
governmental body or administrative or other agency having jurisdiction over
such Party;

9.1.5no government authorization, consent, approval, license, exemption of or
filing or registration with any court or governmental department, commission,
board, bureau, agency or instrumentality, domestic or foreign, under any Laws
currently in effect, is or will be necessary for, or in connection with, the
transaction contemplated by this Agreement or any other agreement or instrument
executed in connection herewith, or for the performance by it of its obligations
under this Agreement and such other agreements, except as may be required to
obtain Competition Law clearance and except for Regulatory Approvals including
BLA Approvals obtained in accordance with this Agreement;

9.1.6all of its directors, employees, officers have executed agreements
requiring assignment to such Party of all Inventions, whether or not patentable,
made during the course of and as a result of their association with such Party
and obligating each such directors, employee, officer to maintain as
confidential the Confidential Information of such Party; and

9.1.7to the Knowledge of FATE or its Affiliates in case of FATE, or to the
Knowledge of ONO in case of ONO or its Affiliates, neither such Party or its
Affiliates, nor any of their respective directors, employees, officers,
consultants or Third Party contractors who have rendered services relating to
the Collaboration Candidates or Collaboration Products: (a) has ever been
debarred or is subject or debarment or convicted of a crime for which an entity
or person could be debarred by the FDA under 21 U.S.C. Section 335a (or subject
to a similar sanction of EMA or JMHW or equivalent in the Territory) or (b) has
ever been under indictment for a crime for which a person or entity could be so
debarred.

65

--------------------------------------------------------------------------------

 

9.2Additional Representations and Warranties of FATE. FATE hereby represents and
warrants to ONO, as of the Effective Date, that:

9.2.1FATE (or its Affiliates) Controls the FATE Patents set forth on Exhibit
1.48 (FATE Patents) and FATE Know-How and has the right to grant the licenses to
ONO under the FATE Intellectual Property as set forth in Section 5.1 (Licenses
to ONO);

9.2.2FATE has been granted a license or sublicense with the rights to sublicense
to ONO as set forth herein and for ONO to further sublicense to ONO's
Sublicensees in accordance with the terms of this Agreement under the FATE
Patents identified on Exhibit 1.48 (FATE Patents) as owned by Third Parties
under the Existing Agreement;

9.2.3to the Knowledge of FATE or its Affiliates as of the Effective Date, [***]

9.2.4to the Knowledge of FATE or its Affiliates, there is no pending litigation,
and FATE and its Affiliates have not received any written notice from any Third
Party, that alleges that the FATE Patents set forth on Exhibit 1.48 are invalid
or unenforceable; to the Knowledge of FATE or its Affiliates, all inventors in
FATE Patents listed on Exhibit 1.48 hereto that are owned by FATE are correctly
identified in compliance with Law in the various jurisdictions, including all
convention treaties, and such inventors have agreed to assign to FATE their
entire rights, title and interest to and in inventions claimed in such FATE
Patents and any intellectual property thereto, and no other Person has any claim
of ownership or inventorship whatsoever with respect to such FATE Patents;

9.2.5to the Knowledge of FATE or its Affiliates, there is no pending litigation,
and FATE and its Affiliates have not received any written notice from any Third
Party, that alleges that FATE's activities with respect to Collaboration
Candidates have infringed or misappropriated any intellectual property rights or
confidential information of any Third Party;

9.2.6the FATE Patents are free and clear of any liens, charges and encumbrances
that would adversely affect the rights granted to ONO hereunder;

9.2.7to the Knowledge of FATE or its Affiliates, (a) [***]

9.2.8all tangible information and data provided by or on behalf of FATE or its
Affiliates to ONO on or before the Effective Date [***].

9.2.9FATE or its Affiliates have disclosed to ONO (a) [***] as of the Effective
Date and (b) [***] as of the Effective Date, that in each case (a) and (b)
[***].

9.2.10FATE and its Affiliates have not received any written notice from or been
investigated by, any court or governmental body or administrative or other
agency having jurisdiction over activities of FATE or its Affiliates, including
Regulatory Authorities, claiming or suggesting that performance of its
obligations hereunder or any other activities or business operation of FATE or
its Affiliates related to the Collaboration Candidates have violated or may
violate any Law, including if applicable GLP, GMP or GCP;

 

* Confidential Information, indicated by [***], has been omitted from this
filing and filed separately with the Securities and Exchange Commission.



66

--------------------------------------------------------------------------------

 

9.2.11FATE and its Affiliates have conducted (and to the Knowledge of FATE or
its Affiliates, each of their respective Third Party contractors and consultants
have conducted), the research and development of Collaboration Candidate prior
to the Effective Date [***] in each case to the extent applicable as determined
by FATE using reasonable discretion, and applicable Law;

9.2.12FATE and its Affiliates have taken all commercially reasonable steps to
protect, preserve and maintain the confidentiality of all confidential or
non-public information included in FATE Know-How, including by disclosing such
FATE Know-How to Third Parties only under appropriate terms of confidentiality
and restrictions on use of such Confidential Information. To the Knowledge of
FATE or its Affiliates, no material breach of such confidentiality obligations
has been committed by any Third Party;

9.2.13Neither FATE nor its Affiliates, nor any of its or their respective
directors, officers, employees or agents has (a) committed an act, (b) made a
statement or (c) failed to act or make statement, in any case ((a), (b) or (c)),
that (x) would be or create an untrue statement of material fact or fraudulent
statement to the FDA or any other Regulatory Authority with respect to the
Research, Development and manufacture of Collaboration Candidate 1 or (y) could
reasonably be expected to provide a basis for the FDA or any other Regulatory
Authority to invoke its policy respecting "Fraud, Untrue Statements of Material
Facts, Bribery and Illegal Gratuities", set forth in 56 Fed. Reg. 46191
(September 10, 1991) and any amendments thereto or any analogous laws or
policies, with respect to the Research, Development and manufacture of
Collaboration Candidate 1;

9.2.14FATE has provided ONO with a true and complete copy of each of the
Existing Agreements (except for redactions of terms not material to ONO's rights
thereunder), and each Existing Agreement is in full force and effect. No written
notice of default or termination has been received or given under any Existing
Agreement, and to the Knowledge of FATE or its Affiliates, there is no act or
omission by FATE, its Affiliates or Sublicensees (other than ONO) that would
provide a right to terminate any Existing Agreement. Neither FATE nor any of its
Affiliates has waived any material right under any Existing Agreement; and

9.2.15FATE and its Affiliates have not, as of the Effective Date, granted any
license to any Third Party under the FATE Intellectual Property, or entered into
any agreement with any Third Party that would conflict or interfere with any of
the rights or licenses granted to ONO hereunder.

9.3Additional Representations and Warranties of ONO. ONO hereby represents and
warrants to FATE, as of the Effective Date, that:

9.3.1ONO (or its Affiliates) Controls the ONO Patents and ONO Know-How and has
the right to grant the licenses to FATE under the ONO Intellectual Property as
set forth in Section 5.1 (Licenses to ONO);

9.3.2to the Knowledge of ONO or its Affiliates as of the Effective Date, [***];

 

* Confidential Information, indicated by [***], has been omitted from this
filing and filed separately with the Securities and Exchange Commission.



67

--------------------------------------------------------------------------------

 

9.3.3to the Knowledge of ONO or its Affiliates, there is no pending litigation,
and ONO or its Affiliates have not received any written notice from any Third
Party, that alleges that the ONO Patents are invalid or unenforceable; to the
Knowledge of ONO or its Affiliates, all inventors in ONO Patents that are owned
by ONO are correctly identified in compliance with Law in the various
jurisdictions, including all convention treaties, and all (i) inventors of the
ONO Patents owned solely by ONO and (ii) inventors of the ONO Patents owned
jointly by ONO that are employees of ONO, in each case (i) and (ii) have agreed
to assign to ONO their entire rights, title and interest to and in inventions
claimed in such ONO Patents and any intellectual property thereto, and no other
Person has any claim of ownership or inventorship whatsoever with respect to
such ONO Patents;

9.3.4to the Knowledge of ONO or its Affiliates, there is no pending litigation,
and ONO and its Affiliates have not received any written notice from any Third
Party, that alleges that ONO's activities with respect to [***] or any Antigen
Binding Domains that bind such target antigens have infringed or misappropriated
any intellectual property rights or confidential information of any Third Party;

9.3.5the ONO Patents are free and clear of any liens, charges and encumbrances
that would adversely affect the rights granted to FATE hereunder;

9.3.6to the Knowledge of ONO or its Affiliates, [***]

9.3.7all tangible information and data provided by or on behalf of ONO or its
Affiliates to FATE on or before the Effective Date are [***];

9.3.8ONO or its Affiliates have disclosed to FATE [***] as of the Effective Date
[***]

9.3.9ONO and its Affiliates have not received any written notice from or been
investigated by, any court or governmental body or administrative or other
agency having jurisdiction over activities of ONO or its Affiliates, including
Regulatory Authorities, claiming or suggesting that performance of its
obligations hereunder or any other activities or business operation of ONO or
its Affiliates [***] have violated or may violate any Law, including if
applicable GLP, GMP or GCP;

9.3.10ONO and its Affiliates have conducted (and to the Knowledge of ONO or its
Affiliates, each of their respective Third Party contractors and consultants
have conducted), the research and development of Antigen Binding Domains that
bind [***] prior to the Effective Date [***]

9.3.11ONO and its Affiliates have taken all commercially reasonable steps to
protect, preserve and maintain the confidentiality of all confidential or
non-public information included in ONO Know-How, including by disclosing such
ONO Know-How to Third Parties only under appropriate terms of confidentiality
and restrictions on use of such Confidential Information. To the Knowledge of
ONO or its Affiliates, no material breach of such confidentiality obligations
has been committed by any Third Party;

 

* Confidential Information, indicated by [***], has been omitted from this
filing and filed separately with the Securities and Exchange Commission.



68

--------------------------------------------------------------------------------

 

9.3.12Neither ONO nor its Affiliates, nor any of its or their respective
directors, officers, employees or agents has (a) committed an act, (b) made a
statement or (c) failed to act or make statement, in any case ((a), (b) or (c)),
that (x) would be or create an untrue statement of material fact or fraudulent
statement to the FDA or any other Regulatory Authority with respect to the
Research, Development and manufacture of Antigen Binding Domains [***] or (y)
could reasonably be expected to provide a basis for the FDA or any other
Regulatory Authority to invoke its policy respecting "Fraud, Untrue Statements
of Material Facts, Bribery and Illegal Gratuities", set forth in 56 Fed. Reg.
46191 (September 10, 1991) and any amendments thereto or any analogous laws or
policies, with respect to the Research, Development and manufacture of Antigen
Binding Domains [***]; and

9.3.13ONO and its Affiliates have not, as of the Effective Date, granted any
license to any Third Party under the ONO Intellectual Property, or entered into
any agreement with any Third Party that would conflict or interfere with any of
the rights or licenses granted to FATE hereunder.

9.4Mutual Covenants. Each Party hereby covenants to the other Party that during
the Term:

9.4.1all directors, officers, and employees of such Party or its Affiliates
working under this Agreement shall be under the obligation to assign all right,
title and interest in and to their inventions and discoveries, whether or not
patentable, if any, to such Party as the sole owner thereof;

9.4.2such Party shall perform its activities pursuant to this Agreement and
generate, prepare, maintain and retain all data, regulatory documentation that
is required to be generated, maintained or retained in compliance with GLP, GCP,
and GMP, in each case as applicable under the Laws and regulations of the
country and the state and local government wherein such activities are
conducted, as determined by such Party using reasonable discretion, and with
respect to the care, handling and use in Research and Development activities
hereunder of any non-human animals by or on behalf of such Party, shall at all
times comply (and shall require compliance by any of its Third Party
contractors) with all Laws, and also with the standards in the pharmaceutical
industry for the research, development and commercialization of pharmaceutical
products;

9.4.3such Party shall not employ (and, to the Knowledge of it or its Affiliates,
shall not use any contractor or consultant that employs) any Person debarred by
the FDA (or subject to a similar sanction of EMA or JMHW or equivalent in the
Territory), or, to the Knowledge of it or its Affiliates, any Person who is the
subject of an FDA debarment investigation or proceeding (or similar proceeding
of EMA or JMHW or equivalent in the Territory), in the conduct of its activities
under this Agreement. Each Party agrees to inform the other Party in writing
immediately if it or any individual or entity that is performing activities
under this Agreement is debarred by the FDA (or subject to a similar sanction of
EMA or JMHW or equivalent in the Territory) or is the subject of an FDA
debarment investigation or proceeding (or similar proceeding of EMA or JMHW or
equivalent in the Territory);

 

* Confidential Information, indicated by [***], has been omitted from this
filing and filed separately with the Securities and Exchange Commission.



69

--------------------------------------------------------------------------------

 

9.4.4such Party shall not (a) enter into any agreement, instrument or
understanding, oral or written, with any Third Party or (b) grant any license to
any Third Party relating to any of the intellectual property rights it Controls,
in each case (a) or (b) which would conflict or interfere with any of the rights
or licenses granted to the other Party hereunder;

9.4.5such Party shall ensure that the FATE Intellectual Property as to FATE or
ONO Intellectual Property as to ONO, as the case may be, will be free and clear
of liens, charges or encumbrances other than (a) licenses granted to or by Third
Parties that are not inconsistent with the rights and licenses granted to the
other Party hereunder or (b) any other liens, charges or encumbrances that do
not affect the other Party's rights hereunder; and

9.4.6FATE shall not take any action or fail to take any action that would be
reasonably likely to result in a breach of any Existing Agreement or any other
agreement under which FATE receives a license for FATE Intellectual Property and
ONO shall not take any action or fail to take any action that would be
reasonably likely to result in a breach of any agreement under which ONO
receives a license for ONO Intellectual Property. In case a Party receives from
the counter party of such Existing Agreement or any other agreement, as
applicable, any notice of alleged breach thereof, such Party shall immediately
so notify the other Party in writing. In this case, [***].

9.5DISCLAIMERS.

9.5.1EXCEPT AS EXPRESSLY SET FORTH IN THIS AGREEMENT, FATE MAKES NO
REPRESENTATIONS OR WARRANTIES OF ANY KIND, EITHER EXPRESS OR IMPLIED, INCLUDING
WITHOUT LIMITATION ANY EXPRESS OR IMPLIED WARRANTIES OF MERCHANTABILITY OR
FITNESS FOR A PARTICULAR PURPOSE WITH RESPECT TO ANY FATE CONFIDENTIAL
INFORMATION OR ANY LICENSE GRANTED BY FATE UNDER ITS INTELLECTUAL PROPERTY
RIGHTS HEREUNDER, OR WITH RESPECT TO ANY ANTIGEN BINDING DOMAIN, COLLABORATION
CANDIDATES OR COLLABORATION PRODUCTS. NOTHING IN THIS AGREEMENT SHALL BE
CONSTRUED AS A REPRESENTATION OR WARRANTY THAT USE OF THE FATE CONFIDENTIAL
INFORMATION, OR ANY LICENSE GRANTED BY FATE UNDER ITS INTELLECTUAL PROPERTY
RIGHTS, HEREUNDER DOES NOT INFRINGE ANY PATENT OR OTHER INTELLECTUAL PROPERTY
RIGHTS OF ANY THIRD PARTY, OR THAT ANY PATENT OR OTHER PROPRIETARY RIGHTS
INCLUDED IN THE FATE PATENTS ARE VALID OR ENFORCEABLE.

9.5.2EXCEPT AS EXPRESSLY SET FORTH IN THIS AGREEMENT, ONO MAKES NO
REPRESENTATIONS OR WARRANTIES OF ANY KIND, EITHER EXPRESS OR IMPLIED, INCLUDING
WITHOUT LIMITATION ANY EXPRESS OR IMPLIED WARRANTIES OF MERCHANTABILITY OR
FITNESS FOR A PARTICULAR PURPOSE WITH RESPECT TO ANY ONO CONFIDENTIAL
INFORMATION OR ANY LICENSE GRANTED BY ONO UNDER ITS INTELLECTUAL PROPERTY RIGHTS
HEREUNDER, OR WITH RESPECT TO ANY ANTIGEN BINDING DOMAIN, COLLABORATION
CANDIDATES OR COLLABORATION PRODUCTS. NOTHING IN THIS AGREEMENT

 

* Confidential Information, indicated by [***], has been omitted from this
filing and filed separately with the Securities and Exchange Commission.



70

--------------------------------------------------------------------------------

 

SHALL BE CONSTRUED AS A REPRESENTATION OR WARRANTY THAT USE OF THE ONO
CONFIDENTIAL INFORMATION, OR ANY LICENSE GRANTED BY ONO UNDER ITS INTELLECTUAL
PROPERTY RIGHTS, HEREUNDER DOES NOT INFRINGE ANY PATENT OR OTHER INTELLECTUAL
PROPERTY RIGHTS OF ANY THIRD PARTY, OR THAT ANY PATENT OR OTHER PROPRIETARY
RIGHTS INCLUDED IN THE ONO PATENTS ARE VALID OR ENFORCEABLE.

9.6LIMITATION OF LIABILITY. EXCEPT FOR A BREACH OF ARTICLE 8 (CONFIDENTIALITY)
OR [***]OR FOR CLAIMS OF A THIRD PARTY THAT ARE SUBJECT TO INDEMNIFICATION UNDER
ARTICLE 10 (INDEMNITY AND INSURANCE) OR FOR DAMAGES RESULTING FROM WILLFUL
MISCONDUCT OR GROSS NEGLIGENCE, NEITHER PARTY SHALL BE LIABLE TO THE OTHER WITH
RESPECT TO ANY SUBJECT MATTER OF THIS AGREEMENT, WHETHER UNDER ANY CONTRACT,
NEGLIGENCE, STRICT LIABILITY OR OTHER LEGAL OR EQUITABLE THEORY, FOR ANY
INCIDENTAL, INDIRECT, SPECIAL, EXEMPLARY, PUNITIVE, MULTIPLE, OR CONSEQUENTIAL
DAMAGES (INCLUDING WITHOUT LIMITATION LOST PROFITS, LOSS OF USE, DAMAGE TO
GOODWILL, LOSS OF OPPORTUNITIES, OR LOSS OF BUSINESS).

Article 10
Indemnity and Insurance

10.1ONO Indemnity. ONO shall indemnify, defend and hold harmless FATE and its
Affiliates, and their respective officers, directors, employees, agents,
Sublicensees, and their respective successors, heirs and assigns and
representatives, (the "FATE Indemnitees"), from and against any and all claims,
threatened claims, damages, losses, suits, proceedings, liabilities, costs
(including without limitation reasonable legal expenses, costs of litigation and
reasonable attorney's fees) or judgments, whether for money or equitable relief,
of any kind brought by a Third Party ("Losses and Claims"), to the extent
arising out of or relating to, directly or indirectly: (a) the negligence,
recklessness or wrongful intentional acts or omissions of ONO, its Affiliates,
and/or its Sublicensees and its or their respective directors, officers,
employees and agents, in connection with ONO's performance of its obligations or
exercise of its rights under this Agreement; (b) any breach by ONO of any
representation, warranty, or covenant set forth in Article 9 (Representations,
Warranties, and Covenants; Disclaimers; Limitation of Liability); (c) (x) [***]
(ii) the failure to comply with Laws; except in any such case for Losses and
Claims to the extent reasonably attributable to any of the clause (a), (b) or
(c) of Section 10.2 (FATE Indemnity).

10.2FATE Indemnity. FATE shall indemnify, defend and hold harmless ONO and its
Affiliates, and their respective officers, directors, employees, agents,
Sublicensees, and their respective successors, heirs and assigns and
representatives (the "ONO Indemnitees"), from and against any and all Losses and
Claims, to the extent arising out of or relating to, directly or indirectly: (a)
the negligence, recklessness or wrongful intentional acts or omissions of FATE,
its Affiliates, and/or its Sublicensees and its or their respective directors,
officers, employees and agents, in connection with FATE's performance of its
obligations or exercise of its rights under

 

* Confidential Information, indicated by [***], has been omitted from this
filing and filed separately with the Securities and Exchange Commission.



71

--------------------------------------------------------------------------------

 

this Agreement; (b) any breach by FATE of any representation, warranty, or
covenant set forth in Article 9 (Representations, Warranties, and Covenants;
Disclaimers; Limitation of Liability); (c) [***] (ii) the failure to comply with
Laws; except in any such case for Losses and Claims to the extent reasonably
attributable to any of the clause (a), (b) or (c) of Section 10.1 (ONO
Indemnity).

10.3Indemnification Procedure. A claim to which indemnification applies under
Section 10.1 (ONO Indemnity) or Section 10.2 (FATE Indemnity) shall be referred
to herein as an "Indemnification Claim". If any Person or Persons (collectively,
the "Indemnitee") intends to claim indemnification under this Article 10
(Indemnity and Insurance), the Indemnitee shall notify the other Party (the
"Indemnitor") in writing promptly upon becoming aware of any claim that may be
an Indemnification Claim (it being understood and agreed, however, that the
failure by an Indemnitee to give such notice shall not relieve the Indemnitor of
its indemnification obligation under this Agreement except and only to the
extent that the Indemnitor is actually prejudiced as a result of such failure to
give notice). The Indemnitor shall have the right to assume and control the
defense of the Indemnification Claim at its own expense with counsel selected by
the Indemnitor and reasonably acceptable to the Indemnitee; provided, however,
that an Indemnitee shall have the right to retain its own counsel, with the fees
and expenses to be paid by the Indemnitor, if representation of such Indemnitee
by the counsel retained by the Indemnitor would be inappropriate due to actual
or potential differing interests between such Indemnitee and any other party
represented by such counsel in such proceedings. If the Indemnitor does not
assume the defense of the Indemnification Claim as described in this Section
10.3 (Indemnification Procedure), above, the Indemnitee may defend the
Indemnification Claim at Indemnitor's expense (subject to Sections 10.1 (ONO
Indemnity) and 10.2 (FATE Indemnity)) but shall have no obligation to do so.
Neither the Indemnitor nor the Indemnitee shall admit fault on behalf of the
other Party without the written consent of such other Party. The Indemnitee
shall not settle or compromise the Indemnification Claim without the prior
written consent of the Indemnitor, and the Indemnitor shall not settle or
compromise the Indemnification Claim in any manner which would have an adverse
effect on the Indemnitee's interests (including without limitation any rights
under this Agreement or the scope, exclusivity, duration or enforceability of
the intellectual property or Confidential Information or Patent or other rights
granted or licensed to the Indemnitee hereunder), without the prior written
consent of the Indemnitee, which consent, in each case, shall not be
unreasonably withheld, delayed or conditioned. The Indemnitee shall reasonably
cooperate with the Indemnitor at the Indemnitor's expense and shall make
available to the Indemnitor all pertinent information under the control of the
Indemnitee, which information shall be subject to Article 8 (Confidentiality),
and cause its employees to be available in a deposition, hearing or trial.

10.4Mitigation of Losses. The Indemnitee shall take all commercially reasonable
steps to mitigate and otherwise reduce their Losses and Claims subject to
indemnification by the other Party.

10.5FATE CDCC Territory. Notwithstanding the foregoing, during the CDCC Term,
the Parties shall [***] all damages, losses, liabilities, costs (including
without limitation reasonable legal expenses, costs of litigation and reasonable
attorney's fees) and judgments arising out of

 

* Confidential Information, indicated by [***], has been omitted from this
filing and filed separately with the Securities and Exchange Commission.



72

--------------------------------------------------------------------------------

 

Third Party claims, suits and proceedings, to the extent arising out of or
relating to, directly or indirectly, [***] by or for either Party or any of
their respective Affiliates, Sublicensees, agents and contractors; except in any
such case for Losses and Claims to the extent covered under Section 10.1 (ONO
Indemnity) or Section 10.2 (FATE Indemnity), where the applicable
indemnification obligations shall continue to apply. With respect to the
damages, losses, liabilities, costs (including without limitation reasonable
legal expenses, costs of litigation and reasonable attorney's fees) and
judgments arising out of Third Party claims, suits and proceedings, [***]
Section 10.1 (ONO Indemnity) or Section 10.2 (FATE Indemnity) shall apply.

10.6Insurance.

10.6.1By ONO. ONO shall acquire and maintain, at its own expense, insurance or
self- insurance, as reasonably necessary to cover its own product liability and
its obligations under this Agreement. Within [***] days following written
request from FATE, ONO shall furnish to FATE a certificate of insurance
evidencing such coverage.

10.6.2By FATE. FATE shall, beginning on the Effective Date, maintain at all
times thereafter during the Term, and for [***] after termination or expiration
of this Agreement, commercial general liability insurance from a recognized,
creditworthy insurance company, on an "occurrence basis" which includes
contractual liability coverage; and upon initiation of the first Clinical Trial
of a Collaboration Product, product liability insurance, on a "claims-made
basis" with coverage limits of at least [***] Dollars ($[***]) per claim and
annual aggregate, where such coverage limits shall be increased to at least
[***] Dollars ($[***]) before FATE initiates the First Commercial Sale of any
Collaboration Product. Within [***] days following written request from ONO,
FATE shall furnish to ONO a certificate of insurance evidencing such coverage.
In the case of a material modification or cancellation of such coverage, FATE
shall promptly provide ONO with a new certificate of insurance evidencing that
FATE's coverage meets the requirements of this Section 10.6.2.

Article 11
Term and Termination

11.1Term; Expiration. This Agreement shall become effective as of the Effective
Date and shall continue in full force and effect until expiration as described
in this Section 11.1 (Term; Expiration), unless earlier terminated pursuant to
Section 11.2 (Termination for Cause), [***], Section 11.4 (Termination for
Insolvency), or Section 11.5 (Termination for Patent Challenge) (the "Term"),
and shall expire as follows:

11.1.1on a Collaboration Product-by-Collaboration Product and country-by-country
basis, on the date of expiration of all royalty payment obligations of the
applicable Party(ies) under this Agreement with respect to each Collaboration
Product in each country, as applicable (which, for clarity, will continue for
[***] in any country in the [***] Territory for so long as such product is being
sold in such country during the CDCC Term for such country); or

 

* Confidential Information, indicated by [***], has been omitted from this
filing and filed separately with the Securities and Exchange Commission.



 

73

--------------------------------------------------------------------------------

 

11.1.2in its entirety upon the expiration of all payment obligations under this
Agreement with respect to all Collaboration Products in all countries in the
Territory.

Upon the expiration of this Agreement pursuant to this Section 11.1 on a
Collaboration Product- by-Collaboration Product and country-by-country basis,
the licenses granted by FATE to ONO under Section 5.1.2 (Licenses upon Exercise
of ONO Option [***]) or Section 5.1.3 (Licenses upon Exercise of ONO Option
[***]), as applicable, shall become fully paid-up, irrevocable and perpetual,
and ONO may continue to Research, Develop and Commercialize the relevant
Collaboration Product without owing any milestone or royalty payment to FATE.

11.2Termination for Cause.

11.2.1Material Breach. Either Party (the "Non-breaching Party") may, without
prejudice to any other remedies available to it at law or in equity, terminate
this Agreement in its entirety, or terminate this Agreement as to any specific
one or more Collaboration Candidates or Collaboration Products that are affected
by a material breach, as it shall determine in its sole discretion, in the event
the other Party (the "Breaching Party") has materially breached this Agreement,
and such breach has continued for [***] days (the "Cure Period") after written
notice thereof is provided to the Breaching Party by the Non-breaching Party
describing the alleged material breach in sufficient detail to put the Breaching
Party on notice. Notwithstanding the foregoing, the Cure Period in connection
with a material breach of Article 6 (Financial Terms) shall be [***] days. Any
termination by the Non-breaching Party as to any specific Collaboration
Candidates or Collaboration Products that are affected by a material breach
pursuant to this Section 11.2.1 shall not affect the Breaching Party's rights to
be exercised and obligations to be performed under this Agreement as to
Collaboration Candidates and Collaboration Products other than such terminated
Collaboration Candidates or Collaboration Products.

11.2.2Cure Period. Any termination of this Agreement under this Section 11.2
shall become effective at the end of the Cure Period, unless the Breaching Party
has cured any such breach or default prior to the expiration of such Cure
Period, or, if such breach is not susceptible to cure within the Cure Period,
then, the Non-breaching Party's right to termination shall be suspended only if
and for so long as the Breaching Party has provided to the Non-breaching Party a
written plan that is reasonably calculated to effect a cure and such plan is
acceptable to the Non-breaching Party, and the Breaching Party commits to and
does carry out such plan as provided to the Non-breaching Party. The right of
either Party to terminate this Agreement, or as to all Collaboration Candidates
or Collaboration Products to which such material breach relates, as provided for
in this Section 11.2, shall not be affected in any way by such Party's waiver or
failure to take action with respect to any previous default.

11.2.3Disagreement as to Material Breach. If the Parties reasonably and in good
faith disagree as to whether there has been a material breach, the Party that
disputes that there has been a material breach may contest the allegation in
accordance with Section 12.3 (Arbitration). It is understood and acknowledged
that, during the pendency of such a dispute, all of the terms and conditions of
this Agreement shall remain in effect, and the Parties shall continue to perform

 

* Confidential Information, indicated by [***], has been omitted from this
filing and filed separately with the Securities and Exchange Commission.



74

--------------------------------------------------------------------------------

 

all of their respective obligations under this Agreement. Any payments that are
made by one Party to the other Party pursuant to this Agreement pending
resolution of the dispute shall be promptly refunded if the arbitrator
determines pursuant to Section 12.3 (Arbitration) that such payments are to be
refunded by one Party to the other Party.

11.3[***]. This Agreement may be terminated as follows:

11.3.1[***]

11.3.2[***]

11.3.3This Agreement will terminate on a Collaboration
Candidate-by-Collaboration Candidate basis, if ONO does not exercise its ONO
Option with respect to a specific Collaboration Candidate within the relevant
ONO Option Period therefor, upon the expiration of such ONO Option Period;

11.3.4This Agreement will terminate in its entirety if ONO does not exercise any
of its ONO Options within the respective ONO Option Periods therefor, upon the
last to expire ONO Option Period; or

11.3.5This Agreement will terminate with respect to Collaboration Candidate 2
and Collaboration Product 2 if (a) [***] (or the end of any extended period that
is mutually agreed by the Parties); (b) the Parties [***] pursuant to [***]; and
(c) [***].

11.4Termination for Insolvency. Either Party may terminate this Agreement, if,
at any time, the other Party files in any court or agency pursuant to any
statute or regulation of any state or country, a petition in bankruptcy or
insolvency or for reorganization or for an arrangement or for the appointment of
a receiver or trustee of the Party or of substantially all of its assets, or if
the other Party is served with an involuntary petition against it, filed in any
insolvency proceeding, and such other Party consents to the involuntary
bankruptcy or such petition is not dismissed within [***] days after the filing
thereof, or if the other Party shall propose or be a party to any dissolution or
liquidation, or if the other Party shall make an assignment of substantially all
of its assets for the benefit of creditors. All rights and licenses granted
under or pursuant to any Section of this Agreement are and shall otherwise be
deemed to be for purposes of Section 365(n) of Title 11, United States Code or
any foreign equivalent thereof (the "Bankruptcy Code") licenses of rights to
"intellectual property" as defined in Section 101 (56) of the Bankruptcy Code.
The Parties shall retain and may fully exercise all of their respective rights,
licenses and elections granted herein under the Bankruptcy Code. Upon the
bankruptcy of any Party, the non-bankrupt Party shall further be entitled to a
complete duplicate of, or complete access to, any such intellectual property,
and such, if not already in its possession, shall be promptly delivered to the
non-bankrupt Party, unless the bankrupt Party elects to continue, and continues,
to perform all of its obligations under this Agreement.

11.5Termination for Patent Challenge.  [***]

 

* Confidential Information, indicated by [***], has been omitted from this
filing and filed separately with the Securities and Exchange Commission.



 

75

--------------------------------------------------------------------------------

 

11.6Consequences of Termination. All of the following effects of termination are
in addition to the other rights and remedies that may be available to the
Parties at law or in equity. If this Agreement is terminated with respect to one
or more Collaboration Candidates or Collaboration Products but not in its
entirety, such effects will apply only to the terminated Collaboration
Candidates or Collaboration Products.

11.6.1[***]. In the event of (i) termination of this Agreement pursuant to
[***]; or (ii) [***]:

(a)(i) Subject to Section 11.6.1(e), upon ONO providing, or receiving from FATE,
as applicable, termination notice, ONO shall responsibly wind-down any on-going
Research, Development or Commercialization of terminated Collaboration
Candidates or Collaboration Products at its sole cost, (ii) notwithstanding
anything contained in this Agreement to the contrary, upon termination of this
Agreement, all rights (including without limitation all ONO Options) and
licenses granted herein to ONO with respect to Collaboration Candidates and
Collaboration Products (if ONO has exercised any ONO Options) for which this
Agreement is terminated shall terminate, and ONO shall immediately cease any and
all Research, Development, and Commercialization activities with respect to the
terminated Collaboration Candidates and Collaboration Products, subject to
sub-section (d) and (e) below;

(b)all payment obligations hereunder with respect to the terminated
Collaboration Candidates and Collaboration Products shall terminate, other than
those that are accrued and unpaid as of the effective date of such termination;

(c)the terminated Collaboration Candidates and Collaboration Products shall be
deemed to be FATE Cell Therapies, and FATE shall have the right, in its sole
discretion, to research, develop and commercialize the applicable FATE Cell
Therapies, alone or with or through any Affiliate or Third Party;

(d)the license set forth in Section 5.3.1 (Enabling License) shall survive with
respect to the terminated Collaboration Candidates and Collaboration Products
and become perpetual. In addition, ONO hereby grants to FATE, effective upon
such termination, a non- exclusive, non-transferable (except as provided in
Section 13.4 (Assignment)), perpetual license (or sublicense, as applicable) in
the terminated Territory, with the right to grant sublicenses through multiple
tiers, under the ONO Intellectual Property [***] solely to research, make, have
made, use, sell, offer to sell, promote, distribute, import, export, label,
package and otherwise develop and commercialize such FATE Cell Therapy,
including through the use of Third Party contractors. Such license shall be
royalty-bearing as and to the extent provided in sub-section (j) below;

(e)if ONO is conducting a Clinical Trial of any terminated Collaboration Product
at the effective date of termination, then at FATE's discretion but under
consultation with ONO, ONO will either:  [***]

 

* Confidential Information, indicated by [***], has been omitted from this
filing and filed separately with the Securities and Exchange Commission.



76

--------------------------------------------------------------------------------

 

(f)ONO shall promptly (i) transfer to FATE, at FATE's request and at no cost to
FATE, any and all Know-How pertaining to the applicable FATE Cell Therapy in its
possession that is necessary or useful for FATE's research, development or
commercialization of the applicable FATE Cell Therapy in the ONO Territory
(including the FATE CDCC Territory), including copies of all Clinical Trial data
and results, (ii) assign to FATE all agreements with Third Parties relating
solely and exclusively to the Development, promotion, distribution, sale or use
of such FATE Cell Therapy, to the extent permitted under such agreements,
subject to any required consents of such Third Party, and (iii) [***] provide
FATE with the benefit of such agreements. In addition, ONO shall have the right
to transfer to FATE Materials, Collaboration Candidates and Collaboration
Products in its possession at the price [***];

(g)ONO shall otherwise cooperate with FATE to provide a smooth transfer of the
Know-How, data, information, and Materials necessary or useful for FATE's
research, development or commercialization of the applicable FATE Cell Therapy
in the ONO Territory (including the FATE CDCC Territory), such transfer to be
completed within [***] days after such termination becomes effective, and shall
promptly, at FATE's election, return to FATE or destroy, and provide written
certification of such destruction, all data and Materials transferred by FATE to
ONO under this Agreement with respect to the terminated Collaboration Candidates
and Collaboration Products;

(h)ONO shall assign to all FATE rights in and to any and all trademarks that ONO
has used, or registered for use for the applicable FATE Cell Therapy that is the
subject of termination pursuant to this Section 11.6.2 in the terminated country
in the ONO Territory (including the FATE CDCC Territory) (but not any ONO house
marks or any trademark containing the word "ONO" owned by ONO);

(i)ONO shall promptly assign to FATE any and all Regulatory Filings and
Marketing Approvals related to the applicable FATE Cell Therapy that is the
subject of termination pursuant to this Section 11.6.2 in the terminated country
in the ONO Territory (including the FATE CDCC Territory) that are held or
controlled by or under authority of ONO or its Affiliates or Sublicensees as of
the effective date of termination, and shall take such actions and execute such
other instruments, assignments and documents as may be necessary to effect the
transfer of rights under such Regulatory Filings and Marketing Approvals to
FATE. ONO shall cause each of its Sublicensees to transfer any such Regulatory
Filings and Marketing Approvals to FATE. If applicable Law prevents or delays
the transfer of ownership of any Regulatory Filing or Marketing Approvals to
FATE, ONO shall grant, and does hereby grant, to FATE an exclusive and
irrevocable right of access and reference to such Regulatory Filing and
Marketing Approvals for the applicable FATE Cell Therapy, and shall cooperate
fully to make the benefits of such Regulatory Filings and Marketing Approvals
available to FATE or its designee(s). Within [***] days after the effective date
of termination, ONO shall provide to FATE copies of all such Regulatory Filings
and Marketing Approvals. FATE shall be free to use and disclose such Regulatory
Filings, Marketing Approvals and data therein solely in connection with the
exercise of its rights and licenses under this Agreement;

 

* Confidential Information, indicated by [***], has been omitted from this
filing and filed separately with the Securities and Exchange Commission.



77

--------------------------------------------------------------------------------

 

(j)in consideration for the rights granted to FATE with respect to the
applicable FATE Cell Therapy pursuant to this Section 11.6.1, FATE shall pay to
ONO milestones on the achievement of the applicable development event or
royalties on Net Sales of FATE Cell Therapy as follows, and any applicable
definitions from Article 1 and Article 6, shall apply to such payments, mutatis
mutandis:

(i)for FATE Cell Therapy containing [***]

(ii)for FATE Cell Therapy containing [***]

(iii)for FATE Cell Therapy containing [***]

(iv)for FATE Cell Therapy containing [***]

(v)for FATE Cell Therapy containing [***]

(vi)Upon the expiration of all such payment obligations on a Fate Cell
Therapy-by-Fate Cell Therapy and country-by-country basis, the licenses granted
by ONO to FATE under Section 5.3.2(a) (License for Collaboration Candidates and
Products) shall be fully paid-up, perpetual and irrevocable for the applicable
FATE Cell Therapy in the applicable country, and FATE may continue to research,
develop or commercialize the relevant FATE Cell Therapy in such country without
owing any milestone or royalty payment to ONO;

(k)within [***] days after the effective date of termination of this Agreement,
ONO shall destroy all Confidential Information of FATE that are in ONO's or its
Affiliates' possession, and provide written certification of such destruction,
or prepare such tangible items of Confidential Information for shipment to FATE,
as FATE may direct, at FATE's expense; provided that ONO may retain one (1) copy
of such Confidential Information for its legal archives; and

(l)if this Agreement is terminated by FATE pursuant to Section 11.2 (Termination
for Cause) or Section 11.5 (Termination for Patent Challenge), then
notwithstanding anything to the contrary herein, ONO’s obligations under [***].

11.6.2[***]. In the event of termination of this Agreement [***]:

(a)ONO shall elect, in its termination notice to FATE, either (i) [***] or (ii)
for the following effects of termination to apply:

(b)all licenses granted to ONO with respect to any terminated Collaboration
Product for which ONO previously exercised its ONO Option in accordance with
Section 2.4.3 (Option Exercise) shall continue in full force in accordance with
the terms and conditions of this Agreement, and such terminated Collaboration
Product will not become a FATE Cell Therapy;

(c)if this Agreement is terminated by ONO pursuant to Section 11.2 (Termination
for Cause) for FATE's uncured material breach (other than breach of Article 3
(Manufacturing and Supply), the consequences of which will be set forth in the
Supply

 

* Confidential Information, indicated by [***], has been omitted from this
filing and filed separately with the Securities and Exchange Commission.



78

--------------------------------------------------------------------------------

 

Agreements) during the Research Term with respect to a Collaboration Candidate,
and ONO elects Section 11.6.2(a)(ii), then (i) [***] and (ii) [***]

(d)if this Agreement is terminated by ONO pursuant to Section 11.2 (Termination
for Cause) for FATE's uncured material breach (other than breach of Article 3
(Manufacturing and Supply), the consequences of which will be set forth in the
Supply Agreements) with respect to a Collaboration Product subsequent to the
Exercise Date of such Collaboration Product, and ONO elects Section
11.6.2(a)(ii), then [***]

(e)all ONO Options that are pending as of the effective date of such termination
by ONO shall continue under their terms in Section 2.4.1 (Exclusive Option
Right), ONO shall have the right to exercise any ONO Options that are so
pending, and at ONO's request, FATE shall continue to conduct the Research and
Development activities allocated to FATE under the Joint Development Plan during
the Research Term, [***]. If ONO exercises any such ONO Option, all licenses to
be granted to ONO with respect to a Collaboration Candidate and the relevant
Collaboration Product for which ONO exercises its ONO Option under Section 2.4.3
(Option Exercise) shall continue in full force, subject to the terms and
conditions of this Agreement including Sections 11.6.2(c) and (d) above, and
FATE shall continue to manufacture such Collaboration Candidate and
Collaboration Product under the Supply Agreements;

(f)FATE shall promptly return to ONO all data and Materials transferred by ONO
to FATE under this Agreement with respect to the terminated Collaboration
Candidates and Collaboration Products, except for any data and Materials to
which FATE retains a license pursuant to sub-section (h) below;

(g)Article 3 (Manufacture and Supply), Article 6 (Financial Terms) and Article 7
(Intellectual Property) shall survive unless otherwise expressly provided in
this Agreement;

(h)if the termination is with respect to [***] or [***], or the Agreement in its
entirety, then the CDCC Term shall terminate, and FATE shall immediately cease
any and all clinical Development and Commercialization activities with respect
to [***] and [***] in the [***] Territory. FATE will continue to manufacture
such [***] and [***] under the Supply Agreements, and shall conduct all
activities necessary to transfer all responsibilities of FATE with respect to
the Development and Commercialization (but not manufacture) of terminated [***]
to ONO, which may include assigning Regulatory Filings and Third Party contracts
from FATE to ONO, [***]

(i)this Agreement is terminated by ONO pursuant to Section 11.2 (Termination for
Cause) or Section 11.5 (Termination for Patent Challenge), then notwithstanding
anything to the contrary herein, FATE’s obligations under [***]; and

(j)FATE shall assign to ONO rights in and to any and all trademarks that FATE
has used, or registered for use for the Collaboration Product that is the
subject of

 

* Confidential Information, indicated by [***], has been omitted from this
filing and filed separately with the Securities and Exchange Commission.



 

79

--------------------------------------------------------------------------------

 

termination pursuant to this Section 11.6.2 in the terminated country (but not
any FATE house marks or any trademark containing the word "FATE" owned by FATE).

11.7Public Disclosure of Termination. In the event of termination of this
Agreement for any reason, the Parties shall cooperate in good faith to
coordinate public disclosure of such termination and the reasons therefor, and
shall not, except to the extent required by applicable Law or the rules of a
recognized stock exchange, disclose such information without the prior approval
of the other Party, such approval not to be unreasonably withheld, conditioned
or delayed. To the extent possible under the situation, the Party desiring to
make such public disclosure shall provide the other Party with a draft of any
such public disclosure it intends to issue [***] Business Days in advance and
with the opportunity to review and comment on such statement, it being
understood that if the other Party does not notify the desiring Party in writing
within such [***] Business Day period (or such shorter period if required by
applicable Law or and the rules of a recognized stock exchange and, in each case
as notified to the other Party in writing) of any reasonable objections, such
disclosure shall be deemed approved, and in any event the Parties shall work
diligently and reasonably to agree on the text of any such proposed disclosure
in an expeditious manner. The principles to be observed in such disclosures
shall be accuracy, compliance with applicable Law and regulatory guidance
documents, reasonable sensitivity to potential negative reactions to such news
and the need to keep investors and others informed regarding the Parties'
business and other activities. Accordingly in such situation, the other Party
shall not withhold, condition or delay its approval of a proposed disclosure
that complies with such principles.

11.8Survival. Unless otherwise expressly provided herein, the following
provisions shall survive termination or expiration of this Agreement in its
entirety, as well as any other provision which by its terms or by the context
thereof, is intended to survive such termination: Article 1 (Definitions),
Article 6 (Financial Terms) (solely with respect to unpaid payments that have
accrued prior to the effective date of such termination or expiration, except as
otherwise provided in this Article 11), Article 7 (Intellectual Property),
Article 8 (Confidentiality) (for the period set forth in Section 8.1), Article
10 (Indemnity and Insurance), Article 12 (Dispute Resolution), Section 2.2.3(d)
(Subcontracting), Section 5.3.2(a) (License for Collaboration Candidates and
Products, subsection (a)), [***], Section 5.8.1 (No Implied Licenses, Retained
Rights), [***], Section 9.5 (DISCLAIMERS), Section 9.6 (LIMITATION OF
LIABILITY), Section 11.6 (Consequences of Termination), Section 11.7 (Public
Disclosure of Termination), Section 11.8 (Survival), Section 13.1(Severability),
Section 13.2 (Notices), Section 13.4.1 (Assignment), Section 13.4.2
(Assignment), Section 13.4.4 (Assignment), Section 13.6 (Waivers), Section 13.7
(Governing Law), Section 13.8 (Relationship of the Parties), Section 13.9 (Third
Party Beneficiary), Section 13.10 (Entire Agreement; Amendment; Exhibit),
Section 13.11 (Exports), Section 13.12 (Interpretation; Headings), Section 13.14
(Performance by Affiliates), and Section 13.16 (Counterparts; Electronic
Delivery). Termination or expiration of this Agreement shall not relieve the
Parties of any liability or obligation which accrued hereunder prior to the
effective date of such termination or expiration nor preclude either Party from
pursuing all rights and remedies it may have hereunder or at law or in equity,
subject to Article 12 (Dispute Resolution), with respect to any breach of this
Agreement nor prejudice either Party's right to obtain performance of any
obligation. All other rights, licenses and obligations shall terminate upon
expiration of this Agreement.

 

* Confidential Information, indicated by [***], has been omitted from this
filing and filed separately with the Securities and Exchange Commission.



80

--------------------------------------------------------------------------------

 

Article 12
Dispute Resolution

12.1Exclusive Dispute Resolution Mechanism. The Parties agree that, except as
expressly set forth in Section 4.1.8 (Decision-Making; Limitations on JSC) with
respect to certain disputes at the JSC that are not subject to arbitration under
Section 12.3 (Arbitration), the procedures set forth in this Article 12 (Dispute
Resolution) shall be the exclusive mechanism for resolving any dispute,
controversy, or claim between the Parties that may arise from time to time
pursuant to, arising out of or in connection with this Agreement, including but
not limited to any Party's rights and/or obligations hereunder or any questions
regarding the formation, existence, validity, enforceability, performance,
interpretation, tort, breach or termination hereof (collectively, "Disputes")
that cannot be resolved through good faith negotiation between the Parties.

12.2Resolution by Executive Officers. Except as otherwise provided in this
Agreement, in the event of any Dispute, the Parties shall first attempt in good
faith to resolve such Dispute by negotiation and consultation between themselves
through the JSC. In the event that such Dispute is not resolved through the JSC
within [***] days of its reference to the JSC, either Party may, by written
notice to the other Party, refer the Dispute to the other Party for attempted
resolution by good faith negotiation between the Executive Officers within [***]
days after such notice is received. Except as set forth in Sections 12.4
(Preliminary Injunctions) and 12.5 (Patent Disputes), and except with respect to
the matters for which a Party has final decision- making authority or that are
not subject to Section 12.3 (Arbitration) as set forth in Section 4.1.8
(Decision-Making; Limitations on JSC), if any Dispute is not resolved by the
Executive Officers within the above [***] period, each Party may, in its sole
discretion, seek resolution of such Dispute in accordance with Section 12.3
(Arbitration), and each Party hereby expressly waives its right to seek
resolution of such Dispute in a court of competent jurisdiction.

12.3Arbitration.

12.3.1Subject to Section 12.2 (Resolution by Executive Officers), Disputes that
are not resolved by the Executive Officers in accordance with Section 12.2
(Resolution by Executive Officers) shall be finally settled by arbitration under
the Rules of Arbitration of the International Chamber of Commerce ("ICC Rules")
in force on the date on which the notice of arbitration is submitted in
accordance with the ICC Rules.

12.3.2Each Party shall nominate one (1) arbitrator, and the two (2)
Party-nominated arbitrators shall nominate a third arbitrator, who shall act as
a chairperson, each with relevant industry or legal experience, to constitute a
panel of three (3) arbitrators to conduct the arbitration in accordance with the
ICC Rules. The Emergency Arbitrator Provisions and the Expedited Procedure
Provisions described in the ICC Rules shall not apply.

12.3.3The place of arbitration shall be [***] if such arbitration is demanded by
ONO, and [***] if demanded by FATE, and the language used in any such proceeding
(including the testimony) shall be English. Any written evidence to be submitted
to the panel originally in a language other than English shall be submitted in
English translation accompanied by the original or a true copy or electric data
or source thereof only in the case required so by the panel, at the cost of the
Party providing such evidence, subject to the arbitrators' award under
sub-section (g) below.

 

* Confidential Information, indicated by [***], has been omitted from this
filing and filed separately with the Securities and Exchange Commission.



 

81

--------------------------------------------------------------------------------

 

12.3.4In such arbitration the governing law to be applied is as described in
Section 13.7 (Governing Law). The International Bar Association Rules on the
Taking of Evidence in International Commercial Arbitration shall govern the
taking of evidence in any such proceeding, it being the intent of the Parties to
enable a reasonable and practicable amount of discovery in any such proceeding.

12.3.5The Parties acknowledge that they desire for any arbitration to be
conducted in an efficient, speedy and economical manner. The Parties shall use
good faith efforts to complete arbitration under this Section 12.3 (Arbitration)
[***]. In order to effectuate this desire, the arbitrators shall establish
procedures reasonably directed to facilitating such goals and completing such
arbitration [***].

12.3.6The decision or award of the arbitrators shall be final, binding, and
incontestable and may be used as a basis for judgment thereon in any
jurisdiction, and may be entered in any court having jurisdiction thereof. To
the full extent permissible under Laws, the Parties hereby expressly agree to
waive the right to appeal from the decision of the arbitrators, and agree that
there shall be no appeal to any court or other authority (government or private)
from the decision of the arbitrators, and the Parties shall not dispute nor
question the validity of such decision or award before any regulatory or other
authority in any jurisdiction where enforcement action is taken by the Party in
whose favor the decision or award is rendered, except in the case of fraud. The
arbitrators shall, upon the request of any Party, issue a written opinion of the
findings of fact and conclusions of law and shall deliver a copy to each of the
Parties. Without limiting any other remedies that may be available under Laws,
the arbitrators shall have no authority to award punitive, special,
consequential, or any other similar form of damages.

12.3.7Each Party shall bear [***], and the Parties shall [***]; provided,
however, that the arbitrators may exercise discretion to award arbitration costs
and translation costs, excluding attorney's fees, to the prevailing Party.

12.4Preliminary Injunctions. Notwithstanding anything in this Agreement to the
contrary, a Party may seek a temporary restraining order or a preliminary
injunction from any court of competent jurisdiction in order to prevent
immediate and irreparable injury, loss, or damage on a provisional basis,
pending the decision of the arbitrator(s) on the ultimate merits of any Dispute.

12.5Patent Disputes. Notwithstanding anything in this Agreement to the contrary,
any and all issues regarding the scope, construction, validity, and
enforceability of any patent in a country within the Territory shall be
determined in a court or other tribunal, as the case may be, of competent
jurisdiction under the applicable patent laws of such country.

12.6Confidentiality. Any and all activities conducted under Sections 12.1
(Exclusive Dispute Resolution Mechanism) through 12.3 (Arbitration), including
without limitation any and all proceedings and decisions of arbitrator(s) under
Section 12.3 (Arbitration), shall be deemed Confidential Information of each of
the Parties, and shall be subject to Article 8 (Confidentiality).

12.7[***].

 

* Confidential Information, indicated by [***], has been omitted from this
filing and filed separately with the Securities and Exchange Commission.



 

82

--------------------------------------------------------------------------------

 

Article 13
Miscellaneous

13.1Severability. If any one or more of the provisions of this Agreement is held
to be invalid, illegal or unenforceable, the provision shall be considered
severed from this Agreement and shall not serve to invalidate any remaining
provisions hereof. The Parties shall make a good faith effort to replace any
invalid, illegal or unenforceable provision with a valid, legal and enforceable
one such that the objectives contemplated by the Parties when entering this
Agreement may be realized.

13.2Notices. Any notice required or permitted to be given by this Agreement
shall be in writing and in English and shall be (a) delivered by hand or
overnight courier with tracking capabilities or (b) mailed postage prepaid by
first class, registered or certified mail addressed as set forth below unless
changed by notice so given:

If to ONO:

Ono Pharmaceutical Co., Ltd. Minase Research Institute
1-1, Sakurai 3-chome, Shimamoto-cho, Mishima-gun, Osaka 618-8585, Japan

Attention: [***]

With a copy to:

Ono Pharmaceutical Co., Ltd.
8-2, Kyutaromachi 1-chome
Chuo-ku, Osaka, Osaka 541-8564, Japan

Attention: [***]

If to FATE:

Fate Therapeutics, Inc.
3535 General Atomics Court
Suite 200
San Diego, California 92121

Attention: Chief Executive Officer

Any such notice shall be deemed given (a) on the date received if delivered in
accordance with Section 13.2(a), or (b) five (5) Business Days after mailing if
mailed in accordance with Section 13.2(b). A Party may add, delete, or change
the person or address to which notices should be sent at any time upon written
notice delivered to the Party's notices in accordance with this Section 13.2
(Notices). It is understood and agreed that this Section 13.2 does not intend to

 

 

* Confidential Information, indicated by [***], has been omitted from this
filing and filed separately with the Securities and Exchange Commission.



83

--------------------------------------------------------------------------------

 

govern day-to-day business communications necessary between the Parties in
performing their duties under the terms hereof.

13.3Force Majeure. Neither Party shall be liable for delay or failure in the
performance of any of its obligations hereunder if such delay or failure is due
to causes beyond its reasonable control, including without limitation, acts of
God, fires, typhoon, floods, earthquakes, tsunami, embargoes, acts of war
(whether war be declared or not), terrorism, strikes, lockouts, or other civil
unrest, or omissions or delays in acting by any governmental authority ("Force
Majeure"); provided, however, that the affected Party promptly notifies the
other Party and further provided that the affected Party shall use its
Commercially Reasonable Efforts to avoid or remove such causes of
non-performance and to mitigate the effect of such occurrence, and shall
continue performance with the commercially reasonable dispatch whenever such
causes are removed. When such circumstances arise, the Parties shall negotiate
in good faith any modifications of the terms of this Agreement that may be
necessary or appropriate in order to arrive at an equitable solution.

13.4Assignment.

13.4.1Neither this Agreement nor any right or obligation of a Party hereunder
may be assigned or transferred by either Party, in whole or in part, without the
consent of the other Party, which shall not be unreasonably withheld, delayed or
conditioned. Notwithstanding the foregoing, either Party may, without the
consent of the other Party, assign or transfer all of its rights and obligations
hereunder to an Affiliate or to a Successor by reason of merger or consolidation
or sale of all or substantially all of the assets of such Party relating to the
Collaboration Candidates or Collaboration Products; provided however, that (a)
such assignment or transfer includes, without limitation, all rights and
obligations under this Agreement, (b) such Successor or Affiliate shall have
agreed in writing, as of the date of such assignment or transfer, to be bound by
the terms of this Agreement, and to assume performance of rights and/or
obligations hereof, and (c) where this Agreement is assigned or transferred to
an Affiliate, the assigning or transferring Party remains responsible for the
performance of this Agreement.

13.4.2Subject to Section 13.4.1, this Agreement shall inure to the benefit of
and be binding on the Parties' successors and assigns. Any assignment or
transfer in violation of the foregoing shall be null and void and wholly
invalid, such assignees and transferees in any such assignment or transfer shall
acquire no rights whatsoever, and the non-assigning or non- transferring Party
shall not be required to recognize such assignment or transfer. In the event
that a Party assigns or otherwise transfers this Agreement to an Affiliate of
such Party, such Party hereby agrees to be jointly and severally liable with any
such Affiliates for the actions of such Affiliates and for any and all amounts
that become due and payable hereunder to the other Party.

13.4.3[***].

13.4.4Notwithstanding anything to the contrary in this Agreement, [***].

13.4.5[***].

 

* Confidential Information, indicated by [***], has been omitted from this
filing and filed separately with the Securities and Exchange Commission.



84

--------------------------------------------------------------------------------

 

13.5Further Assurances. At any time or from time-to-time on and after the
Effective Date, either Party shall at the request of the other Party (a) deliver
to the requesting Party such records, data or other documents consistent with
the provisions of this Agreement, (b) execute, and deliver or cause to be
delivered, all such consents, documents or further instruments of assignment,
transfer or license consistent with the provisions of this Agreement, and (c)
take or cause to be taken all such actions, as the requesting Party may
reasonably deem necessary or desirable in order for the requesting Party to
obtain the full benefits of this Agreement and the transactions contemplated
hereby.

13.6Waivers. The failure or delay of any Party to assert a right hereunder or to
insist on the performance of any obligation hereunder shall not be deemed to be
a waiver of that right or such obligation. Waiver of any breach of any provision
hereof shall not be deemed to be a waiver of any other breach of such provision
or any other provision on such occasion or any succeeding occasion. No waiver,
modification, or release by either Party of any condition or term in any one or
more instances shall be construed as a continuing waiver of such condition or
term or of another condition or term. In any event no waiver shall be effective
for any purpose hereunder unless such waiver is in writing and signed by a duly
authorized officer of the Party granting such waiver.

13.7Governing Law. This Agreement shall be governed by, enforced, and shall be
construed in accordance with [***] without regard to any conflicts of law
provision that would result in the application of the Laws of any other country
or state. The Parties expressly agree that the United Nations Convention on
Contracts for the International Sale of Goods shall not apply to this Agreement.

13.8Relationship of the Parties. Each Party is an independent contractor under
this Agreement. Nothing contained herein is intended or is to be construed so as
to constitute FATE and ONO as partners, agents or joint venturers. Neither Party
shall have any express or implied right or authority to assume or create any
obligations on behalf of or in the name of the other Party or to bind the other
Party to any contract, agreement or undertaking with any Third Party.

13.9Third Party Beneficiary. Except as expressly set forth herein, this
Agreement is for the sole benefit of the Parties hereto and their successors and
permitted assigns, and there are no express or implied third party beneficiaries
hereunder except for Indemnitees specified in Article 10. Nothing in this
Agreement shall be construed as giving any Person, other than the Parties and
Indemnitees hereto and their successors and permitted assigns, any right, remedy
or claim under or in respect of this Agreement or any provision hereof.

13.10Entire Agreement; Amendment; Exhibit. This Agreement and the attached
exhibits constitutes the entire agreement between the Parties as to the subject
matter of this Agreement, and supersedes and merges all prior and
contemporaneous negotiations, representations, agreements and understandings
regarding the same, including the Prior CDAs, subject to Section 8.6
(Relationship to Confidentiality Agreement). No subsequent alteration,
amendment, change or addition to this Agreement shall be valid or binding upon
the Parties unless in writing and signed by the respective duly authorized
officers of each of the Parties. All Exhibits and Schedules are incorporated
herein by this reference

 

* Confidential Information, indicated by [***], has been omitted from this
filing and filed separately with the Securities and Exchange Commission.



85

--------------------------------------------------------------------------------

 

13.11Exports. Each Party agrees not to export or re-export, directly or
indirectly, any information, technical data, the direct product of such data,
samples or equipment received or generated under this Agreement in violation of
any applicable export control Laws.

13.12Interpretation; Headings.

13.12.1Each of the Parties acknowledges and agrees that this Agreement has been
diligently reviewed by and negotiated by and between them, that in such
negotiations each of them has been represented by competent counsel and that the
final agreement contained herein, including the language whereby it has been
expressed, represents the joint efforts of the Parties hereto and their counsel.
Accordingly, in interpreting this Agreement or any provision hereof, no
presumption shall apply against any Party as being responsible for the wording
or drafting of this Agreement or any such provision, and ambiguities, if any, in
this Agreement shall not be construed against any Party, irrespective of which
Party may be deemed to have authored the ambiguous provision.

13.12.2             Unless the context requires otherwise, (a) any definition of
or reference to any agreement, instrument or other document herein shall be
construed as referring to such agreement, instrument or other document as from
time to time amended, supplemented or otherwise modified (subject to any
restrictions on such amendments, supplements or modifications set forth herein
or therein), (b) any reference to any Laws herein shall be construed as
referring to such Laws as from time to time enacted, repealed or amended, (c)
any reference herein to any Person shall be construed to include the Person's
successors and assigns, (d) all references herein to Articles, Sections,
Exhibits or Schedules, unless otherwise specifically provided, shall be
construed to refer to Articles, Sections, Exhibits or Schedules of this
Agreement and (e) the word "will" shall be construed to have the same meaning
and effect as the word "shall". References to any Sections include Sections and
subsections that are part of the Section (e.g., a section numbered "Section
2.2(a)" would be part of "Article 2", and references to "Section 2.2(a)" would
also refer to material contained in the subsection described as "Section
2.2(a)(i)").

13.12.3Headings and captions are for convenience only and are not to be used in
the interpretation of this Agreement.

13.12.4Whenever any provision of this Agreement uses the term "including" (or
"includes"), such term will be deemed to mean "including without limitation" (or
"includes without limitation") and the term "or" is used in the inclusive sense
(and/or). "Herein," "hereby," "hereunder," "hereof" and other equivalent words
refer to this Agreement as an entirety and not solely to the particular portion
of this Agreement in which any such word is used. All definitions set forth
herein will be deemed applicable whether the words defined are used herein in
the singular or the plural.

13.13Competition Law Filings. Within at least [***] Business Days of its receipt
of written notice from ONO with respect to the Competition Law Filings, as
applicable, in connection with (i) the exercise of the ONO Option (alone or in
conjunction with the exercise of any options held by ONO) pursuant to Section
2.4.3 (Option Exercise) or (ii) the Opt-Out of FATE CDCC Territory pursuant to

 

* Confidential Information, indicated by [***], has been omitted from this
filing and filed separately with the Securities and Exchange Commission.



86

--------------------------------------------------------------------------------

 

Section 2.4.4(e) (CDCC Option), at the request of the ONO, FATE will, in
consultation and cooperation with ONO, file or submit, and assist ONO with any
filing, submission or notification it makes, with or to any governmental entity
any Competition Law Filing necessary or advisable in connection with the U.S.
Federal Trade Commission (the "FTC") and the U.S. Department of Justice (the
"DOJ") under the HSR Act and the appropriate governmental entity under any other
applicable Competition Law. Any such Competition Law Filings made by each of ONO
and FATE will be in substantial compliance with the requirements of the
Competition Laws. Each of ONO and FATE will use its reasonable efforts, and
cooperate with each other, to obtain as promptly as practicable all approvals,
authorizations, terminations of applicable periods and clearances in connection
with the Competition Law Filings, including (a) cooperating and consulting with
each other and furnishing to each other or each other's counsel information and
reasonable assistance as each may request in connection with the preparation of
any Competition Law Filing, (b) giving the other reasonable prior notice of, and
the opportunity to review and discuss in advance (including considering in good
faith the views of the other), any such Competition Law Filings to be made and,
to the extent reasonably practicable, of any communication with, or any
responses to inquiries or requests for additional information from, the FTC, the
DOJ and any other governmental entity regarding such Competition Law Filings or
the transactions contemplated by the ONO Option or the Opt-Out of FATE CDCC
Territory, as applicable, (c) permitting the other or the other's counsel to
participate in all communications and meetings with any governmental entity to
the extent not prohibited by such governmental entity and (d) subject to clauses
(b) and (c) of this Section 13.13, responding as promptly as practicable to all
requests of any governmental entity and providing all requested information to
such governmental entity. ONO and FATE will each [***]; however, [***].

13.14Performance by Affiliates. Each Party shall always have the right to
perform any or all of its obligations and exercise any or all of its rights
under this Agreement through any of its Affiliates (but only for so long as such
entity remains an Affiliate of such Party), provided that each Party shall
remain responsible for the performance of this Agreement and the compliance with
the terms and conditions of this Agreement by its Affiliates and any act or
omission by an Affiliate of such Party shall constitute an act or omission by
such Party.

13.15Anti-Corruption. Each Party shall conduct and cause its Affiliates to
conduct, and shall use Commercially Reasonable Efforts to cause its
Sublicensees, contractors and consultants to conduct, all of its activities
contemplated under this Agreement in accordance with all applicable Laws of the
country in which such activities are conducted, as well as the US Foreign
Corrupt Practices Act and the UK Bribery Act 2010. In addition, each Party shall
not, shall ensure that its Affiliates do not, and shall use Commercially
Reasonable Efforts to cause its Sublicensees, contractors and consultants not
to, take any action that would cause the other Party to violate any applicable
anti-corruption or sanctions Laws.

13.16Counterparts; Electronic Delivery. This Agreement may be executed in
counter-parts with the same effect as if both Parties had signed the same
document. All such counterparts shall be deemed an original, shall be construed
together and shall constitute one and the same instrument. Signatures to this
Agreement transmitted by facsimile, by email in "portable document format"
(".pdf"), or by any other electronic means intended to preserve the original
graphic and pictorial appearance of this Agreement shall have the same effect as
physical delivery of the paper document bearing original signature.

[Signature Page Follows]

 

 

 

* Confidential Information, indicated by [***], has been omitted from this
filing and filed separately with the Securities and Exchange Commission.



87

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, the Parties have caused this Collaboration and Option
Agreement to be executed by their respective duly authorized officers as of the
Effective Date.

 

FATE Therapeutics, Inc.

 

ONO Pharmaceutical Co., Ltd.

 

 

 

 

 

 

 

By:

 

/s/ J. Scott Wolckho

 

By:

 

/s/ Gvo Sagara

 

 

 

 

 

 

 

Name:  

 

Scott Wolchko

 

Name:

 

Gyo Sagara

 

 

 

 

 

 

 

Title:

 

President & Chief Executive

Officer.

 

Title:

 

President, Representative Director, and Chief Executive Officer

 

 

 

 

--------------------------------------------------------------------------------

 

Exhibit 1.23

Collaboration Candidate Selection Criteria

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

 

 

 

* Confidential Information, indicated by [***], has been omitted from this
filing and filed separately with the Securities and Exchange Commission.



 

--------------------------------------------------------------------------------

 

Exhibit 1.48

FATE Patents

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

 

* Confidential Information, indicated by [***], has been omitted from this
filing and filed separately with the Securities and Exchange Commission.



 

--------------------------------------------------------------------------------

 

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

 

* Confidential Information, indicated by [***], has been omitted from this
filing and filed separately with the Securities and Exchange Commission.



 

--------------------------------------------------------------------------------

 

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

 

* Confidential Information, indicated by [***], has been omitted from this
filing and filed separately with the Securities and Exchange Commission.



 

--------------------------------------------------------------------------------

 

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

 

* Confidential Information, indicated by [***], has been omitted from this
filing and filed separately with the Securities and Exchange Commission.



 

--------------------------------------------------------------------------------

 

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

 

* Confidential Information, indicated by [***], has been omitted from this
filing and filed separately with the Securities and Exchange Commission.



 

--------------------------------------------------------------------------------

 

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

 

* Confidential Information, indicated by [***], has been omitted from this
filing and filed separately with the Securities and Exchange Commission.



 

 

--------------------------------------------------------------------------------

 

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

 

* Confidential Information, indicated by [***], has been omitted from this
filing and filed separately with the Securities and Exchange Commission.



 

--------------------------------------------------------------------------------

 

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

 

* Confidential Information, indicated by [***], has been omitted from this
filing and filed separately with the Securities and Exchange Commission.



 

--------------------------------------------------------------------------------

 

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

 

* Confidential Information, indicated by [***], has been omitted from this
filing and filed separately with the Securities and Exchange Commission.



 

--------------------------------------------------------------------------------

 

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

 

* Confidential Information, indicated by [***], has been omitted from this
filing and filed separately with the Securities and Exchange Commission.



 

--------------------------------------------------------------------------------

 

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

 

* Confidential Information, indicated by [***], has been omitted from this
filing and filed separately with the Securities and Exchange Commission.



 

--------------------------------------------------------------------------------

 

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

 

* Confidential Information, indicated by [***], has been omitted from this
filing and filed separately with the Securities and Exchange Commission.



 

--------------------------------------------------------------------------------

 

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

 

 

 

 

* Confidential Information, indicated by [***], has been omitted from this
filing and filed separately with the Securities and Exchange Commission.



 

--------------------------------------------------------------------------------

 

Exhibit 1.68

Joint Development Plan

[***]

 

 

 

* Confidential Information, indicated by [***], has been omitted from this
filing and filed separately with the Securities and Exchange Commission.



 

--------------------------------------------------------------------------------

 

Exhibit 1.78

Target Antigens [***]

[***]

 

 

 

* Confidential Information, indicated by [***], has been omitted from this
filing and filed separately with the Securities and Exchange Commission.



 

--------------------------------------------------------------------------------

 

Exhibit 5.6

FATE Logo

[g1yicldrme22000001.jpg]

 

 

 

--------------------------------------------------------------------------------

 

Exhibit 7.10.1

Existing Agreements

[***]

 

 

 

* Confidential Information, indicated by [***], has been omitted from this
filing and filed separately with the Securities and Exchange Commission.



 

--------------------------------------------------------------------------------

 

Exhibit 8.9

Press Release

Fate Therapeutics Announces Strategic Collaboration with ONO Pharmaceutical to
Develop Off-the-Shelf, iPSC-derived CAR-T Cell Cancer Immunotherapies

Option-based Collaboration to Develop Two CAR T-Cell Product Candidates Using
Fate’s Proprietary iPSC Product Platform

San Diego, CA – September 17, 2018 – Fate Therapeutics, Inc. (NASDAQ: FATE), a
clinical-stage biopharmaceutical company dedicated to the development of
programmed cellular immunotherapies for cancer and immune disorders, announced
today that it has entered into a collaboration with ONO Pharmaceutical Co., Ltd.
for the joint development and commercialization of two off-the-shelf CAR-T cell
product candidates. Using Fate Therapeutics’ proprietary induced pluripotent
stem cell (iPSC) product platform, the two CAR T-cell collaboration candidates
will each be derived from a clonal master iPSC line engineered to completely
eliminate endogenous TCR expression, insert a chimeric antigen receptor (CAR)
into the TRAC locus and incorporate other anti-tumor functionality. This
transformative approach enables the cost-effective production of cell-based
cancer immunotherapies that are uniformly engineered, extensively characterized
and homogeneous in composition, and can be consistently and repeatedly mass
produced and delivered to patients in an off-the-shelf manner.

“We are delighted to collaborate with ONO, a global leader in oncology with a
long history of developing innovative breakthrough cancer drugs,” said Scott
Wolchko, President and Chief Executive Officer of Fate Therapeutics. “This
partnership with ONO enables Fate to further enhance its expertise in targeting
solid tumors and to accelerate the global development of our pipeline of
off-the-shelf, iPSC-derived CAR- T cell product candidates.”

Under the terms of the strategic option agreement, Fate Therapeutics and ONO
will jointly advance each iPSC-derived CAR-T cell collaboration candidate to a
pre-defined preclinical milestone. The first iPSC- derived CAR T-cell candidate
targets an antigen expressed on certain lymphoblastic leukemias, and Fate
Therapeutics retains global responsibility for development and commercialization
with ONO having an option to assume responsibilities in Asia. The second
candidate targets a novel antigen identified by ONO expressed on certain solid
tumors, with ONO having an option to assume global responsibility for   further
development and commercialization and Fate Therapeutics retaining the right to
co-develop and co-commercialize the candidate in the United States and Europe.
For both collaboration candidates, Fate Therapeutics retains manufacturing
responsibilities on a global basis.

“Ono identified Fate Therapeutics as the partner of choice for the generation of
off-the-shelf CAR T-cell cancer immunotherapies in our portfolio,” said Hiromu
Habashita, Corporate Officer, and Executive Director of Discovery & Research of
ONO. “We are excited to work with Fate Therapeutics and apply its
industry-leading iPSC product platform to develop and deliver the
next-generation of CAR T-cell therapies for cancer patients.”

Fate Therapeutics will receive an upfront payment and committed research funding
during the preclinical option period, and is eligible to receive a preclinical
option exercise fee, clinical, regulatory and commercialization milestone
payments and tiered royalties on net sales by ONO in connection with the
development and commercialization of each collaboration product by ONO in the
ONO territory.

 

--------------------------------------------------------------------------------

 

About Fate Therapeutics’ iPSC Product Platform

The Company’s proprietary iPSC product platform enables mass production of
off-the-shelf, engineered, homogeneous cell products that can be administered in
repeat doses to mediate more effective pharmacologic activity, including in
combination with cycles of other cancer treatments. Human iPSCs possess the
unique dual properties of unlimited self-renewal and differentiation potential
into all cell types of the body. The Company’s first-of-kind approach involves
engineering human iPSCs in a one-time genetic modification event, and selecting
a single iPSC for maintenance as a clonal master iPSC line.

Analogous to master cell lines used to manufacture biopharmaceutical drug
products such as monoclonal antibodies, clonal master iPSC lines are a renewable
source for consistently and repeatedly manufacturing homogeneous cell products
in quantities that support the treatment of patients in an off- the-shelf
manner. Fate Therapeutics’ iPSC product platform is supported by an intellectual
property portfolio of over 100 issued patents and 100 pending patent
applications.

About Fate Therapeutics, Inc.

Fate Therapeutics is a clinical-stage biopharmaceutical company dedicated to the
development of first- in-class cellular immunotherapies for cancer and immune
disorders. The Company is pioneering the development of off-the-shelf cell
therapies using its proprietary induced pluripotent stem cell (iPSC) product
platform. The Company’s immuno-oncology pipeline is comprised of FATE-NK100, a
donor- derived natural killer (NK) cell cancer immunotherapy that is currently
being evaluated in three Phase 1 clinical trials, as well as iPSC-derived NK
cell and T-cell immunotherapies, with a focus on developing augmented cell
products intended to synergize with checkpoint inhibitor and monoclonal antibody
therapies and to target tumor-specific antigens. The Company’s immuno-regulatory
pipeline includes ProTmune™, a next-generation donor cell graft that is
currently being evaluated in a Phase 2 clinical trial for the prevention of
graft-versus-host disease, and a myeloid-derived suppressor cell immunotherapy
for promoting immune tolerance in patients with immune disorders. Fate
Therapeutics is headquartered in San Diego, CA. For more information, please
visit www.fatetherapeutics.com.

Fate Therapeutics Forward-Looking Statements

This release contains "forward-looking statements" within the meaning of the
Private Securities Litigation Reform Act of 1995, including statements regarding
the impact, timing, conduct and the potential benefits of the collaboration,
including expected funding and payments to be received by Fate Therapeutics
under the collaboration, as well as the capabilities, expertise and
responsibilities of each of Fate Therapeutics and ONO Pharmaceutical. These and
any other forward-looking statements in this release are based on management's
current expectations of future events and are subject to a number of risks and
uncertainties that could cause actual results to differ materially and adversely
from those set forth in or implied by such forward-looking statements. These
risks and uncertainties include, but are not limited to, risks associated with:
the success, cost and timing of product development activities under the
collaboration; the ability of Fate Therapeutics and ONO Pharmaceutical to obtain
regulatory approval for and to commercialize any product candidates developed
under the collaboration; regulatory requirements and regulatory developments;
the success of competing treatments and technologies; the risk of cessation or
delay of any development activities under the collaboration for a variety of
reasons; any adverse effects or events, or other negative results, that may be
observed in preclinical or clinical development of any product candidates
developed through the collaboration; and the risk that funding and payments
received by Fate Therapeutics under the collaboration may be less than expected.
For a discussion of other risks and uncertainties, and other important factors,
any of which could cause

 

--------------------------------------------------------------------------------

 

Fate Therapeutics’ actual results to differ from those contained in the forward-
looking statements, see the risks and uncertainties detailed in Fate
Therapeutics’ periodic filings with the Securities and Exchange Commission,
including but not limited to Fate Therapeutics’ most recently     filed periodic
report, and from time to time in Fate Therapeutics’ press releases and other
investor communications. Fate Therapeutics is providing the information in this
release as of this date and, except as required by law, does not undertake any
obligation to update any forward-looking statements contained in this release as
a result of new information, future events or otherwise.

Contact:

Christina Tartaglia

Stern Investor Relations, Inc. 212.362.1200

christina@sternir.com

 

 

 

--------------------------------------------------------------------------------

 

ONO announces collaboration with Fate Therapeutics for two iPSC-derived CAR-T
Therapies for Cancers

Ono Pharmaceutical Co., Ltd. (Osaka, Japan; President, Representative Director
and CEO, Gyo Sagara; “ONO”) announced that it entered into a collaboration
agreement with Fate Therapeutics, Inc. (San Diego, CA, USA; President & Chief
Executive Officer, Scott Wolchko; “Fate”) for the joint development and
commercialization of two off-the-shelf CAR-T cell product candidates for cancer.

Under the terms of the strategic option agreement, ONO will pay to Fate a
one-time upfront payment and commit research funding during the preclinical
option period, and ONO will also pay to Fate a preclinical option exercise fee,
clinical, regulatory and commercialization milestone payments as well as tiered
royalties on the net sales in the ONO’s territory.

ONO and Fate will jointly advance each iPSC-derived CAR-T cell collaboration
candidate to a pre-defined preclinical milestone. The first iPSC-derived CAR
T-cell candidate targets an antigen expressed on certain lymphoblastic
leukemias, and Fate retains global responsibility for development and
commercialization with ONO having an option to assume responsibilities in Asia.
The second candidate targets a novel antigen identified by ONO expressed on
certain solid tumors, with ONO having an option to assume global responsibility
for further development and commercialization and Fate retaining the right to
co-develop and co-commercialize the candidate in the United States and Europe.
For both collaboration candidates, Fate retains manufacturing responsibilities
on a global basis.

“Ono identified Fate Therapeutics as the partner of choice for the generation of
off-the-shelf CAR T-cell cancer immunotherapies in our portfolio,” said Hiromu
Habashita, Corporate Officer, and Executive Director of Discovery & Research of
ONO. “We are excited to work with Fate Therapeutics and apply its
industry-leading iPSC product platform to develop and deliver the
next-generation of CAR T-cell therapies for cancer patients.”

“We are delighted to collaborate with ONO, a global leader in oncology with a
long history of developing innovative breakthrough cancer drugs,” said Scott
Wolchko, President and Chief Executive Officer of Fate Therapeutics. “This
partnership with ONO enables Fate to further enhance its expertise in targeting
solid tumors and to accelerate the global development of our pipeline of
off-the-shelf, iPSC-derived CAR-T cell product candidates.”

About Fate Therapeutics’ iPSC Product Platform

The Company’s proprietary iPSC product platform enables mass production of
off-the-shelf, engineered, homogeneous cell products that can be administered in
repeat doses to mediate more effective pharmacologic activity, including in
combination with cycles of other cancer treatments. Human iPSCs possess the
unique dual properties of unlimited self-renewal and differentiation potential
into all cell types of the body. The Company’s first-of-kind approach involves
engineering human iPSCs in a one-time genetic modification event, and selecting
a single iPSC for maintenance as a clonal master iPSC line. Analogous to master
cell lines used to manufacture biopharmaceutical drug products such as
monoclonal antibodies, clonal master iPSC lines are a renewable source for
consistently and repeatedly manufacturing homogeneous cell products in
quantities that support the treatment of patients in an off-the-shelf manner.
Fate Therapeutics’ iPSC product platform is supported by an intellectual
property portfolio of over 100 issued patents and 100 pending patent
applications.

 

--------------------------------------------------------------------------------

 

About Fate Therapeutics, Inc.

Fate Therapeutics is a clinical-stage biopharmaceutical company dedicated to the
development of first-in-class cellular immunotherapies for cancer and immune
disorders. The Company is pioneering the development of off-the-shelf cell
therapies using its proprietary induced pluripotent stem cell (iPSC) product
platform. The Company’s immuno-oncology pipeline is comprised of FATE-NK100, a
donor-derived natural killer (NK) cell cancer immunotherapy that is currently
being evaluated in three Phase 1 clinical trials, as well as iPSC-derived NK
cell and T-cell immunotherapies, with a focus on developing augmented cell
products intended to synergize with checkpoint inhibitor and monoclonal antibody
therapies and to target tumor- specific antigens. The Company’s
immuno-regulatory pipeline includes ProTmune™, a next- generation donor cell
graft that is currently being evaluated in a Phase 2 clinical trial for the
prevention of graft-versus-host disease, and a myeloid-derived suppressor cell
immunotherapy for promoting immune tolerance in patients with immune disorders.
Fate Therapeutics is headquartered in San Diego, CA. For more information,
please visit www.fatetherapeutics.com.

Contact

ONO PHARMACEUTICAL CO., LTD.

Corporate Communications

public_relations@ono.co.jp

 

 